                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

       In re: HYPERVIBE, INC.                                            §   Case No. 20-27367-GMH
                                                                         §
                                                                         §
   Debtor(s)                                                             §

                        NOTICE OF TRUSTEE'S FINAL REPORT AND
                          APPLICATIONS FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

            Pursuant to Fed. R. Bankr. P.2002(a)(6) and 2002(f)(8), please take notice that
       BRUCE A. LANSER                            , trustee of the above styled estate, has filed a
       Final Report and the trustee and the trustee's professionals have filed final fee applications,
       which are summarized in the attached Summary of Trustee's Final Report and Applications
       for Compensation.

             The complete Final Report and all applications for compensation are available for
       inspection at the Office of the Clerk, at the following address:
             517 East Wisconsin Avenue
             Milwaukee, WI 53202

       Any person wishing to object to any fee application that has not already been approved or to the
       Final Report, must file a written objection within 21 days of the posting of this notice on the
       court's website, together with a request for a hearing and serve a copy of both upon the trustee,
       any party whose application is being challenged and the United States Trustee. If no objections
       are filed, the Court will act on the fee applications and the trustee may pay dividends pursuant to
       FRBP 3009 without further order of the Court.


                      07/13/2021                 By: /s/BRUCE A. LANSER
                                                                                  Trustee
       BRUCE A. LANSER
       N14 W24200 Tower Place
       Suite 201
       Waukesha, WI 53188
       (262) 522-2280
       blanser@lanserlaw.com




UST Form 101-7-NFR (10/1/2010)


                Case 20-27367-gmh            Doc 196       Filed 07/14/21        Page 1 of 148
                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF WISCONSIN

              In re: HYPERVIBE, INC.                                                         §       Case No. 20-27367-GMH
                                                                                             §
                                                                                             §
        Debtor(s)                                                                            §

                                   SUMMARY OF TRUSTEE'S FINAL REPORT
                                   AND APPLICATIONS FOR COMPENSATION


                     The Final Report shows receipts of                                          $         707,098.41

                     and approved disbursements of                                               $            6,326.94
                                                            1
                     leaving a balance on hand of                                                $         700,771.47

                                                          Balance on hand:                                   $              700,771.47
                Claims of secured creditors will be paid as follows:

Claim           Claimant                                       Claim Allowed Amount Interim Payments                           Proposed
No.                                                          Asserted       of Claim          to Date                          Payment
                                                                 None
                                                          Total to be paid to secured creditors:             $                    0.00
                                                          Remaining balance:                                 $              700,771.47

                Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                                          Total Requested Interim Payments                   Proposed
                                                                                                    to Date                  Payment
Trustee, Fees - BRUCE A. LANSER                                                   38,604.92                      0.00          38,604.92
Trustee, Expenses - BRUCE A. LANSER                                                 4,226.39                     0.00           4,226.39
Other Expenses: Bankruptcy Management Solutions, Inc.                               4,400.00                     0.00           4,400.00
                                 Total to be paid for chapter 7 administration expenses:                     $               47,231.31
                                 Remaining balance:                                                          $              653,540.16




                 1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
   earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
   receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
   account of the disbursement of the additional interest.

   UST Form 101-7-NFR (10/1/2010)
                         Case 20-27367-gmh                  Doc 196         Filed 07/14/21             Page 2 of 148
               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                               Total Requested Interim Payments         Proposed
                                                                                         to Date        Payment
                                                        None
                              Total to be paid for prior chapter administrative expenses:   $                0.00
                              Remaining balance:                                            $          653,540.16

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $2,178,106.77 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                         Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  4           Ashley Bardowski                                           319.73                 0.00          95.94
  5           Jill Hetzel                                                518.69                 0.00         155.64
  6           Kelly Vannucci                                             807.45                 0.00         242.29
  8           Dusty Seymour                                            1,178.07                 0.00         353.49
  9A          Robert Livingston                                        3,025.00                 0.00         907.66
 10           Steve Whitburn                                             345.28                 0.00         103.61
 11           Tabitha Verkuilen                                           77.69                 0.00          23.32
 12           Hunter Lade                                                553.88                 0.00         166.20
 13           Catarina Cairns                                            109.19                 0.00          32.77
 14           Jonathan Cook                                              261.45                 0.00          78.46
 15           Joshua Hames                                               569.85                 0.00         170.99
 16           Tyler Neumann                                              319.73                 0.00          95.94
 17           Ben Martinson                                            1,354.50                 0.00         406.43
 18           Justin Fisher                                              479.85                 0.00         143.99
 19           Matthew Willison                                           807.45                 0.00         242.29
 20           Ann Marie Thompson                                         650.95                 0.00         195.33
 21           Amanda Brajdic                                             350.70                 0.00         105.24
 22           Adam Feinauer                                              319.73                 0.00          95.94
 23           Nichole Harris                                             261.45                 0.00          78.46
 24           Kurt Brellenthin                                           430.50                 0.00         129.18
 25           Kelly Flunker                                              377.96                 0.00         113.42
 26           Chad Brown                                                 575.38                 0.00         172.65




  UST Form 101-7-NFR (10/1/2010)
                      Case 20-27367-gmh            Doc 196       Filed 07/14/21        Page 3 of 148
27      Bryan Vander Heyden                       1,556.10         0.00       466.92
28      Kevin Fountain                             500.85          0.00       150.29
29      Amanda Anderson                            130.73          0.00        39.24
30      Deann Brown                                642.57          0.00       192.81
31      Kim Giles                                  152.25          0.00        45.69
32      Christopher Anderson                       401.63          0.00       120.52
33      Katlin Kiekhaefer                          272.96          0.00        81.91
34      Sheri Brown                                261.45          0.00        78.46
35      Christine M. Gimler                        272.96          0.00        81.91
36      Kim Braun                                  149.63          0.00        44.91
37      Kevin Arne                                 343.88          0.00       103.19
38      Katie Heckel                               130.19          0.00        39.07
39      Denise Buchberger                         1,354.50         0.00       406.43
40      Karl Priem                                 151.73          0.00        45.54
41      Dawn Jenson                                134.38          0.00        40.33
42      Shirley Baker                              218.38          0.00        65.53
43      Dawn Sandberg                              943.90          0.00       283.23
44      Susan Buckna                               176.38          0.00        52.93
45      Jonathan Heil                               97.13          0.00        29.15
46      Katelyn Butters                             77.69          0.00        23.32
47      Kathy Griswold                             261.45          0.00        78.46
48      Diane Minor                                109.19          0.00        32.77
49      Jessica Butters                            197.38          0.00        59.23
50      Alissa Servaes                             239.38          0.00        71.84
51      Richard P. Kinzel                          261.45          0.00        78.46
52      Shelly Verhasselt                           77.69          0.00        23.32
53      Alexis Baker                              2,422.35         0.00       726.84
54      Michelle Gunderson                          67.19          0.00        20.17
55      Diane Minor                                 77.69          0.00        23.32
56      Cathy Hendrikse                            224.69          0.00        67.43
57      Amber Kerridge                             700.00          0.00       210.04
58      Deborah Campion                            392.18          0.00       117.68
59      Gene Banaszynski                          1,204.88         0.00       361.53




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 4 of 148
60      Hailey Gunsburg                            197.38          0.00        59.23
61      Kay Schneider                              155.38          0.00        46.63
62      Kevin Jepson                               864.68          0.00       259.46
63      Shawn Sweeting                             803.25          0.00       241.02
64      Jenny Langdon                              155.38          0.00        46.63
65      Nicholas Hafenstein                         99.23          0.00        29.78
66      Jereme Tauer                               507.68          0.00       152.34
67      W. Grant Besse                             576.45          0.00       172.97
68      Tammy Plate                                356.96          0.00       107.12
69      Mitchel Herbel                             150.00          0.00        45.02
70      Evelynn Charney                            119.69          0.00        35.92
71      Chris Griep                                881.48          0.00       264.50
72      Michael Van Eyck                           356.96          0.00       107.12
73      Joshua Verheyen                             67.19          0.00        20.17
74      Chase Janssen                               77.69          0.00        23.32
75      Casey Bestul                              1,493.63         0.00       448.17
76      Kallie Knueppel                            291.88          0.00        87.59
77      Tami Kasten                               1,963.00         0.00       589.01
78      Cassi Janssen                               68.24          0.00        20.49
79      Heather Cherney                            261.45          0.00        78.46
80      Gregory Alan Biedscheid                    177.45          0.00        53.25
81      Steve Hermsen                              272.96          0.00        81.91
82      Candy Ragen                                270.00          0.00        81.02
83      Nick Rohloff                               430.51          0.00       129.18
84      Cameron Hill                               553.88          0.00       166.20
85      Hannah Blemberg                            377.96          0.00       113.42
86      Kenneth Koepke                             428.38          0.00       128.55
87      Dustee Howarth                             856.80          0.00       257.09
88      Erin Schley                                119.69          0.00        35.92
89      Kelly Borish                               275.07          0.00        82.54
90      Kris Hernandez                             197.38          0.00        59.23
91      Bryan Kaufmann                             470.38          0.00       141.15
92      Kyle Volbright                             194.25          0.00        58.29




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 5 of 148
93      Karen Borst                                 338.63          0.00       101.62
94      Gregory J. Cleereman                        130.73          0.00        39.24
95      Eashaan Vajpeyi                             807.45          0.00       242.29
96      Nicholas Hutchison                           67.19          0.00        20.17
97      Susan Schulz                                359.63          0.00       107.92
98      Kari Moede                                  266.18          0.00        79.88
99      Carrie Jagodzinski                          356.96          0.00       107.12
100     Kevin Malak                                1,148.70         0.00       344.68
101     Cheryl Cravillion                           119.69          0.00        35.92
102     Elsa Kay Langhoff                           701.40          0.00       210.46
103     Jennifer Kebble                             198.00          0.00        59.42
104     Drew Konkol                                 233.07          0.00        69.94
105     Abbey S. Rhodes                             130.73          0.00        39.24
106     Michelle Schilling Wagner                   530.42          0.00       159.16
107     Chris Peeters                               245.70          0.00        73.73
108     Terese Marks                                677.25          0.00       203.22
109     Heather Muelller                           1,204.88         0.00       361.53
110     Dennis Penasa                               807.45          0.00       242.29
111     Tami Creighbaum                             134.38          0.00        40.33
112     Christina Schraufnagel                      371.65          0.00       111.52
113     Allyson Hewitt                              371.65          0.00       111.52
114     Mike Munch                                  177.45          0.00        53.25
115     Denise Petit                               1,089.38         0.00       326.88
116     Chris Matthews                             1,480.50         0.00       444.23
117     Gage Larson                                 330.00          0.00        99.03
118     Nancy Curtis                                239.38          0.00        71.84
119     Cheri Nenahlo                                67.19          0.00        20.17
120     Greg DeBruin                                803.25          0.00       241.02
120     Austin Meyers                                  0.00         0.00         0.00
121     Kaylin Kostuchowski                          60.00          0.00        18.01
122     Alice J. Thomas                             722.38          0.00       216.76
123     Kristopher Reseburg                         282.45          0.00        84.76
124     Kevin McGee                                 392.18          0.00       117.68




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 6 of 148
125     Carey Richards                             233.07          0.00        69.94
126     Holly Nickel                               201.57          0.00        60.49
127     Jim Wagner                                 177.45          0.00        53.25
128     Gwen Schoenheide                           803.25          0.00       241.02
129     Josh Thompson                             2,031.75         0.00       609.64
130     Krystle Deed                              1,083.61         0.00       325.15
131     Adam Metoxen                               149.63          0.00        44.91
132     Joe Wallace                                715.05          0.00       214.56
133     Jessica Krening                           1,556.10         0.00       466.92
134     Gary Delzer                                647.85          0.00       194.40
135     Suzanne Schroeder                          677.25          0.00       203.22
136     Kevin Meyer                                350.70          0.00       105.24
137     Kathy Larson                                98.69          0.00        29.62
138     Allie Deruyter                             155.38          0.00        46.63
139     Kyle Thorne                                621.08          0.00       186.36
140     Stefani Sielaff                            957.61          0.00       287.34
141     Elizabeth O'Brien                          652.58          0.00       195.82
142     Donna Krings                               155.38          0.00        46.63
143     Alyssa Meyers                               67.19          0.00        20.17
144     Garrison Walters                           288.23          0.00        86.49
145     Camaron Zinda                              465.68          0.00       139.74
146     Steve Deterding                               0.00         0.00         0.00
147     John Simpson                               803.25          0.00       241.02
148     Bruce Orlikowski                           130.73          0.00        39.24
149     Jon Olk                                    564.90          0.00       169.51
150     Jessica Dibble                             259.00          0.00        77.72
151     Khiah Larson                               198.45          0.00        59.55
152     Taylor Krocker                             197.38          0.00        59.23
153     Michele Oskola                            2,440.04         0.00       732.14
154     Carie Wengerter                            261.45          0.00        78.46
155     Shawn Doan                                1,278.90         0.00       383.74
156     Deanna Singstock                           561.19          0.00       168.39
157     Haile Domke                                134.38          0.00        40.33




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 7 of 148
158     Karen Kubitz                               574.36          0.00       172.35
159     Afton Wilke                                130.73          0.00        39.24
160     Mike Smiley                               1,700.95         0.00       510.38
161     Nicole Eberhardt                           533.41          0.00       160.06
162     Aaron Lashua                               414.23          0.00       124.30
163     Amber Edwards                              336.00          0.00       100.83
164     Amanda Kwiatkowski                         479.85          0.00       143.99
165     Nicole Lawrenz                             261.45          0.00        78.46
166     Nicole Laber                               386.34          0.00       115.93
167     Steven Wille                               356.96          0.00       107.12
168     Nicole Rakowski                           1,116.68         0.00       335.07
169     Jennifer Smith                             218.38          0.00        65.53
170     Kelly Smith                                266.18          0.00        79.87
171     Carrie Witt                                272.96          0.00        81.90
172     Bryce Sprangers                            288.23          0.00        86.48
173     Chloe Schmitz                               77.69          0.00        23.31
174     Ryan or Kathryn Olson                      296.07          0.00        88.84
175     Candy Poehls                               418.95          0.00       125.71
176     Caitlyn Koebert                            512.34          0.00       153.73
177     Gloria Witter                              871.50          0.00       261.49
178     Cali Sheesley                              177.45          0.00        53.24
179     Michelle Stanzel                           479.85          0.00       143.98
180A    Greg Oppermann                            3,025.00         0.00       907.65
181     Charlie Ann Rykwalder                      312.88          0.00        93.88
182     Allen Detweiler                            324.45          0.00        97.35
183     Julie Ripp                                  98.69          0.00        29.61
184     Susan Steffens                             197.38          0.00        59.22
185     Diana Searby                               807.45          0.00       242.28
186     Carol Wohlers                              803.25          0.00       241.01
187     Michael Tousey                             747.08          0.00       224.16
188     Jennifer Wogernese                         134.38          0.00        40.32
189     Amanda Steinbach                           377.96          0.00       113.41
190     Travis Leach                               516.57          0.00       155.00




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 8 of 148
191     Susan Uhlers                               251.96          0.00        75.60
192     Nancy Wolle                                575.38          0.00       172.64
193     Haleigh Stephany                           438.88          0.00       131.69
194     Holley Wolke                                67.19          0.00        20.16
195     Joseph Stockinger                          405.83          0.00       121.77
196     Candia Lick                               1,015.88         0.00       304.81
197     Nicole Zygarlicke                          155.38          0.00        46.62
198     Christine Tipps                            677.25          0.00       203.21
199     Jennifer Wogernese                         109.19          0.00        32.76
200     Cathy Lindeman                              98.69          0.00        29.61
201     Grace Loehr                                 77.69          0.00        23.31
202     Jessica C. Lorenz                          151.73          0.00        45.53
203     Michelle Potter                            463.58          0.00       139.10
204     Kelsi Sales                                243.57          0.00        73.08
205     Gabrielle Sell                             386.34          0.00       115.92
206     Austin Magedanz                            261.45          0.00        78.45
207     Michael Sinks                             1,896.83         0.00       569.14
208     Julie Cassiani                            2,614.50         0.00       784.48
209     Angela Bird                                610.58          0.00       183.20
210     Ryan Feeney                               1,532.96         0.00       459.96
210     Ryan Feeney                                   0.00         0.00         0.00
211     Kimberly Johnson                            77.69          0.00        23.31
212     Emma Leib                                  356.96          0.00       107.11
213     Debra Meier                               1,044.75         0.00       313.48
214     Alexis Lannoye                             392.65          0.00       117.81
215     Kevin Baltes                              2,499.00         0.00       749.82
216     Julie Przesmicki                          1,367.07         0.00       410.19
217     Alyssa Rohda                               155.38          0.00        46.62
218     Steven Schimmel-Olson                      303.45          0.00        91.05
219     Taylor Atwood                              261.45          0.00        78.45
220     Alexandria Will                            871.50          0.00       261.49
221     Jericho Learman                           1,038.46         0.00       311.59
222     Kati Bennett                               402.68          0.00       120.82




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 9 of 148
223     Katey Heimerl                              684.60         0.00        205.41
224     Julie James                                 77.69         0.00         23.31
225     Pari Fruendt                                98.69         0.00         29.61
226     Heather Selin                               77.69         0.00         23.31
227     Elizabeth Elmore                           700.88         0.00        210.30
228     Jimmie Walker                              677.25         0.00        203.21
229     Tara Ellis                                 803.25         0.00        241.01
230     Justin Kahler                              480.38         0.00        144.14
231     Kari Ness                                  251.96         0.00         75.60
232     Bryan See                                  411.57         0.00        123.49
233     Christine Barber                           531.83         0.00        159.58
234     Kevin Schneider                            186.88         0.00         56.07
235     Chadley Ewald                            2,676.45         0.00        803.07
236     George Raygo                               629.94         0.00        189.01
237     Nathon Johannes                            135.44         0.00         40.64
238     Gary LaFreniere                            677.25         0.00        203.21
239     Jini Bilyeu                                356.96         0.00        107.11
240     Joel Beer                                  194.25         0.00         58.28
241     Debi Derda                                 803.25         0.00        241.01
242     Amy Day                                    311.82         0.00         93.56
243     Michelle Bartoletti                        803.25         0.00        241.01
244     Chris Vitense                              251.96         0.00         75.60
245     Kathleen Yvonne Hardie                     576.45         0.00        172.96
246     Dennis Nasci                             1,307.25         0.00        392.24
247     Emily Hadden                               522.90         0.00        156.90
248     Jennifer Cornwell                          177.45         0.00         53.24
249     James R. Chatterton                        677.25         0.00        203.21
250     Diane Brinkmann                          2,008.13         0.00        602.54
251     Monica Walsh                               808.50         0.00        242.59
252     Kelly Johnston                           1,107.75         0.00        332.38
253     Joanna Beggs                             1,606.50         0.00        482.03
254     Julia Belyeu                               149.63         0.00         44.90
255     David Wolter                               152.25         0.00         45.68




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 10 of 148
256     Jacquelin M. Leverance                     539.65         0.00        161.92
257     Callie Youngquist                           77.69         0.00         23.31
258     Jennifer Togstad                           303.45         0.00         91.05
259     Josh Mason                                 582.75         0.00        174.85
260     Jill Noffsinger                          1,714.13         0.00        514.32
261     Katelyn Krueger                            272.96         0.00         81.90
262     Heidi B. Jari                              194.25         0.00         58.28
263     Julia Kaasa                                319.73         0.00         95.93
264     Debra Frederick                            803.25         0.00        241.01
265     Cathy Dercks                                77.69         0.00         23.31
266     Taylor Krogwold                            350.65         0.00        105.21
267     Heather Herb                               201.57         0.00         60.48
268     Teagan Turba                               109.19         0.00         32.76
269     Stephanie Galarowicz                       603.70         0.00        181.14
270     Tammy Glenn                                722.38         0.00        216.75
271     Susan M Reeb                                75.00         0.00         22.50
272     Taralina Leech                             242.55         0.00         72.78
273     Keith Hammer                             1,252.13         0.00        375.70
274     Susan Haugland                             677.25         0.00        203.21
275     Carisa Van Rossum                           67.19         0.00         20.16
276     Sharon Kozicki                           1,252.63         0.00        375.85
277     Nichole Hibbard                          1,023.66         0.00        307.15
278     Eric Fink                                  149.63         0.00         44.90
279     Mylea Juidici                               67.19         0.00         20.16
280     Allen Matthys                              371.65         0.00        111.51
281     Bruce Unterbrunner                       2,822.33         0.00        846.84
282     Kevin Frank                                194.25         0.00         58.28
283     Kerry Michalak                             270.88         0.00         81.28
284     Lori Mortensen                              77.69         0.00         23.31
285     John Donahue                               260.38         0.00         78.13
286     Kevin Mortier                              875.70         0.00        262.75
287     John Miller                                803.25         0.00        241.01
288     James Neubauer                             807.45         0.00        242.28




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 11 of 148
289     Dylan Barribeau                            408.45         0.00        122.56
290     John Asmus                                 414.23         0.00        124.29
291     Katie Ringbauer                             77.69         0.00         23.31
292     Aimee Nushart                               77.69         0.00         23.31
293     Caitlin Supple                              63.00         0.00         18.90
294     Shirley Sersch                             677.25         0.00        203.21
295     Daniel Hillenbrand                         814.76         0.00        244.47
296     Justin Girard                              631.58         0.00        189.51
297     Tammie Lindsley                            503.92         0.00        151.20
298     Jodi Miesler Jauquet                       377.96         0.00        113.41
299     Kayla Sliter                               527.03         0.00        158.14
300     Ethan Ensign                               197.38         0.00         59.22
301     Jolyne Schneider                           722.38         0.00        216.75
302     Katie Miller                               359.63         0.00        107.91
303     Ryan Charles                               378.00         0.00        113.42
304     David Steinruck                            261.45         0.00         78.45
305     Catrina Werner                             649.95         0.00        195.02
306     Jenny Dochnahl                           1,918.35         0.00        575.60
307     Tammy Lindsay                            2,827.65         0.00        848.44
308     Jason Wierek                               261.45         0.00         78.45
309     Thomas Moore                             3,025.00         0.00        907.65
310     Sarah Wright                             1,593.83         0.00        478.23
311     Katie M Wachter                          1,434.77         0.00        430.50
312     Jesse Bauman                                67.19         0.00         20.16
313     Missy Dehn-Baldry                           77.69         0.00         23.31
314     Jacob Dillman                              336.00         0.00        100.82
315     Gerald Templin                             151.73         0.00         45.53
316     Nick Dassow                                200.00         0.00         60.01
317     Russ Hanseter                              288.23         0.00         86.48
318     Stacey Huempfner                         1,174.95         0.00        352.54
319     Taylor Hart                                218.38         0.00         65.52
320     Adrienne Behr                              197.38         0.00         59.22
321     Tanya Jackson                              303.45         0.00         91.05




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 12 of 148
322     Travis Schmudlach                          774.38         0.00        232.35
323     Taylor Lang                                261.45         0.00         78.45
324     Dawn Finley                                763.32         0.00        229.03
325     Charlie Syndergaard                        553.88         0.00        166.19
326     Michele Wright                              67.19         0.00         20.16
327     Michael Westberg                           392.65         0.00        117.81
328     Georgina Farra                             982.28         0.00        294.73
329     Eric Wirkkula                              261.45         0.00         78.45
330     Elizabeth Hietpas                          286.13         0.00         85.85
331     Wendy Sontag                               522.90         0.00        156.90
332     Christine Damm                             218.38         0.00         65.52
333     Carmen Vande Hey                           314.96         0.00         94.50
334     Sherrie Stuessy                            218.38         0.00         65.52
335     Timothy Patterson                          677.25         0.00        203.21
336     Amanda Pulvermacher                        479.85         0.00        143.98
337     Jennifer Meyer                             428.34         0.00        128.52
338     Sokha Sean                                 198.46         0.00         59.55
339     Denise Buss                                  0.00         0.00          0.00
340     Kelli Omitt                                155.38         0.00         46.62
341     Keith Youngberg                          1,606.50         0.00        482.03
342     Dawn Dettlaff                              871.50         0.00        261.49
343     Garry Turner                                 0.00         0.00          0.00
344     Carissa Smith                              134.38         0.00         40.32
345     Thomas Moore                                 0.00         0.00          0.00
346     Desiree Edge                             1,707.83         0.00        512.43
347     Haylee R. Van Allen                        130.19         0.00         39.06
348     Keith Wick                                 564.90         0.00        169.50
349     Jennifer Belanger                          350.70         0.00        105.23
350     Jessica Gering                             742.28         0.00        222.72
351     Kristy Wyckoff                           1,148.70         0.00        344.67
352     Carrie Krause                               98.69         0.00         29.61
353     George Hubbard                             261.45         0.00         78.45
354     Hilary Dunn                                261.45         0.00         78.45




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 13 of 148
355     Joy Schleis                                155.38         0.00         46.62
356     Kenley Rashke                              302.38         0.00         90.73
357     Dylan Brown                                178.00         0.00         53.41
358     Hannah Hernandez                           230.00         0.00         69.01
359     Kody Campshure                             687.76         0.00        206.36
360     Lance Joeckel                              728.18         0.00        218.49
361     Aaron Snow                               1,211.18         0.00        363.41
362     Tyler Peszko                                98.69         0.00         29.61
363     Sandra Burrows                             871.50         0.00        261.49
364     Kailey Wornardt                            545.92         0.00        163.80
365     Kathy Slife                                665.61         0.00        199.72
366     Greg Gutzdorf                              288.23         0.00         86.48
367     Kyle Lewis                                 261.45         0.00         78.45
368     Jessica Leeds                              479.85         0.00        143.98
369     Kimberly Sebero                            413.18         0.00        123.97
370     Amanda J. Duchow                           425.25         0.00        127.60
371     Jordan Krentz                               67.19         0.00         20.16
372     Thomas G. Zoeller                          829.50         0.00        248.89
373     Thomas G. Zoeller                          997.50         0.00        299.30
374     Pattie Knoll                             1,070.95         0.00        321.34
375     Pattie Knoll                               553.88         0.00        166.19
376     Joann Sipple                             1,210.13         0.00        363.10
377     Rebecca Kempen                             177.45         0.00         53.24
378     Lynette Sloan                            1,556.10         0.00        466.91
379     Peter Lindemann                          1,779.75         0.00        534.01
380     Kaysie Smith                               291.88         0.00         87.58
381     Scott Vanevenhoven                       2,261.70         0.00        678.62
382     Heather Johnson                            803.25         0.00        241.01
383     Jodi Ludtke                                319.70         0.00         95.93
384     Aaron Tessaro                              420.00         0.00        126.02
385     James Keso                                 414.71         0.00        124.43
386     Laiken Morgan                              130.19         0.00         39.06
387     Theresa Montcrieff                         913.50         0.00        274.10




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 14 of 148
388     Bill Draze                                 500.00         0.00        150.02
389     Kenneth J. Flatoff                       1,766.63         0.00        530.08
390     Ryan Olivarez                              575.38         0.00        172.64
391     Brenda Lee Fletcher                      1,210.13         0.00        363.10
392     Michelle Weber                              77.69         0.00         23.31
393     Jeff Woods                                 300.00         0.00         90.01
394     Ryan DuBois                              1,453.20         0.00        436.03
395     Lisa Sattler                               503.92         0.00        151.20
396     Lisa Sattler                               397.43         0.00        119.25
397     Molly Moylan                               177.45         0.00         53.24
398     Michael Schuster                           119.69         0.00         35.91
399     Deana Warner                               319.73         0.00         95.93
400     Lee Roth                                 1,606.50         0.00        482.03
401     Kimberly Cooley                            291.38         0.00         87.43
402     Paula Vanstraten                           809.50         0.00        242.89
403     Cheryl Iwami Benn                           68.24         0.00         20.48
404     John Schultz                               194.25         0.00         58.28
405     Tyler Geske                                118.13         0.00         35.44
406     Katie Mattson                              865.15         0.00        259.59
407     Jennifer Keshemberg                      2,278.50         0.00        683.66
408     Trista Kluge                                67.19         0.00         20.16
409     Tricia Weisnicht                            98.69         0.00         29.61
410     Jennifer Klahn                             109.19         0.00         32.76
411     Linda Wolfe Anderson                        77.69         0.00         23.31
412     Jordan Lefebvre                            282.45         0.00         84.75
413     Cooper A. Thompson                         288.23         0.00         86.48
414     Rory J. Wianecki                           413.18         0.00        123.97
415     Jessica Durnan                             414.71         0.00        124.43
416     Brad Bank                                  288.23         0.00         86.48
417     Doug Wahl                                  807.45         0.00        242.28
418     Jeffrey Giesler                            585.38         0.00        175.64
419     Derek Runge                                575.38         0.00        172.64
420     Kevin Olson                                479.85         0.00        143.98




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 15 of 148
421     Gracee Minlschmidt                         243.57         0.00         73.08
422     Julie Peterson                             152.25         0.00         45.68
423     Matt Prahl                                 310.76         0.00         93.24
424     Cindy Schilling                            807.45         0.00        242.28
425     Wesley Koplitz                             677.25         0.00        203.21
426     Kristofer Capek                            130.73         0.00         39.23
427     Mary Ann Goebel                          1,294.13         0.00        388.30
428     Thomas DeVoe                               803.25         0.00        241.01
429     Heather Nicole Lemke                       177.45         0.00         53.24
430     Nathan Griepentrog                         262.49         0.00         78.76
431     Claire Bliske                               98.69         0.00         29.61
432     Tom Buchholz                               207.88         0.00         62.37
433     Tammie Katzung                             124.94         0.00         37.49
434     Karli Radeka                               717.68         0.00        215.34
435     Chantel Kreutner                           194.25         0.00         58.28
436     Greg Johnson                               479.85         0.00        143.98
437     Stacey Zempel                              197.38         0.00         59.22
438     Dan Kleikamp                               677.25         0.00        203.21
439     Loni Skubal                                197.38         0.00         59.22
440     Rebecca Brault                             314.96         0.00         94.50
441     Travis L Schmudlach                        401.63         0.00        120.51
442     Kathie Zimmel                            1,354.50         0.00        406.42
443     Tami Kelnhofer                           1,959.83         0.00        588.05
444     Jackie Krupp                                77.69         0.00         23.31
445     Brian Hanrahan                           1,008.53         0.00        302.61
446     Noel Wenthur                               428.34         0.00        128.52
447     Kurt Schroeder                             233.07         0.00         69.93
448     Shelly Murphy                              356.96         0.00        107.11
449     Barb Frosch                                261.45         0.00         78.45
450     Sophia Tautges                              52.50         0.00         15.75
451     Brenda Schwobe                           1,092.00         0.00        327.65
452     Jon and Sara Milheiser                     251.96         0.00         75.60
453     Leslie Leisgang                            261.45         0.00         78.45




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 16 of 148
454     Amber Lax                                  270.38         0.00         81.13
455     Alyssa Tomfohrde                            77.69         0.00         23.31
456     Kathy Woelfel                            1,328.78         0.00        398.70
457     Jill Houterman                             803.25         0.00        241.01
458     Selima M. Szuta                            636.83         0.00        191.08
459     Lisa Euclide                               260.38         0.00         78.13
460     Jackie Bartz                               890.41         0.00        267.17
461     Makayla Holdt                               67.19         0.00         20.16
462     Steve Seymour                              261.45         0.00         78.45
463     Macy Wojcik                                 67.19         0.00         20.16
464     Bridget Kufner                           1,159.20         0.00        347.82
465     Justin Oaks                                868.35         0.00        260.55
466     Jordyn Dedering                             69.00         0.00         20.70
467     Kirt Schmidt                               218.38         0.00         65.52
468     Becky Breunig                               67.19         0.00         20.16
469     Crystal Eiler                              466.20         0.00        139.88
470     Chelsea M Drazkowski                       300.26         0.00         90.09
471     Amanda Huetsch                             177.45         0.00         53.24
472     Vicki Wendt                                934.45         0.00        280.38
473     Tara Wegand                                155.38         0.00         46.62
474     Duke O'Marro                               723.98         0.00        217.23
475     Tim Cary                                   214.19         0.00         64.27
476     JoAnn V. Steffes                           677.25         0.00        203.21
477     Melissa Gaylord                            275.07         0.00         82.53
478     Wayne Lundt                                251.96         0.00         75.60
479     Angela Derks                               398.96         0.00        119.71
480     Michael Bresler                          1,102.50         0.00        330.80
481     Trish Bloomquist                         1,682.63         0.00        504.87
482     Rosemary Sabel                             152.25         0.00         45.68
483     Monica Bain                              1,561.20         0.00        468.44
484     Sheila Aton                                177.45         0.00         53.24
485     Jeff Sims                                  182.69         0.00         54.82
486     Jessica Foth                               134.38         0.00         40.32




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 17 of 148
487     Nick Lyssy                                 479.85         0.00        143.98
488     Valerie Ballweg                            585.38         0.00        175.64
489     Gina Horvat                                152.25         0.00         45.68
490     Pat Barnes                                 302.38         0.00         90.73
491     Tina Virgo                                 807.45         0.00        242.28
492     Ricardo Gonzalez                           807.45         0.00        242.28
493     Tim Honhorst                               149.63         0.00         44.90
494     Sara Jensen                                192.13         0.00         57.65
495     Lee Stroble                                863.07         0.00        258.96
496     Zach Roloff                                272.96         0.00         81.90
497     Linda Bartlett                             272.96         0.00         81.90
498     Michelle Thede                             350.65         0.00        105.21
499     Tracy Haack                                134.38         0.00         40.32
500     Robert Messina                             576.45         0.00        172.96
501     Jill Vandenberg                             98.69         0.00         29.61
502     Ryan Dabel                                 130.73         0.00         39.23
503     Pamela Demoske Pfeiffer                  1,089.90         0.00        327.02
504     Willy Mooren                               177.45         0.00         53.24
505     Alexander Roach                            392.65         0.00        117.81
506     Patrick Burns                              864.68         0.00        259.45
507     Anna Lomoro                                 67.19         0.00         20.16
508     Kay Johnson                                803.25         0.00        241.01
509     Brigitte Ackerson                          288.23         0.00         86.48
510     Ryan Fritz                                 130.73         0.00         39.23
511     Crystal Theunis                             77.69         0.00         23.31
512     Craig St Louis                             722.38         0.00        216.75
513     Jill Kehrmeyer                             828.45         0.00        248.58
514     Peter McCulloch                            585.38         0.00        175.64
515     Patricia Krause                            350.70         0.00        105.23
516     Michael Kilherner                          293.49         0.00         88.06
517     Anne M. Shallow                             98.00         0.00         29.40
518     Jennifer Horst                           2,002.88         0.00        600.96
519     Deborah Pomering                           614.25         0.00        184.31




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 18 of 148
520     Doree Heyrman                                733.95         0.00        220.22
521     Tiffany Verbeten                             337.00         0.00        101.12
522     Susan Boyce                                  177.45         0.00         53.24
523A    David Wagner                               3,025.00         0.00        907.65
524     Amy Van Den Elsen                            806.38         0.00        241.95
525     Beth Chartier                              1,891.52         0.00        567.55
526     Joy Schaefer                                 261.45         0.00         78.45
527     Angela Vosters                               109.19         0.00         32.76
528     Sherry Bricco                                197.38         0.00         59.22
529     Bradley Himstedt                             803.25         0.00        241.01
530     Jennifer Konicek                             479.85         0.00        143.98
531     Kevin Taylor                                   0.00         0.00          0.00
532     Randy Lewins                                 803.25         0.00        241.01
533     Edison Flottemesch                            67.19         0.00         20.16
534     Craig Coulthart                              373.76         0.00        112.15
535     Heather Hughes                               585.38         0.00        175.64
536     Jennifer Hooyman                             201.57         0.00         60.48
537     Katherine M Reilly                            77.69         0.00         23.31
538     Chloe Polcen                                 119.69         0.00         35.91
539     Ashley Marchand                              639.45         0.00        191.87
540     Alex Leeman                                  617.38         0.00        185.24
541     Kyle Massart                                   0.00         0.00          0.00
542     Shauna Zimmerman                             299.21         0.00         89.78
543     Susan Steffen                              1,170.75         0.00        351.28
544     Michelle Baumgart                            141.23         0.00         42.38
545     Kathleen Vanleur-Fletcher                    898.00         0.00        269.44
546     Miranda Blake                                134.38         0.00         40.32
547     Jill Vosters                                 173.25         0.00         51.98
548     Madison Rystrom                              251.96         0.00         75.60
549     Jennifer Van Rite                             77.69         0.00         23.31
550     Maria Parolini                                67.19         0.00         20.16
551     Alexander Skaros                           1,005.90         0.00        301.82
552     Christa Ciaroni                            1,382.85         0.00        414.92




UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 19 of 148
553     Michelle French                          1,370.76         0.00        411.30
554     Jon Salzsieder                             130.73         0.00         39.23
555     Joseph Lentz                             2,178.75         0.00        653.73
556     Amber Boucher                              868.88         0.00        260.71
557     Paul Triezenberg                         1,548.75         0.00        464.70
558     Shirley Treleven                         2,116.80         0.00        635.15
559     Cheryl Zaske                               261.45         0.00         78.45
560     Steven Nary                              2,010.23         0.00        603.17
561     Ryan Mader                                 155.38         0.00         46.62
562     Kaylee Tank                                 67.19         0.00         20.16
563     Richard Swanningson                        130.73         0.00         39.23
564     Jodeen Exner                               155.38         0.00         46.62
565     Dan Hayes                                  130.73         0.00         39.23
566     Thomasina J. Faulkes                       155.38         0.00         46.62
567     James Fletcher                             155.38         0.00         46.62
568     Lara Bessey                                272.96         0.00         81.90
569     Craig Norman                               700.88         0.00        210.30
570     Brian Schlei                               403.73         0.00        121.14
571     Christopher Smith                          194.25         0.00         58.28
572     Scott Langrehr                             585.38         0.00        175.64
573     J. Michael Giroux                          677.25         0.00        203.21
574     Sommer Votava                              201.57         0.00         60.48
575     Vicki L. Vandermolen                       270.38         0.00         81.13
576     Corey Dull                                 576.45         0.00        172.96
577     Christina Bargas                           134.38         0.00         40.32
578     Diane J. Krueger                           790.00         0.00        237.04
579     Becky Guden                              1,583.38         0.00        475.09
580     Tania Menadue                            1,736.15         0.00        520.93
581     Roxanne Merkes                             323.93         0.00         97.20
582     Kastyn Hebbe                                77.69         0.00         23.31
583     Deena Anderson                             218.38         0.00         65.52
584     James Severson                             820.58         0.00        246.21
585     Jennifer Deneff                          1,081.78         0.00        324.59




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 20 of 148
586     Kendra Pauley                              260.38         0.00         78.13
587     Anita Ramstack                             314.96         0.00         94.50
588     Caryn Van Pietersom                        479.85         0.00        143.98
589     Charlene Banes                             197.38         0.00         59.22
590     Kyle Roberts                               177.45         0.00         53.24
591     Cheryl Pues                                677.25         0.00        203.21
592     Amy Van Straten                             77.69         0.00         23.31
593     Lisa Mckay                                 261.45         0.00         78.45
594     Miranda Geneman                            177.45         0.00         53.24
595     Daryl Jeno                               1,089.38         0.00        326.87
596     April Ashbeck                               63.00         0.00         18.90
597     Jason Lehman                               760.15         0.00        228.08
598     Cassandra Kitchen                          677.25         0.00        203.21
599     Kristen Corbett                            155.38         0.00         46.62
600     Alex Lindstrom                             118.13         0.00         35.44
601     Kerry McKeown                              803.25         0.00        241.01
602     Ryan Beaber                                408.45         0.00        122.56
603     Suzanne Traber                             647.85         0.00        194.39
604     Colleen Frederick                           98.69         0.00         29.61
605     Brett Bader                                 67.19         0.00         20.16
606     Carmen Filtz                               134.38         0.00         40.32
607     Michelle Horan                             807.45         0.00        242.28
608     Denise Kinkade                             303.45         0.00         91.05
609     Andrew Knurowski                           803.25         0.00        241.01
610     Samantha Guse                              130.73         0.00         39.23
611     Carrie Kulas                               272.96         0.00         81.90
612     Jeffrey Horacek                            118.13         0.00         35.44
613     Melinna Davis                              731.33         0.00        219.44
614     Jennifer Nies                              197.38         0.00         59.22
615     Joseph Draucek                           2,499.00         0.00        749.82
616     Melissa Smith                              134.38         0.00         40.32
617     Tami Zortman                               236.22         0.00         70.88
618     Hanna Langmeier                            403.15         0.00        120.97




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 21 of 148
619     David Burke                              1,606.50         0.00        482.03
620     Robert C. Patrick                          134.38         0.00         40.32
621     Krista Molitor                             202.13         0.00         60.65
622     Daniel Wessel                              780.68         0.00        234.24
623     Mike Bednar                                 77.69         0.00         23.31
624     Michelle Stauffacher                        88.73         0.00         26.62
625     Alyssa Brown                               249.88         0.00         74.98
626     Eric Frankenstein                          261.45         0.00         78.45
627     Kaitlin Arvey                              302.38         0.00         90.73
628     David Balda                                807.45         0.00        242.28
629     Kathy Bartlett                             155.38         0.00         46.62
630     Karen Bartels                              565.95         0.00        169.81
631     Paul Bauer                                 155.38         0.00         46.62
632     Brylie Brandenburg                         356.96         0.00        107.11
633     Debbie Nerat                             2,569.88         0.00        771.09
634     Sara Genske                              2,178.75         0.00        653.73
635     Michela Breunig                            130.19         0.00         39.06
636     Jay Davies                                 816.38         0.00        244.95
637     Tamara Brown                               633.14         0.00        189.97
638     Rob Larson                               2,248.35         0.00        674.62
639     Israel Chouinard                         1,089.38         0.00        326.87
640     Mark Lillge                                155.38         0.00         46.62
641     Russell Pulver                             218.38         0.00         65.52
642     Joshua Dart                                576.45         0.00        172.96
643     Dawn Webb                                  288.23         0.00         86.48
644     Mary Lawler                                155.38         0.00         46.62
645     Erin Dupuy                               1,598.10         0.00        479.51
646     Donald Schunk                            2,029.13         0.00        608.84
647     Linda Drake                                359.63         0.00        107.91
648     Steve Edwards                              696.68         0.00        209.04
649     Angie Brey                                 413.69         0.00        124.13
650     Heather Feldt                              807.45         0.00        242.28
651     Aaron Schaefer                             384.83         0.00        115.47




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 22 of 148
652     Elizabeth Diaz                                67.19         0.00         20.16
653     Ellie Popp                                   272.96         0.00         81.90
654     Chad Eilers                                  293.96         0.00         88.20
655     Michael Staudt                                 0.00         0.00          0.00
656     Karla Goyke                                  139.13         0.00         41.75
657     Barbara Marcks                             1,015.88         0.00        304.81
658     Tyler Strenski                               324.45         0.00         97.35
659     Craig Kolasinski                             272.96         0.00         81.90
660     Gina Graff                                   261.45         0.00         78.45
661     Jane Goold-McNally                           155.38         0.00         46.62
662     McKayla Trever                               273.31         0.00         82.01
663     Elizabeth Greiber                             77.69         0.00         23.31
664     Brandon Patoka                               130.19         0.00         39.06
665     Cindy Diemel Hansen                        1,461.57         0.00        438.54
666     Kirsten Trochta                               77.00         0.00         23.10
667     Julie Herbst                                 225.00         0.00         67.51
668     Andrew Robert Andraschko                     867.83         0.00        260.39
669     Joel Hoffman                               1,136.07         0.00        340.88
670     Adam Seebecker                               141.23         0.00         42.38
671     Margaret Mielke                            1,564.37         0.00        469.39
672     Heather Krause                               350.70         0.00        105.23
673     Jeni Seidel                                  134.38         0.00         40.32
674     Karen Christian Honsinger                    418.95         0.00        125.71
675     Diana Klapperich                             261.45         0.00         78.45
676     Daniel Huettl                                 77.69         0.00         23.31
677     Michelle Reyes                               400.00         0.00        120.02
678     Paul Kinsella                              3,025.00         0.00        907.65
679     Kurt Stangl                                  261.45         0.00         78.45
680     Rachel Espitia                               545.92         0.00        163.80
681     Rebecca Steeno                               500.00         0.00        150.02
682     Sarah Kopp                                   272.96         0.00         81.90
683     Kayla Helle                                  785.38         0.00        235.65
684     Tina Iverson                               1,334.54         0.00        400.43




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 23 of 148
685     Nicole Mingo                               233.07         0.00         69.93
686     Adam Axtell                                177.45         0.00         53.24
687     Daniel Thames                              881.95         0.00        264.63
688     Chris Jaecks                               335.96         0.00        100.80
689     Christie Kaufman                           470.34         0.00        141.13
690     Eric Emery                                 177.45         0.00         53.24
691     Randy Berres                               233.07         0.00         69.93
692     Madison Karch                              134.38         0.00         40.32
693     Jamie K Smith                            1,068.38         0.00        320.57
694     Robert Ditmars                           1,614.90         0.00        484.55
695     Summer Seebecker                         2,421.05         0.00        726.44
696     Paul Luepke                                272.96         0.00         81.90
697     Tim Karpf                                1,556.10         0.00        466.91
698     Kaily McAuliffe                             77.69         0.00         23.31
699     Ashley Schmit                              239.38         0.00         71.83
700     Eric Kuchelmeister                          67.19         0.00         20.16
701     Christian Menden                           275.07         0.00         82.53
702     William Olp                                288.23         0.00         86.48
703     Michael Lewis                            2,422.35         0.00        726.83
704     Hannah Thom                                 98.69         0.00         29.61
705     Kendra Livingston                          312.38         0.00         93.73
706     Stacie Taylor                            1,052.10         0.00        315.68
707     Amanda Reason                              177.45         0.00         53.24
708     Cindy Margelofsky                          338.63         0.00        101.61
709     Heidi Schoenfeldt                          155.38         0.00         46.62
710     Jerrika McAlpine                           155.38         0.00         46.62
711     Lily Hansen                                593.76         0.00        178.16
712     Kay Allen                                  109.19         0.00         32.76
713     Jamie Mikkelsen                            677.25         0.00        203.21
714     Penny Selin                                 67.19         0.00         20.16
715     Emma Hohman                                 67.19         0.00         20.16
716     Ryan Plunger                               809.01         0.00        242.74
717     Joshua Allen Miller                        807.45         0.00        242.28




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 24 of 148
718     Brenda Morrell                              77.69         0.00         23.31
719     Valerie Needham                          1,435.35         0.00        430.68
720     Debra Maas                                 384.83         0.00        115.47
721     David Novak                                823.15         0.00        246.99
722     Pamela Vanderhoof                        1,204.88         0.00        361.52
723     Amy Wrobleski                            1,362.90         0.00        408.94
724     Abbi Glinski                               130.19         0.00         39.06
725     Jessica Koprek                             697.21         0.00        209.20
726A    Trent Rahmlow                              842.03         0.00        252.65
727     Michelle Benson                          1,354.50         0.00        406.42
728     Jake Rodman                                151.19         0.00         45.36
729     Dylan Szews                                516.57         0.00        155.00
730     Carrie Kuehl                               194.25         0.00         58.28
731     Nick Van De Yacht                          130.73         0.00         39.23
732     Susan Mewbourn                             155.38         0.00         46.62
733     Camron Vanloo                              377.96         0.00        113.41
734     DeAnna Vanesky                           1,263.68         0.00        379.17
735     Jay Vosters                              1,606.50         0.00        482.03
736     Jamie Andre                                828.45         0.00        248.58
737     Amanda Tadych                              134.38         0.00         40.32
738     Joanna Vaughn                               67.19         0.00         20.16
739     Cheryl Peters                              310.76         0.00         93.24
740     Lacey Beduhn                               197.38         0.00         59.22
741     Amy GIese                                  272.96         0.00         81.90
742     Brianna L Warning                          871.50         0.00        261.49
743     Donna Strook                                67.19         0.00         20.16
744     Travis Weyenberg                           291.38         0.00         87.43
745     Alena Strassburg                           109.19         0.00         32.76
746     Darlene Anderson                           666.74         0.00        200.06
747     Kristin White                               98.69         0.00         29.61
748     Alyxis Paiser                              134.38         0.00         40.32
749     Benjamin Anderson                          130.73         0.00         39.23
750     Tammy Seibel                               796.94         0.00        239.12




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 25 of 148
751     Gabrielle Toberman                          98.69         0.00         29.61
752     Dan Zrinsky                                959.18         0.00        287.80
753     Lindsey Fletcher                           324.45         0.00         97.35
754     Adam Kreuter                               155.38         0.00         46.62
755     Theresa Bloch                              543.91         0.00        163.20
756     Floyd J Schmidt                          1,354.50         0.00        406.42
757     Julie Thomas                               585.38         0.00        175.64
758     Jason Eberhardy                            807.45         0.00        242.28
759     Bryan Forbes                               522.90         0.00        156.90
760     Mistie Poetzl                              291.88         0.00         87.58
761     Timothy Kent                             1,606.50         0.00        482.03
762     Sarah Nicewander                           261.45         0.00         78.45
763     Jeffery Morrow                             558.57         0.00        167.60
764     Tyler Rydberg                              157.48         0.00         47.25
765     Jerod Kulpinski                            948.68         0.00        284.65
766     Kelly Caughlan                             201.57         0.00         60.48
767     Michael Ryan                               288.23         0.00         86.48
768     Gail Leitermann                            647.85         0.00        194.39
769     Scott Kelley                             1,300.39         0.00        390.18
770     Melissa Sage                               261.45         0.00         78.45
771     Dawn McNichols                           2,031.75         0.00        609.63
772     Dennis Babler                            1,606.50         0.00        482.03
773     Elizabeth Radtke                           200.00         0.00         60.01
774     Kevin Bleck, Jr.                            97.13         0.00         29.14
775     Shelly Meyer                               576.45         0.00        172.96
776     Jami Nelson                                261.45         0.00         78.45
777     Hunter Blank                               130.73         0.00         39.23
778     Nate Waters                                288.23         0.00         86.48
779     Sarah O'Connor                             155.38         0.00         46.62
780     Audrey Clay                                828.45         0.00        248.58
781     Alecia Acevedo                             268.76         0.00         80.64
782     Eric Torgerson                             807.45         0.00        242.28
783     Angie Claeys                             1,513.58         0.00        454.15




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 26 of 148
784     Jodie Rasmussen                            144.88         0.00         43.47
785     Jose Rivera-Tellez                         500.85         0.00        150.28
786     Carrie Kragie                              201.57         0.00         60.48
787     Alyssa Romanowski                          350.70         0.00        105.23
788     Andrew Westeen                             639.45         0.00        191.87
789     Amanda Vander Grinten                      197.38         0.00         59.22
790     Thomas Taff                                303.45         0.00         91.05
791     Margaret Bott                              803.25         0.00        241.01
792     Michael Pahnke                           1,729.35         0.00        518.89
793     Joshua Chorey                              355.95         0.00        106.80
794     Linda Kolbet                               218.38         0.00         65.52
795     Eric Mandel                                261.45         0.00         78.45
796     Greg Peterson                              781.20         0.00        234.40
797     Sophia Scheffler                           155.38         0.00         46.62
798     Shelly Bagley                            1,924.13         0.00        577.33
799     Amy Barkelar                               677.25         0.00        203.21
800     Nicole Martin                              400.00         0.00        120.02
801     Holly Hilke                              1,556.10         0.00        466.91
802     Amie L. Clark                              961.76         0.00        288.58
803     Tracy Muskevitsch                          261.45         0.00         78.45
804     Lisa Tesch                                 350.70         0.00        105.23
805     Tammy M DiSalvo                            589.57         0.00        176.90
806     Damian Wisniewski                          717.68         0.00        215.34
807     Amy Halverson                                0.00         0.00          0.00
808     Debbie Jensen                              155.38         0.00         46.62
809     Cody Robertson                             585.38         0.00        175.64
810     Christopher Richmond                       807.45         0.00        242.28
811     Amy Wolff                                  303.45         0.00         91.05
812     Camryn Kraning                             109.19         0.00         32.76
813     Bryton Vanderloop                          177.45         0.00         53.24
814     Brandon Rholl                              576.45         0.00        172.96
815     Michele Vasquez                            100.00         0.00         30.00
816     Megan Loose                                134.38         0.00         40.32




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 27 of 148
817     Krissy Diederich                           391.09         0.00        117.35
818     Anthony Hying                              218.38         0.00         65.52
819     Brenda Davis                               503.00         0.00        150.92
820     William Heath II                           639.45         0.00        191.87
821     Caryn Weissman                             303.45         0.00         91.05
822     Kalya Drutt                                 88.73         0.00         26.62
823     Shannon Keyser                             109.19         0.00         32.76
824     Brittany Halle                             807.45         0.00        242.28
825     Heather Greene                             803.25         0.00        241.01
826     Robert Workentine                          303.45         0.00         91.05
827     Michelle Knoch                             434.65         0.00        130.42
828     Cathy Spoehr                               251.96         0.00         75.60
829     Harold Grimes III                        1,252.13         0.00        375.70
830     Cheryl Boeck                               677.25         0.00        203.21
831     Rachel Dann                                803.25         0.00        241.01
832     Marci Balson                               272.96         0.00         81.90
833     Michael Lenz                               215.25         0.00         64.59
834     Sue Kubasta                              1,199.63         0.00        359.95
835     Christopher Shintaku                       373.76         0.00        112.15
836     Cortney Calkins                            348.57         0.00        104.59
837     Shannon Murray                             224.69         0.00         67.42
838     Kathleen Markofski                         155.38         0.00         46.62
839     Nicole Lampela                           1,104.07         0.00        331.28
840     Danielle Manders                           139.13         0.00         41.75
841     David Blumer                               553.88         0.00        166.19
842     Melissa Schnyder                           218.38         0.00         65.52
843     Deborah Butzlaff                           272.96         0.00         81.90
844     Cody Mier                                  319.73         0.00         95.93
845     Dianna M. Marks                            155.38         0.00         46.62
846     Robert Worth                               803.25         0.00        241.01
847     Thomas Dougherty                           945.28         0.00        283.63
848     Emily Tetzlaff                              77.69         0.00         23.31
849     Thomas Dougherty                           945.28         0.00        283.63




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 28 of 148
850     Laurie King                                 98.69         0.00         29.61
851     Deborah Ann Kowalski                       130.00         0.00         39.01
852     Connie Sell                                 67.19         0.00         20.16
853     Ethan Granger                              278.22         0.00         83.48
854     Kyle Meyers                                303.45         0.00         91.05
855     Frank Svacina                              261.45         0.00         78.45
856     Avery Burns                                518.65         0.00        155.62
857     Hannah Stout                               576.45         0.00        172.96
858     Erin Chudacoff                           2,031.75         0.00        609.63
859     Alexis Moore                               109.19         0.00         32.76
860     Isabella Meyer                              67.19         0.00         20.16
861     Jack Anderson                              155.38         0.00         46.62
862     Austin Jones                                88.73         0.00         26.62
863     Jenny Bobb                               1,845.90         0.00        553.86
864     Jeremy Banick                              639.45         0.00        191.87
865     Kelly Kaczmarek                            807.45         0.00        242.28
866     Brendan Buenning                           303.45         0.00         91.05
867     Jessica Arnold                             261.45         0.00         78.45
868     Jessica Veiht                            1,304.63         0.00        391.45
869     Misty Marshall                             261.45         0.00         78.45
870     Jonathan Kwasny                            251.96         0.00         75.60
871     Brian Shimkus II                           261.45         0.00         78.45
872     Jo Marie Kiiskila                          424.15         0.00        127.27
873     Julie Srenaski                             377.96         0.00        113.41
874     Kassandra Wondra                           251.98         0.00         75.61
875     Kelly Lowney                             2,645.90         0.00        793.90
876     Kelsey Cary                                214.19         0.00         64.27
877     Josh Coonen                                239.38         0.00         71.83
878     Kenneth A. Custer                          576.45         0.00        172.96
879     Jordan Nass                                 88.73         0.00         26.62
880     Alyssa Salas                               361.15         0.00        108.36
881     Rachel Linzmeyer                           119.69         0.00         35.91
882     Leeanne Gunther                            271.95         0.00         81.60




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 29 of 148
883     Lori Osero                                 266.70         0.00         80.02
884     Sydni Harris                               959.18         0.00        287.80
885     Joey Pollard                                67.19         0.00         20.16
886     Lynn Engstrom                              140.69         0.00         42.21
887     Kelly Knudsen                                0.00         0.00          0.00
888     Mary Stueber                               391.09         0.00        117.35
889     Matt McCabe                                109.19         0.00         32.76
890     Ethan Gardner                              430.00         0.00        129.02
891     Michelle Gosz                            1,108.76         0.00        332.68
892     Sally Cook                                 913.48         0.00        274.09
893     Michael Pelegrin                           420.00         0.00        126.02
894     Jon Rentmeester                            155.38         0.00         46.62
895     Ryan Schaefer                              282.45         0.00         84.75
896     Stacy Hietpas                              134.38         0.00         40.32
897     Nicky Miller                             2,029.13         0.00        608.84
898     James Doyle                                377.96         0.00        113.41
899     Courtney Wright                            155.38         0.00         46.62
900     Rod Schwartz                               967.58         0.00        290.32
901     Savanna Youngquist                         109.19         0.00         32.76
902     Scott Olson                                554.34         0.00        166.33
903     Scott Michaelson                           553.88         0.00        166.19
904     Christopher Van Veghel                     576.46         0.00        172.97
905     Susan Skenandore                           134.38         0.00         40.32
906     Daniel Tracey                            1,878.45         0.00        563.63
907     Jed Holsen                                 177.45         0.00         53.24
908     Beth Casperson                             708.40         0.00        212.56
909     Stacy Breitrick                          1,491.53         0.00        447.53
910     Michelle Frisbie                           249.88         0.00         74.98
911     Damian Swacker                             430.50         0.00        129.17
912     Tami Kimball                               391.13         0.00        117.36
913A    Robert Osheim                            3,025.00         0.00        907.65
914     Nylee Osborn                               803.25         0.00        241.01
915     Ted Wittmann                               554.34         0.00        166.33




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 30 of 148
916     Tammy L. Martin                            621.08         0.00        186.35
917     Tina Carpenter                             392.65         0.00        117.81
918     Vicky Wenzel                               218.38         0.00         65.52
919     Tina Schroeder                             548.07         0.00        164.45
920     Todd Diedrich                              134.38         0.00         40.32
921     Kim Dabel                                  553.88         0.00        166.19
922     Lori Schroeder                           1,327.21         0.00        398.23
923     William Knoblach                           576.45         0.00        172.96
924     Ashley Ittner                              155.38         0.00         46.62
925     Tim Graber                               1,606.50         0.00        482.03
926     Bruce Blohowiak                            803.25         0.00        241.01
927     Aprille Danielski                          377.96         0.00        113.41
928     Connor Krupp                               170.63         0.00         51.20
929     Mary Remter                              1,148.70         0.00        344.67
930     Scott Kuehl                                288.23         0.00         86.48
931     Barbara Dubois                             677.25         0.00        203.21
932     Rachel Elliott                             261.45         0.00         78.45
933     Paul Hutto                                 479.85         0.00        143.98
934     Joseph Bruley                              479.85         0.00        143.98
935     Carolyn Vickers                          1,301.48         0.00        390.51
936     Jennifer Palama                            119.69         0.00         35.91
937     Donald Warzynski                           677.25         0.00        203.21
938     Jesse Fenn                                 261.45         0.00         78.45
939     John Duvernell                           1,362.90         0.00        408.94
940     Lindsey Baker                              130.73         0.00         39.23
941     Penny Danks                                969.15         0.00        290.79
942     Todd Christensen                         1,020.57         0.00        306.22
943     Angie Birkett                              354.90         0.00        106.49
944     Wendy Dey                                  155.38         0.00         46.62
945     Nina Rodriguez                             532.35         0.00        159.73
946     Deborah A Simerl                           677.25         0.00        203.21
947     Jeanne Andrews                           1,079.30         0.00        323.84
948     Jessica Hagedorn                           155.38         0.00         46.62




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 31 of 148
949     Kyle Williams                              360.95         0.00        108.30
950     Nathan White                               391.13         0.00        117.36
951     Anthony Young                            2,150.40         0.00        645.23
952     Elizabeth Buchholtz                        722.38         0.00        216.75
953     Lily Sonnentag                             134.38         0.00         40.32
954     Zachary Cook                               261.45         0.00         78.45
955     Justin Ruff                                350.70         0.00        105.23
956     Justine Oswald                             270.38         0.00         81.13
957     Mike Boelter                               984.38         0.00        295.36
958     Timothy Hogan                              356.96         0.00        107.11
959     Olivia Gerritson                            67.19         0.00         20.16
960     Jessica Nowak                              968.63         0.00        290.64
961     Lois Anderson                              155.38         0.00         46.62
962     Kristina Johnson-Koch                      303.45         0.00         91.05
963     Aaron Larson                               300.00         0.00         90.01
964     Michael West                               161.69         0.00         48.52
965     Rachel Marquette                            67.19         0.00         20.16
966     Emily Zimmer                                76.13         0.00         22.84
967     Bethany Ferguson                           449.38         0.00        134.84
968     Susan Neitzke                              350.70         0.00        105.23
969     Glenda Erickson                            800.00         0.00        240.04
970     Scott Quist                                551.25         0.00        165.40
971     Krista Alexander                           134.38         0.00         40.32
972     Lauren Landowski                            77.69         0.00         23.31
973     Daniel A. Yurek                            152.25         0.00         45.68
974     Michelle Thomas                            218.00         0.00         65.41
975     Emily Bourin                                70.00         0.00         21.00
976     Erica Howerton                              75.00         0.00         22.50
977     Ann Hildebrandt                            197.38         0.00         59.22
978     Tanya Braun                                151.73         0.00         45.53
979     Bradley Mathey                             201.57         0.00         60.48
980     Scott Mulrooney                            803.25         0.00        241.01
981     Lydia Khan                                 845.25         0.00        253.62




UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 32 of 148
982      Jason Wutt                               1,165.50         0.00        349.71
983      Deanna Tachick                             391.13         0.00        117.36
984      Doug Wagner                                151.73         0.00         45.53
985      Kyle Fink                                  480.38         0.00        144.14
986      Vincent Aschaker                           271.95         0.00         81.60
987      Adam Sternig                               194.25         0.00         58.28
988      Ashley Ayen                                506.07         0.00        151.85
989      Alan Ziebell                               479.85         0.00        143.98
990      Austin Bonlender                           500.33         0.00        150.12
991      Aaron Turba                                134.38         0.00         40.32
992      Erin Jankowski                             134.38         0.00         40.32
993      Lesley Wilz                                 67.19         0.00         20.16
994      Tammy Much Johnson                          77.69         0.00         23.31
995      Fred Dahlin                                141.23         0.00         42.38
996      Lori Brown                                 675.09         0.00        202.56
997      Allen Hill                                 538.13         0.00        161.47
998      Rachael Bissett                            272.96         0.00         81.90
999      Michelle Formiller                         844.15         0.00        253.29
1000     Camie Mccue                                 88.19         0.00         26.46
1001     Tierra Brezsko                             204.23         0.00         61.28
1002     Bryanna Jeffery                            194.25         0.00         58.28
1003     Amy Bauer                                  749.61         0.00        224.92
1004     Michelle D Birling                         109.19         0.00         32.76
1005     Amy Farrish                                511.88         0.00        153.59
1006     David Munes                                901.95         0.00        270.63
1007     Courtney Jansen                             77.69         0.00         23.31
1008     Brenna Willard                             134.38         0.00         40.32
1009     Ana Eick                                 1,025.85         0.00        307.81
1010     Garrit Levey                               130.73         0.00         39.23
1011     Patricia Post                              198.45         0.00         59.54
1012     Kristin Laird                              194.25         0.00         58.28
1013     Kathleen Femrite                           319.15         0.00         95.76
1014     Julie Ruther                               479.85         0.00        143.98




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 33 of 148
1015     Kim Larsen                                   359.63         0.00        107.91
1016     Jeff Schaefer                                286.13         0.00         85.85
1017     Jacalyn Ruhde                              1,743.00         0.00        522.99
1018     Kayla Mertes                                 921.39         0.00        276.46
1019     Rachelle Racette                             807.45         0.00        242.28
1020     Mary Lou Trauba                              470.38         0.00        141.14
1021     Lindsay Radichel                             420.00         0.00        126.02
1022     Brenda Delrow                                987.53         0.00        296.31
1023     Tracy Gilbertsen                             218.38         0.00         65.52
1025     Doug Walters                               1,600.00         0.00        480.08
1026     Samantha Hayes                             1,163.40         0.00        349.08
1027     Miranda R. Steiner                         1,165.50         0.00        349.71
1028     Ashley Shreiner                              645.70         0.00        193.74
1029     Riley Timothy-John LaFave                      0.00         0.00          0.00
1030     Emily Janowiak                               390.08         0.00        117.04
1032     Erin Thyssen                                 275.63         0.00         82.70
1033     Tracy McCarty                                197.38         0.00         59.22
1034     Timothy Waupoose                           1,483.13         0.00        445.01
1035     Kellie Hare                                  173.00         0.00         51.91
1036     Mark Dlugolenski                             401.63         0.00        120.51
1037     Bernard Plummer                              384.83         0.00        115.47
1038     Jake Kaltenberg                              134.38         0.00         40.32
1039     Jamie Eithun                                 251.96         0.00         75.60
1040     David Hahn                                 1,203.26         0.00        361.04
1041     Samantha Olszewski                           176.38         0.00         52.92
1042     Debra Mayer                                  342.83         0.00        102.87
1043     Gina Blank                                   350.65         0.00        105.21
1044     Jason Meulemans                              910.88         0.00        273.31
1045     Ronald Jacobson                              717.68         0.00        215.34
1046     Erin Havela                                   67.19         0.00         20.16
1047     Becky Kinnard                                829.41         0.00        248.86
1048     Samuel Vassar                                 57.75         0.00         17.33
1049     Jenny Klopotic                               130.75         0.00         39.23




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 34 of 148
1050     Dawn Stecker                               788.56         0.00        236.61
1051     Stephanie Coisman                          500.00         0.00        150.02
1052     Dan Schutt                                 864.68         0.00        259.45
1053     Kylie Beecher                               67.19         0.00         20.16
1054     Brittney Judge                             770.65         0.00        231.23
1055     Todd Schaefer                              304.50         0.00         91.37
1056     Megan Wunrow                               585.38         0.00        175.64
1057     Kristin Holsbo                             585.38         0.00        175.64
1058     Dawn Hendrickson                           134.38         0.00         40.32
1059     Perry Balazs                               134.38         0.00         40.32
1060     Ann Barfknecht                             109.19         0.00         32.76
1061     Aaron Boebel                               402.68         0.00        120.82
1062     Gary Chartier                              698.78         0.00        209.67
1063     Marcie Conkline                            490.00         0.00        147.02
1064     Christina Cooper                            77.69         0.00         23.31
1065     Max Schmitz                                130.73         0.00         39.23
1066     Molly Dahlke                               251.96         0.00         75.60
1067     Derek Dechant                              392.65         0.00        117.81
1068     Scott Distad                               726.57         0.00        218.01
1069     Dylan Falk                                 130.73         0.00         39.23
1070     Jason Fenner                               405.83         0.00        121.77
1071     Andy Frechette                             726.08         0.00        217.86
1072     Kyrsten George                              67.19         0.00         20.16
1073     Jacob Halada                               286.13         0.00         85.85
1074     Chelsea Hertzberg                          303.45         0.00         91.05
1075A    Cristy Wildenberg                          174.45         0.00         52.34
1076     Kelly Hickman                               77.69         0.00         23.31
1077     Ed Hietpas                                 684.08         0.00        205.26
1078     Kelly Schmidt                            1,204.88         0.00        361.52
1079     Patrice Hirn                               677.25         0.00        203.21
1080     Pam Hynnek                                 251.96         0.00         75.60
1081     Cindy O'Neill                              728.18         0.00        218.49
1082     Brittany Jaeger                            134.38         0.00         40.32




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 35 of 148
1083     April Jaeger                               197.38         0.00         59.22
1084     Michelle Kaiser                            261.45         0.00         78.45
1085     John McCarthy                              205.28         0.00         61.59
1086     Deborah S. Ketcham                         413.18         0.00        123.97
1087     Laurie Kiffel                              109.19         0.00         32.76
1088     Linda Krohn                                228.38         0.00         68.53
1089     Daniel Krug                                288.23         0.00         86.48
1090     Sarunrus Landwehr                          177.45         0.00         53.24
1091     Jacob Last                                 836.85         0.00        251.10
1092     Kayla Leland                               288.33         0.00         86.51
1093     Brandi Maae                                576.45         0.00        172.96
1094     Lisa Maida                                 177.45         0.00         53.24
1095     Nicole Martin                               77.69         0.00         23.31
1096     Lori Mattes                                359.63         0.00        107.91
1097     Bryn Mayer                                 189.00         0.00         56.71
1098     Lindsey Meyers                              98.69         0.00         29.61
1099     Alan Morris                                288.23         0.00         86.48
1100     Jed Paulsen                                403.73         0.00        121.14
1101     Matt Herman                                783.30         0.00        235.03
1102     Clay Pausma                                155.38         0.00         46.62
1103     Leann M. Peterson                        1,548.75         0.00        464.70
1104     Kenneth Price                              803.25         0.00        241.01
1105     Ryan Schulz                              1,057.88         0.00        317.42
1106     Raynee Schuster                            449.38         0.00        134.84
1107     Brandi Tasson                              748.09         0.00        224.46
1108     Dawn Brown                                 416.32         0.00        124.92
1109     Mark Virgo                                 414.23         0.00        124.29
1110     Cole Tebo                                  548.07         0.00        164.45
1111     Stephanie Theobald                          77.69         0.00         23.31
1112     Vicky Verhasselt                            77.69         0.00         23.31
1113     Doug Walters                               356.96         0.00        107.11
1114     Lea Walters                                272.96         0.00         81.90
1115     Chris Wendler                               77.69         0.00         23.31




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 36 of 148
1116     Carla Reetz                                201.57         0.00         60.48
1117     Sarah Wiggins                              291.88         0.00         87.58
1118     Tom Williams                             1,089.38         0.00        326.87
1119     Katherine Wolff                            194.25         0.00         58.28
1120     Scott Yohanek                              610.58         0.00        183.20
1121     Conni Stueber                              803.25         0.00        241.01
1122     Bryan Michael Zink                         553.88         0.00        166.19
1125     Shawna Brown                               209.98         0.00         63.00
1126     Sheri Krempien                             109.19         0.00         32.76
1127     Eric Heiniger                              402.68         0.00        120.82
1128     Tracilyn Willer                             77.69         0.00         23.31
1129     Jeff Berres                                130.73         0.00         39.23
1130     Gary Roberts                               252.51         0.00         75.77
1131     Douglas Schuenemann Jr                     677.25         0.00        203.21
1132     Melissa Haase                              134.38         0.00         40.32
1133     Brandi Dustan                              130.73         0.00         39.23
1134     Sydney Fezatte                             411.57         0.00        123.49
1135     Amanda Vander Werff                        377.96         0.00        113.41
1137     Marisa Plumb                               261.45         0.00         78.45
1138     Elizabeth M McClain                        197.38         0.00         59.22
1139     Allan Euhardy                            1,278.90         0.00        383.73
1140     Robert Devroy                              864.68         0.00        259.45
1141     Noah Barber                                130.19         0.00         39.06
1142     David Smith                                282.45         0.00         84.75
1143     Jordan Peters                              261.45         0.00         78.45
1144     Morgan Tyler                               155.38         0.00         46.62
1145     Noah Pomplun                               518.65         0.00        155.62
1146     Daniel Weber                               130.73         0.00         39.23
1147     Trevor McCarthy                            859.95         0.00        258.03
1148     David P. Gohlke                             77.69         0.00         23.31
1149     Adrienne Carl Newland                      272.96         0.00         81.90
1150     Paige Kraus                                214.19         0.00         64.27
1151     Grace Mary Warrner                         172.19         0.00         51.67




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 37 of 148
1152     Jeffery Blazer                           1,429.53         0.00        428.93
1153     Lloyd Hansen                               324.45         0.00         97.35
1154     Kathryn Cera                               600.00         0.00        180.03
1155     James Bowers                               210.01         0.00         63.01
1156     Ashley Michell                             705.08         0.00        211.56
1157     Jared Hudson                               218.38         0.00         65.52
1158     Lisa Hartjes                                77.69         0.00         23.31
1159     Ann M Rose                                 261.45         0.00         78.45
1160     Zack Lamers                                314.96         0.00         94.50
1161     Chandler Voigt                             272.96         0.00         81.90
1162     Samantha Wegger                            155.38         0.00         46.62
1163     Amanda Krause                              576.45         0.00        172.96
1164     Tyler Ollendorf                            585.38         0.00        175.64
1165     Jody Minor                                 188.23         0.00         56.48
1166     Tracy Gauger                             1,468.43         0.00        440.60
1167     Carolee Herrick                             98.69         0.00         29.61
1168     Regina Brooks                              401.63         0.00        120.51
1169     Morgan Behnke                               98.69         0.00         29.61
1170     Samantha Schuchart                         576.45         0.00        172.96
1171     Kathy A Robinson                           251.96         0.00         75.60
1172     Kari Check                               1,083.57         0.00        325.12
1173     Jonathan Crye                              807.45         0.00        242.28
1174     Jade Jackson                               186.88         0.00         56.07
1175     Patti Lebeck                                98.69         0.00         29.61
1176     Amanda Poupore                           1,743.00         0.00        522.99
1177     Nicholas Pitzer                            402.68         0.00        120.82
1178     Traci Westphal                             134.38         0.00         40.32
1179     Jerry W. Buhrow Jr.                        928.20         0.00        278.51
1180     Elizabeth Halverson                        261.46         0.00         78.45
1181     Jaiden Wicinsky                             98.69         0.00         29.61
1182     Jason Noworatzky                         1,523.51         0.00        457.13
1183     Dawn Allen                                 155.38         0.00         46.62
1184     Laura N. Bussler                           807.45         0.00        242.28




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 38 of 148
1185     Brenden Bonnett                            109.19         0.00         32.76
1186     Jeff Peura                                 803.25         0.00        241.01
1187     Jenna Evenson                               77.69         0.00         23.31
1188     Brandon Lanoue                             807.45         0.00        242.28
1189     Michelle Gmeiner                            67.19         0.00         20.16
1190     Ashley Wilke                               197.38         0.00         59.22
1191     Ashley Hellenbrand                         272.96         0.00         81.90
1192     Nicole Golden                              275.06         0.00         82.53
1193     Teresa Satori                              356.96         0.00        107.11
1194     Steve Leahy                                266.18         0.00         79.87
1195     Daniel Polly                               803.25         0.00        241.01
1196     Ryan Brauns                                402.68         0.00        120.82
1197     David Dahlke                             1,600.00         0.00        480.08
1198     Dylan Breit                                384.83         0.00        115.47
1199     Jacque Dorschner                           803.25         0.00        241.01
1200     Austin Meyers                            1,756.13         0.00        526.93
1201     Gregory Koch                               338.63         0.00        101.61
1202     Kelly Loecher                              303.45         0.00         91.05
1203     Beverly Hartwig                            677.25         0.00        203.21
1204     Lisa Slowinski                             201.57         0.00         60.48
1205     Jack Leisner                               460.94         0.00        138.30
1206     Fred Holm III                            1,841.65         0.00        552.59
1207     Tom Robitaille                             119.69         0.00         35.91
1208     Annie Bauer                                130.00         0.00         39.01
1209     Brian W. Smith                             299.25         0.00         89.79
1210     Steve Brandes                              392.65         0.00        117.81
1211     David Schultz                              271.95         0.00         81.60
1212     Brittney Meyer                             974.43         0.00        292.38
1213     Jerry Wolff                                261.45         0.00         78.45
1214     Jacqueline Mccarthy                        157.48         0.00         47.25
1215     Amy Ourada                                 201.57         0.00         60.48
1216     Christopher Reindl                         288.23         0.00         86.48
1217     Boyd Lienhard                              288.23         0.00         86.48




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 39 of 148
1218     Rebecka Ewelt                              200.00         0.00         60.01
1219     Erik Gardner                               162.23         0.00         48.68
1220     Hillary Heim                               155.38         0.00         46.62
1221     Melissa Chandler                           372.75         0.00        111.84
1222     Brenda Trewartha                            67.19         0.00         20.16
1223     Kyle Bal                                   407.38         0.00        122.23
1224     Anthony Winnekens                          303.45         0.00         91.05
1225     Holly Handt                                761.77         0.00        228.57
1226     Rebecca Sauer                              585.38         0.00        175.64
1227     Luke Garrow                              1,360.76         0.00        408.30
1228     Elizabeth Lonigro                          455.65         0.00        136.72
1229     Alicia Czarnik                             120.74         0.00         36.23
1232     Randall Solberg                            493.50         0.00        148.07
1233     Dustin Brunette                            130.73         0.00         39.23
1234     James Sommer                               677.25         0.00        203.21
1235     Wesley Nicolls                             700.84         0.00        210.29
1236     Sandy Jo Malke                             288.23         0.00         86.48
1237     Heather Ferber                             260.38         0.00         78.13
1238     Cynthia Hardy                              479.85         0.00        143.98
1239     Michelle Weiland                           233.07         0.00         69.93
1240     Rebecca Backhaus                           455.65         0.00        136.72
1241     Arthur Trotta                               88.73         0.00         26.62
1242     Jed Leisner                                 67.19         0.00         20.16
1243     Austin Peters                              515.55         0.00        154.69
1244     Justin Hess                                 97.13         0.00         29.14
1245     Mark Davis                                 155.38         0.00         46.62
1246     Jason Aho                                  141.23         0.00         42.38
1247     Briana Stocke                              214.19         0.00         64.27
1248     Rachel Bonacorsi                           576.45         0.00        172.96
1249     Aliya Madigan                              134.38         0.00         40.32
1250     Jill Penglase                              695.63         0.00        208.72
1251     Laurie Cluppert                          1,134.00         0.00        340.26
1252     Darin Angstadt                             533.40         0.00        160.05




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 40 of 148
1253     Jenna Ferguson                              134.38         0.00         40.32
1254     Kelsey Splittgaber                           68.24         0.00         20.48
1255     Lisa Lacombe                                 98.03         0.00         29.41
1256     Lukas VanHandel                             119.69         0.00         35.91
1257     Christine Roesler                           155.38         0.00         46.62
1258     Andrea Rew                                  604.76         0.00        181.46
1259     Andrew Johnson                              210.01         0.00         63.01
1260     Emily Nelson                                 67.19         0.00         20.16
1261     Tasha Vogel                                 272.96         0.00         81.90
1262     Bob Burmeister                              266.70         0.00         80.02
1263     Latasha A Paul                              157.00         0.00         47.11
1264     Brett Stair                                 803.25         0.00        241.01
1265     Claire Stiefvater                           403.19         0.00        120.98
1266     Justin Allan Anderson                       130.73         0.00         39.23
1267     Jason Haensgen                              109.19         0.00         32.76
1268     Lea Aasby                                   114.44         0.00         34.34
1269     Brittiny Borst                              617.38         0.00        185.24
1270     Angela Roberts                               78.74         0.00         23.63
1271     Heidi Schneider                             314.96         0.00         94.50
1272     Susie Lutz                                1,409.63         0.00        422.96
1273     Brandon Stowe                               303.45         0.00         91.05
1274     Keith Carlson                               261.45         0.00         78.45
1275     Charlie Lomas                               677.25         0.00        203.21
1276     Jonathan Streich                            401.63         0.00        120.51
1277     Miranda Lemke                                67.19         0.00         20.16
1278     Cheryl Dreger                               134.38         0.00         40.32
1279     Jill M. Bostedt                             359.63         0.00        107.91
1280     Kurt Wenzel                               1,984.50         0.00        595.45
1281     Krista Auman                              1,052.10         0.00        315.68
1282     Andrew Suydam                               392.18         0.00        117.67
1283     Andrew Gutierrez                            656.25         0.00        196.91
1284     Sherry Lodholz                              677.25         0.00        203.21
1285     Kim M. Maki                                 803.25         0.00        241.01




 UST Form 101-7-NFR (10/1/2010)
                Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 41 of 148
1286     Michael Wooley                                   400.00         0.00        120.02
1287     Brandon Madden                                   261.45         0.00         78.45
1288     Ashley Doherty                                   576.45         0.00        172.96
1289     Christina Cronier                                500.85         0.00        150.28
1290     Joseph Nauber                                  1,165.50         0.00        349.71
1291     Seth Heyduk                                      576.45         0.00        172.96
1292     Tim Komorowski                                   405.83         0.00        121.77
1293     Chynna Brochtrup                                 807.45         0.00        242.28
1294     Dan Schweda                                      130.73         0.00         39.23
1295     Kody Keepers                                     214.19         0.00         64.27
1296     Nicolette Hommen                                 406.32         0.00        121.92
1297     Charles R. Przybyl Jr,/Angela Todd               677.25         0.00        203.21
1298     Ashley Van Dreel                                 118.13         0.00         35.44
1299     Rick Brockman                                    261.45         0.00         78.45
1300     Adam Hinz                                      1,306.21         0.00        391.93
1301     Wendy Zuehl                                      197.38         0.00         59.22
1302     Kyle Hilgendorf                                   98.69         0.00         29.61
1303     Michelle Kratz                                   233.07         0.00         69.93
1304     Candace Kennedy                                  218.38         0.00         65.52
1305     Doug Burmeister                                   76.13         0.00         22.84
1306     Margaret Willis                                1,010.63         0.00        303.24
1307     Linda Selsmeyer                                  155.38         0.00         46.62
1308     Raquel Riemer                                    576.45         0.00        172.96
1309     MaryAnn Johnson                                  479.85         0.00        143.98
1310     Michelle Weyenberg                               296.07         0.00         88.84
1311     Kelly Bollinger                                  576.45         0.00        172.96
1312     Vanessa Rubenbauer                               756.00         0.00        226.84
1313     Connie Nenahlo                                    77.69         0.00         23.31
1314     Lise Stern                                        59.00         0.00         17.70
1315     Tonya Forrest                                    261.45         0.00         78.45
1316     Katie Swenson                                    811.63         0.00        243.53
1317     Abigail Lane                                     339.00         0.00        101.72
1318     Nathaniel Brownie                                183.74         0.00         55.13




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh         Doc 196   Filed 07/14/21   Page 42 of 148
1319     Tim Doyle                                  303.45         0.00         91.05
1320     Troy D Armstrong                           807.45         0.00        242.28
1321     Shanda McLimans                             77.69         0.00         23.31
1322     Sandra VanHandel                           377.96         0.00        113.41
1323     Morgan Kraimer                             103.94         0.00         31.19
1324     Diane Dombrowski                            98.69         0.00         29.61
1325     Sandra Shearer                             803.25         0.00        241.01
1326     Jarrod Soli                                403.73         0.00        121.14
1327     Stacy Larson                             1,421.64         0.00        426.56
1328     Molly Romenesko                             77.69         0.00         23.31
1329     Kayla Kutz                                  77.69         0.00         23.31
1330     Dani Sumwalt                               422.63         0.00        126.81
1331     Dierdre Valentine                        2,067.39         0.00        620.32
1332     Chris Hassen                                88.73         0.00         26.62
1333     Nicole Paris Rayos                         261.45         0.00         78.45
1334     Sarah Miller                               294.51         0.00         88.37
1335     Kurt Johansen                              807.45         0.00        242.28
1336     Kristi Lau                                 710.28         0.00        213.12
1337     Dave Garot                               1,522.45         0.00        456.81
1338     Kim Burns                                  261.45         0.00         78.45
1339     Carie Gibbs                                296.07         0.00         88.84
1340     Mike Bettcher                            1,106.21         0.00        331.92
1341     Sarah Hubacher                             272.96         0.00         81.90
1342     Sandy Prange                               261.45         0.00         78.45
1343     Samantha Heller                            642.88         0.00        192.90
1344     Michael Conard                             152.25         0.00         45.68
1345     Wade Smith                                 487.15         0.00        146.17
1346     Kiley Bojarski                             314.96         0.00         94.50
1347     Laura Braun Gilsoul                      1,038.98         0.00        311.75
1348     Brenda Treml                             1,354.50         0.00        406.42
1349     David De Leon                              261.45         0.00         78.45
1350     Robyn Morris                               155.38         0.00         46.62
1351     Sophia Pham                                261.45         0.00         78.45




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 43 of 148
1352     Christopher Riley                            218.38         0.00         65.52
1353     Jessica Mella                                268.76         0.00         80.64
1354     Chris Heller                                 538.13         0.00        161.47
1355     Kevin Ward                                   403.73         0.00        121.14
1356     Brooke Ott                                   479.85         0.00        143.98
1357     Brina Abitz                                1,726.14         0.00        517.93
1358     Dorothy J Vannieuwenhoven                    707.65         0.00        212.33
1359     Eric William Prestay                         359.07         0.00        107.74
1360     Jenny Sonnleitner                            449.38         0.00        134.84
1361     Eric Vandenbush                              327.57         0.00         98.29
1362     Brandon S Neumaier                           139.13         0.00         41.75
1364     Kari Slager                                1,556.10         0.00        466.91
1365     Elizabeth Schneider                          278.25         0.00         83.49
1366     Derrick Bourg                                576.45         0.00        172.96
1367     Rebecca Irish                                585.84         0.00        175.78
1368     Donovan Stindt                               803.25         0.00        241.01
1369     Austin Achuff                                319.00         0.00         95.72
1370     Kami Counter                                 119.69         0.00         35.91
1371     Hannah Pfeifer                               251.96         0.00         75.60
1372     Christopher J. Behling                       807.46         0.00        242.28
1373     Jordan Smith                                  78.74         0.00         23.63
1374     Corey Cortright                              871.50         0.00        261.49
1375     Brian Mark Thompson                        1,284.55         0.00        385.43
1376     Joseph Koeyne                                803.25         0.00        241.01
1377     Jennifer Neveu                               716.10         0.00        214.87
1378     Jordyn Stettbacher                           218.38         0.00         65.52
1379     Joe Faulhaber                                178.00         0.00         53.41
1380     Sydney Schmidt                               392.18         0.00        117.67
1381     Chelsey James                                303.45         0.00         91.05
1382     Nikole J. Schneider                          553.88         0.00        166.19
1383     Lauren Hansen                                155.38         0.00         46.62
1384     Scott Acker                                2,307.38         0.00        692.33
1385     Jessica Brozek                               617.38         0.00        185.24




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 44 of 148
1386     Trevor Hammen                               77.69         0.00         23.31
1387     Adam Miller                                149.63         0.00         44.90
1388     Toni Marie Grawvunder                      141.23         0.00         42.38
1389     Stephanie Osowski                          476.65         0.00        143.02
1390     Tanner Turba                                67.19         0.00         20.16
1391     Jesse Coates                             1,073.07         0.00        321.97
1392     Jason Frelich                              575.38         0.00        172.64
1393     Sheila Brachmann                           500.33         0.00        150.12
1394     Daniel Roberts                             239.38         0.00         71.83
1395     Kyler Schadrie                             261.45         0.00         78.45
1396     Melissa Bruss                              134.38         0.00         40.32
1397     Mitchell Geer                            1,606.50         0.00        482.03
1398     Toni L. Pena                               488.25         0.00        146.50
1401     James Atkinson                             195.00         0.00         58.51
1402     Kyle Hatelak                               151.73         0.00         45.53
1403A    Kenneth Marron                             401.98         0.00        120.61
1404     Kaylee Petraski                            155.38         0.00         46.62
1405     Hannah Lemke                               428.38         0.00        128.54
1406A    Phillip Heimbruch                        3,025.00         0.00        907.65
1407     Chris Jackson                              617.34         0.00        185.23
1408     Haley Dudei                                 67.19         0.00         20.16
1409     Jennifer Barthels                          864.68         0.00        259.45
1410     Jeanine Danke                              130.73         0.00         39.23
1411     Randy Sanford                              531.83         0.00        159.58
1412     Michael Mulkey                             288.23         0.00         86.48
1414     Melissa Artus                               77.69         0.00         23.31
1417     Nicole Schill                              388.45         0.00        116.55
1418     Kayla Laridaen                             155.38         0.00         46.62
1419     Dennis Brown                               155.38         0.00         46.62
1421     Vito Catalfio                              828.45         0.00        248.58
1422     Jill Bruno-Enright                       1,559.20         0.00        467.84
1423     Tyler Anderson                              77.69         0.00         23.31
1424     Jamison Ashby                              812.65         0.00        243.84




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 45 of 148
1425     Brenda Baldwin                             321.26         0.00         96.39
1426     Briana Bartz                               155.38         0.00         46.62
1427     Lauren Bonnell                             288.23         0.00         86.48
1428     Jackson Boulanger                          518.65         0.00        155.62
1429     Jaymie Brown                               314.96         0.00         94.50
1430     Kyle Cary                                    0.00         0.00          0.00
1431     Noah Danner                                 67.19         0.00         20.16
1432     Dena Davis                                  77.69         0.00         23.31
1433     Trevor Fenton                              424.15         0.00        127.27
1434     Luke M. Garrison                           479.85         0.00        143.98
1435     Jessica Green                               88.73         0.00         26.62
1436     Alyssa Guerten                             340.19         0.00        102.07
1437     Jesse Gutowski                             354.90         0.00        106.49
1438     Brittany Handrich                           65.00         0.00         19.50
1439     Katrina Hochholzer                         380.07         0.00        114.04
1440     Kurtis Stephany                            109.19         0.00         32.76
1441     Emily Hodell                                67.19         0.00         20.16
1442     Meghan Lewis                               303.45         0.00         91.05
1443     Kyle Xavior Madden                         585.00         0.00        175.53
1444     Jared Shefchik                             350.70         0.00        105.23
1445     Valonee Ann Marohn                         155.38         0.00         46.62
1446     Dave Morey                                 511.88         0.00        153.59
1447     Tiffany Meunier                          1,071.00         0.00        321.35
1448     Calli Dougherty                             99.00         0.00         29.70
1449     Shannon Millard                            157.48         0.00         47.25
1450     Maria Nelson                               354.91         0.00        106.49
1451     Sara Munoz                                 680.38         0.00        204.15
1452     Martha Kiedrowski                          239.38         0.00         71.83
1453     Kevin Newman                             1,606.50         0.00        482.03
1454     Daniel Nicol                               198.45         0.00         59.54
1455     Jerrilynn Vandenberg                       807.45         0.00        242.28
1456     Cheryl Perket                              803.25         0.00        241.01
1457     Brian Piepenburg                           177.45         0.00         53.24




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 46 of 148
1458     Jazz Claudio                               288.23         0.00         86.48
1459     Kathy Pierrard                             695.10         0.00        208.56
1460     Ryan A. Pyatt                               67.19         0.00         20.16
1461     Robert Kaczmarczyk                         288.23         0.00         86.48
1462     Samantha Ruechel                           324.45         0.00         97.35
1463     Todd Schwebs                               695.63         0.00        208.72
1464     Scott Simon                                177.45         0.00         53.24
1465     Joseph Stilp                             1,354.50         0.00        406.42
1466     Barb Seidl Schreier                      1,032.68         0.00        309.86
1467     Ericka Vandenheuvel                        343.88         0.00        103.18
1468     Trevor Peterson                             77.69         0.00         23.31
1469     Jenna Wierschke                            684.08         0.00        205.26
1470     Erica Zeamer                               251.96         0.00         75.60
1471     Sue Zimmerman                              155.38         0.00         46.62
1472     Halie Flores                                67.19         0.00         20.16
1473     Amy Peplinski                              807.45         0.00        242.28
1474     Michele Johnson                            950.21         0.00        285.11
1475     Steve Wilks                                413.18         0.00        123.97
1476     Lindsey Tews                                77.69         0.00         23.31
1477     Craig F. Hooper                            392.18         0.00        117.67
1478     Tyler Kolb                                 429.45         0.00        128.86
1479     Reece Marie Washuleski                     134.38         0.00         40.32
1480     Rachel Hanson                              134.38         0.00         40.32
1481     Kirsten E. Foster                          485.83         0.00        145.77
1482     Nicole Krause                              392.69         0.00        117.83
1483     Angela Schaefer                          1,354.50         0.00        406.42
1484     Ashley Wolf                                479.85         0.00        143.98
1485     Emily Gloudemans                            67.19         0.00         20.16
1486     Dennis Dodge                               197.38         0.00         59.22
1487     Anissa Rosenthal                           632.03         0.00        189.64
1488     Jordan Edwards                             151.73         0.00         45.53
1489     Ryan L. McGeshick                          287.69         0.00         86.32
1490     Dalton Genrich                             197.18         0.00         59.16




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 47 of 148
1491     Jennifer Henricks                            0.00         0.00          0.00
1492     Don Bunkes                                 472.50         0.00        141.77
1493     Sarenna Sueoka                             177.45         0.00         53.24
1494     Sally Shoener                            1,099.88         0.00        330.02
1495     John Zajac                                 711.90         0.00        213.61
1496     James Brown                                431.03         0.00        129.33
1497     Kelly Javoroski                          1,211.18         0.00        363.41
1498     Autumn Polachek                            554.34         0.00        166.33
1499     Ashle Brusky                               318.95         0.00         95.70
1500     Dakota Schraufnagel                        251.96         0.00         75.60
1501     Andrew Saether                             479.85         0.00        143.98
1502     Yasmilet Esquivel                           77.69         0.00         23.31
1503     Joe Schuhart                               803.25         0.00        241.01
1504     Beth Soltesz                                 0.00         0.00          0.00
1505     Anthony Stangler                           502.95         0.00        150.91
1506     Brian Keller                             1,178.07         0.00        353.48
1507     Jay Parizek                                239.38         0.00         71.83
1508     Rick A. Hallet                           1,211.18         0.00        363.41
1509     Christine LaCourse                       2,750.90         0.00        825.41
1510     John Steinke                               218.38         0.00         65.52
1511     Elizabeth Mugan                            197.38         0.00         59.22
1512     Morgan Christensen                          77.69         0.00         23.31
1513     Madilyn Rudoll                             314.96         0.00         94.50
1514     Haley Quandt                                67.19         0.00         20.16
1515     Deanna Berglund                            435.75         0.00        130.75
1516     Gina R. Lee                                507.68         0.00        152.33
1517     Teron Piontek                              429.45         0.00        128.86
1518     Brian Scott Mattila                        503.96         0.00        151.21
1519     Luanne Schmill                           1,632.75         0.00        489.91
1520     Bradly Schmidt                             966.29         0.00        289.93
1521     Brandon Boyce                              576.45         0.00        172.96
1522     Sheila Dorsett                           1,606.50         0.00        482.03
1523     Nicole Radl                                288.23         0.00         86.48




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 48 of 148
1524     Chris Van Grinsven                         423.68         0.00        127.13
1525     Tim Livermore                            1,539.30         0.00        461.87
1526     Anthony Nunnery                            261.45         0.00         78.45
1527     Dakota Eatrada                             479.85         0.00        143.98
1528     Kenneth Post                               286.13         0.00         85.85
1529     Judith Edge                                249.88         0.00         74.98
1530     Tamara Reiter                              272.96         0.00         81.90
1532     Jill Kahler                                134.38         0.00         40.32
1533     Elaine Frantz                            1,015.88         0.00        304.81
1534     Justin Poublon                             261.45         0.00         78.45
1535     Stacy E. Malueg                            803.25         0.00        241.01
1536     Lexa Buechner                              310.76         0.00         93.24
1537     Jennifer Heyroth                           410.55         0.00        123.19
1538     Kristy Suda                                207.88         0.00         62.37
1540     Lori Feuerstein                            218.38         0.00         65.52
1541     Stephanie Gardner                        1,211.18         0.00        363.41
1542A    Scott Hein                               3,025.00         0.00        907.65
1543     Jeri Renier                                479.85         0.00        143.98
1544     Amanda or Kory Kositzke                    844.20         0.00        253.30
1545     Lisa Shrock                                392.65         0.00        117.81
1546     Casey Barrett                              402.68         0.00        120.82
1547     Kristen Bergelin                           833.88         0.00        250.21
1548     Tom Vande Vyver                            677.25         0.00        203.21
1549     Randy L. Reimer                            314.96         0.00         94.50
1550     Anne Hoffman                               868.35         0.00        260.55
1551     Debbie Donaldson                           275.07         0.00         82.53
1552     Michael Hintz                              503.96         0.00        151.21
1553     Ronald L. Miller                           677.25         0.00        203.21
1554     Eleesa L. Steiner                          177.45         0.00         53.24
1555     Jeffrey Butler                             717.68         0.00        215.34
1556     Jonathon Herrick                           355.95         0.00        106.80
1557     Todd Rabas                                 677.25         0.00        203.21
1558     Brandon Hopp                               807.45         0.00        242.28




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 49 of 148
1559     Bailey Baeten                               67.19         0.00         20.16
1560     Marcia A. Payne                            402.68         0.00        120.82
1561     Kellsai Kimball                            639.45         0.00        191.87
1562     Karissa Feder                              479.85         0.00        143.98
1563     Rebecca Muehrcke                         1,245.58         0.00        373.74
1564     Jason Parsons                              522.90         0.00        156.90
1565     Stacy Kasper                               533.40         0.00        160.05
1566     Ona Koentopp                               134.38         0.00         40.32
1567     Hannah Pacini                              409.50         0.00        122.87
1568     Sara L Clark                               288.23         0.00         86.48
1569     Anthony Doran                              388.50         0.00        116.57
1570     Catherine Wege                             134.38         0.00         40.32
1571     Christina Gallert                          319.73         0.00         95.93
1572     Eric Peters                                303.45         0.00         91.05
1573     Bill Zarda                                 531.83         0.00        159.58
1574     Mike Simoens                               419.96         0.00        126.01
1575     Olivia Hietpas                             103.94         0.00         31.19
1576     Bekah B Roberts                            455.18         0.00        136.58
1577     Cami Senske                                186.88         0.00         56.07
1578     Lori Hodge                                 233.07         0.00         69.93
1579     Julie Payer                                881.91         0.00        264.62
1580     Joan Roberts                             1,763.71         0.00        529.20
1581     Joseph Steinhardt                          251.96         0.00         75.60
1582     Jack Steinhardt                             67.19         0.00         20.16
1583     Scott Streeper                             576.45         0.00        172.96
1584     Christine Giordano                         176.38         0.00         52.92
1585     Olga Kline                                 261.45         0.00         78.45
1586     Jacob Lewis                                155.38         0.00         46.62
1587     David James Brummer                        660.20         0.00        198.09
1588     Seheli Bey                                 576.45         0.00        172.96
1589     Janine Tracy                               155.38         0.00         46.62
1590     Stephen Leaf                               413.18         0.00        123.97
1591     David Rebedew                              319.73         0.00         95.93




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 50 of 148
1592     Luke Kelly                                 157.50         0.00         47.26
1593     Nicole Moore                               585.38         0.00        175.64
1594     Melissa Worrel                             871.50         0.00        261.49
1595     John Andersen                               67.19         0.00         20.16
1596     Lori Stankowicz                            361.15         0.00        108.36
1597     Nicole Toay                                610.58         0.00        183.20
1598     Jordan Muche                                60.00         0.00         18.00
1599     Sara Maduscha                              896.18         0.00        268.90
1600     Vicki Luczak                                98.69         0.00         29.61
1601     Donald Schaub                              236.25         0.00         70.89
1602     Nathan Soliz                               414.23         0.00        124.29
1603     Kayla Dollak                                67.19         0.00         20.16
1604     Jason Ford                                 177.45         0.00         53.24
1605     Carlin Kalinec                             327.57         0.00         98.29
1606     Tyler Hardwick                             726.53         0.00        218.00
1607     Mary Toll                                  871.50         0.00        261.49
1608     Kelly Ludwig                               272.96         0.00         81.90
1609     Amy Eddy                                   134.38         0.00         40.32
1610     Steve Helms                                177.45         0.00         53.24
1611     Jonathan Andersen                          342.83         0.00        102.87
1612     Mason Wertel                               130.73         0.00         39.23
1613     Kristen Eby                                990.43         0.00        297.18
1614     Kyle Schmidt                               130.73         0.00         39.23
1615     Deb Sager                                   77.69         0.00         23.31
1616     Julie Degrave                              130.75         0.00         39.23
1617     Patrick Tulloch                            130.73         0.00         39.23
1618     Thomas Whiteman                            261.45         0.00         78.45
1619     Emily Boyer                                384.83         0.00        115.47
1620     Jacob Seibel                               261.45         0.00         78.45
1621     Jada Olmeda                                134.38         0.00         40.32
1622     Melissa Vitense                            134.38         0.00         40.32
1623     Anthony Klenow                             803.25         0.00        241.01
1624     Bob Pierron                                479.85         0.00        143.98




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 51 of 148
1625     Denise Bangart                                 950.76         0.00        285.28
1626     Alex Butterfield                               130.19         0.00         39.06
1627     Jay Oberrieder                                 677.25         0.00        203.21
1628     Jacque Krause                                  149.63         0.00         44.90
1629     Cheryl Spindler                                737.07         0.00        221.16
1630     Jake Zwerg                                      67.19         0.00         20.16
1631     Tyler Englebert                                468.83         0.00        140.67
1632     Rebecca Miller                               1,015.88         0.00        304.81
1633     Mary Soda                                      134.38         0.00         40.32
1635     Diane Miller                                   803.25         0.00        241.01
1636     Alexandra Ramirez                              207.88         0.00         62.37
1637     Sarah Dobson                                 1,021.63         0.00        306.54
1638     Madeline Cooney                                197.38         0.00         59.22
1639     Keith Nault                                    272.96         0.00         81.90
1640     Michael Boettcher                              677.25         0.00        203.21
1641     Sandy Bell                                     272.96         0.00         81.90
1642     Erin Kohl                                       77.69         0.00         23.31
1643     Eric Applegate                                 677.25         0.00        203.21
1644     Cathy Nehls & Carissa Nehls                    186.88         0.00         56.07
1645     Pamela West                                    272.96         0.00         81.90
1646     Jackson Berner                                 261.45         0.00         78.45
1647     John Lannoye                                   380.07         0.00        114.04
1648     Frances Whitfield                              937.65         0.00        281.34
1649     Jacob Button                                   303.45         0.00         91.05
1651     Kristine Tuma                                  130.73         0.00         39.23
1652     Natalie LeClair                                419.96         0.00        126.01
1653     Melonie Seifert                                807.45         0.00        242.28
1654     Danna Carpenter                                 77.69         0.00         23.31
1655     Carrie Kittell                                 155.38         0.00         46.62
1656     David Burke                                    272.96         0.00         81.90
1657     David Roderick                                 155.38         0.00         46.62
1658     Josh Caudle                                    288.23         0.00         86.48
1659     Dennis Bergsbaken                            1,015.88         0.00        304.81




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 52 of 148
1660     Elizabeth Weinrich                              553.88         0.00        166.19
1661     Kim Hollingsworth                               340.19         0.00        102.07
1662     Gary Duval                                    2,451.75         0.00        735.65
1663     Halie Hermsen                                   155.38         0.00         46.62
1664     Jace Gene Grugel                                418.95         0.00        125.71
1665     James Collins                                 1,015.88         0.00        304.81
1666     David Lockwood                                  576.45         0.00        172.96
1667     Theresa Mayer                                   565.90         0.00        169.80
1668     Jessica Lawson                                   67.19         0.00         20.16
1669     Joshua King-Hage                              1,285.73         0.00        385.78
1670     Kelly Lippert                                   130.73         0.00         39.23
1671     Jason Blaine                                    100.00         0.00         30.00
1672     Jason Coble                                     130.73         0.00         39.23
1673     Michelle Danielson/Dan Danielson                677.25         0.00        203.21
1674     Jennifer Beyer                                  134.38         0.00         40.32
1675     Hope Minton                                     287.69         0.00         86.32
1676     John Fiers III                                2,832.39         0.00        849.86
1677     Athena Steele                                   281.38         0.00         84.43
1678     John Thomas                                     527.63         0.00        158.32
1679     Amanda Mullen                                   576.45         0.00        172.96
1680     Kris Stedl                                    1,036.88         0.00        311.12
1681     Taylor Ling                                     218.38         0.00         65.52
1682     Kristin Jensen                                  423.68         0.00        127.13
1684     Luke Lazarewicz                               2,740.50         0.00        822.29
1686     Bonnie Wagner                                   266.70         0.00         80.02
1687     Dennis Cole                                     480.84         0.00        144.28
1688     Daniel Kovatovich                               303.45         0.00         91.05
1689     Marie Blawat                                    175.38         0.00         52.62
1690     Cailee Franks                                   254.07         0.00         76.23
1691     Chaz Goeben                                     155.38         0.00         46.62
1692     Matthew Huebschman                              261.45         0.00         78.45
1693     Heather Smith                                    98.69         0.00         29.61
1694     Joann Fox                                       218.38         0.00         65.52




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 53 of 148
1695     James Busha                                 98.69         0.00         29.61
1696     Matt Mastey                              1,642.00         0.00        492.68
1697     Becky Stormoen                             272.96         0.00         81.90
1698     Joslynn Gust                               722.38         0.00        216.75
1699     Magen Schneider                            155.38         0.00         46.62
1700     Jesse Gneist                               177.45         0.00         53.24
1701     Melissa Kuchenbecker                       551.25         0.00        165.40
1702     Sonya Lightfoot                            982.76         0.00        294.88
1703     Michael Knuth                            1,116.13         0.00        334.89
1704     Kayla Burns                                144.88         0.00         43.47
1705     Michelle Femal                             155.38         0.00         46.62
1706     Nathan Christian                           586.90         0.00        176.10
1707     Roger Zygarlicke                           278.25         0.00         83.49
1708     William Hase                               585.38         0.00        175.64
1709     Nicholas Garro                             130.73         0.00         39.23
1710     Elizabeth Osborne                           67.19         0.00         20.16
1711     Rachel Shedal                              134.38         0.00         40.32
1712     Stacy Burkes                               414.71         0.00        124.43
1713     April Burke                                512.38         0.00        153.74
1714     Mark Kendall                               134.38         0.00         40.32
1715     Rick Kellner                               562.26         0.00        168.71
1716     Mary Curtin                                434.65         0.00        130.42
1717     Samuel Rusch                               286.13         0.00         85.85
1718     Nickole Becker                              77.69         0.00         23.31
1719     Jake Brust                                 512.34         0.00        153.73
1720     Sydney Appleton                             77.69         0.00         23.31
1721     Scott Bosacki                              803.25         0.00        241.01
1722     Shannon Drexler                            986.96         0.00        296.14
1723     Spenser Arens                              553.88         0.00        166.19
1724A    Chris Carter                             3,025.00         0.00        907.65
1725     Susan Archey                               881.57         0.00        264.51
1726     Stefani Heitala                            126.00         0.00         37.81
1727     Tracy Marten                               392.18         0.00        117.67




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 54 of 148
1728     Amanda M Thomson                           553.88         0.00        166.19
1729     Gabriel McCarty                            355.42         0.00        106.64
1730     Bobby Heath                                576.45         0.00        172.96
1731     Valerie Schoolman                          789.57         0.00        236.91
1732     Sarah Kabat                                287.69         0.00         86.32
1733     Casey Clifford                             603.70         0.00        181.14
1734     Vickie Maasz                             1,038.00         0.00        311.45
1735     Hanna Durrstein                            194.25         0.00         58.28
1736     Lady Destiny Wollnik                       288.23         0.00         86.48
1737     Mike Allard                              1,291.50         0.00        387.51
1738     Sharon Leiter                              177.45         0.00         53.24
1740     Nancy Penney                                77.69         0.00         23.31
1741     Savannah Ely                               134.38         0.00         40.32
1742     Jaden Buske                                251.96         0.00         75.60
1743     Lucille Hansen                           1,606.50         0.00        482.03
1745     Rene Kussmann                              350.65         0.00        105.21
1746     Roger Zygarlicke                           340.73         0.00        102.24
1747     Jonathon Jarvenpaa                         218.38         0.00         65.52
1748     Josie Stuettgen                            356.96         0.00        107.11
1749     Zach Howell                                828.45         0.00        248.58
1750     Lauren Appenfeldt                          677.25         0.00        203.21
1751     Michael & Lori Rymkos                    1,535.63         0.00        460.77
1752     Jeannine Marie Dupey                       150.00         0.00         45.01
1753     Jared Chatterton                           371.65         0.00        111.51
1754     Diane Behling                              155.38         0.00         46.62
1755     Jordan Schuhart                            155.38         0.00         46.62
1756     Brandy Whaley                              306.57         0.00         91.99
1757     Jack Porter                                214.19         0.00         64.27
1758     Garrett Sukora                             678.58         0.00        203.61
1759     Ashley Staudenmaier                        130.73         0.00         39.23
1760     Alan Warnock                               446.25         0.00        133.90
1761     Danielle Fischer                           106.00         0.00         31.81
1762     Wandalee Lutzen                            836.78         0.00        251.08




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 55 of 148
1763     Alexa Jones                                 807.45         0.00        242.28
1764     Ryan Van Ness                               807.45         0.00        242.28
1765     Thomas Schumacher                           828.45         0.00        248.58
1766     Luis M. Zurita                              288.23         0.00         86.48
1767     Jeffrey Finch                             1,606.50         0.00        482.03
1768     William Thornton                            130.73         0.00         39.23
1769     Rose M. Metke                                77.69         0.00         23.31
1770     Amanda Bray                                 218.38         0.00         65.52
1771     Scott Van Zeeland                           574.36         0.00        172.34
1772     Jessica Brown                               134.38         0.00         40.32
1774     Peggy Besaw                               1,354.50         0.00        406.42
1775     Melissa Thornburg                           261.45         0.00         78.45
1776     Madelyn Tesch                                67.19         0.00         20.16
1777     Nichole Kodlowski                           576.45         0.00        172.96
1778     Miranda Hausauer                            291.88         0.00         87.58
1779     Blake Drays                                 130.73         0.00         39.23
1780     John Bado                                   401.63         0.00        120.51
1781     Ben Buhlman                                 884.03         0.00        265.25
1783     Tiffany Gribbins                            261.45         0.00         78.45
1784     Chad Edwards                              1,170.75         0.00        351.28
1785     Tanner Brey                                 806.89         0.00        242.11
1786     Kathleen Flannery                           449.38         0.00        134.84
1787     Jill Franklin                               185.85         0.00         55.76
1788     Adam Hauser                                 130.73         0.00         39.23
1789     Maxine Becker                               359.63         0.00        107.91
1790     Julie Zwiers                                  0.00         0.00          0.00
1791     Jayne Olson                                 984.38         0.00        295.36
1792     Amanda Megan Kruzicki                       314.96         0.00         94.50
1794     Madelyn Hermus                              272.96         0.00         81.90
1795     Mitchell K. DeBehnke                        803.25         0.00        241.01
1796     Daniel Schimelpfenig                        261.45         0.00         78.45
1799     Kennedy Ebert                                50.00         0.00         15.00
1802A    Shawn Gourley                             3,025.00         0.00        907.65




 UST Form 101-7-NFR (10/1/2010)
                Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 56 of 148
1804     Amanda Poupore                               1,743.00         0.00        522.99
1806     Susan Kudrna                                   288.23         0.00         86.48
1808     Robert Derginer                                533.40         0.00        160.05
1809     Susan Conklin                                  155.38         0.00         46.62
1810     Jordynn Giessel                                197.38         0.00         59.22
1811     Gabby Herman                                   176.38         0.00         52.92
1812     Jacob Loehr                                     77.69         0.00         23.31
1813     Kelly Lawrence                                 151.73         0.00         45.53
1814     David M. Hoem                                  275.07         0.00         82.53
1815     Candice Pflugradt                              935.03         0.00        280.56
1816     Jonathan Dadd                                1,556.10         0.00        466.91
1817     Lorne Tschanz                                1,113.00         0.00        333.96
1818     Christopher Christensen                        402.68         0.00        120.82
1819     David Herring                                  430.50         0.00        129.17
1820     Jordyn Sievert                                 386.34         0.00        115.92
1821A    Nicole Clark                                 3,025.00         0.00        907.65
1822     Mary Unterbrunner                              677.25         0.00        203.21
1823     Yasmine Burmeister                             249.88         0.00         74.98
1824     Joe Nemeth III                                 803.25         0.00        241.01
1825     Travis Marten                                  408.45         0.00        122.56
1826     Danielle C Anding                              176.38         0.00         52.92
1827     Dylan Michael Donald Natrop                    288.23         0.00         86.48
1828     Ashley Chiluski                                287.69         0.00         86.32
1829     Ray Donajkowski                              1,178.07         0.00        353.48
1830     Abby Labow                                      67.19         0.00         20.16
1831     Hannah Goodchild                               109.19         0.00         32.76
1832     Daniel J. Bauler                             1,697.33         0.00        509.28
1833     Maranda Kurth                                  261.45         0.00         78.45
1836     Rudolph Morgando                               803.25         0.00        241.01
1838     Mike Jimenez                                   576.45         0.00        172.96
1841     Abigail Kasubaski                              251.96         0.00         75.60
1843     Abraham Eisen                                  261.45         0.00         78.45
1844     Addison Van Vreede                             155.38         0.00         46.62




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 57 of 148
1845     Amy L Cavil                                134.38         0.00         40.32
1846     Amy Sue Huss                             1,354.50         0.00        406.42
1849     Kevin Kudej                                871.50         0.00        261.49
1850     Peggy Spencer                              155.38         0.00         46.62
1851     Andrew Hanson                              264.57         0.00         79.38
1852     Brehanna Cohen                              67.19         0.00         20.16
1853     Craig Maxwell                               67.19         0.00         20.16
1854     Dakota Osowski                             309.23         0.00         92.78
1855     Gary Davis                                 422.59         0.00        126.80
1856     Gillian Murtagh                            148.05         0.00         44.42
1857     James Heinzen                              151.73         0.00         45.53
1858     Jeff Meinke                                492.46         0.00        147.76
1859A    Joann Heier                              3,025.00         0.00        907.65
1860     Jock Holsworth                           1,165.50         0.00        349.71
1861     John Schimanski                            500.33         0.00        150.12
1862     John Schmidt                             1,070.87         0.00        321.31
1863     Joseph Matuszak                            803.25         0.00        241.01
1864     Joyce Laedtke                              155.38         0.00         46.62
1865     Karrie Christian                           239.38         0.00         71.83
1867     Katelyn Jashinsky                          419.96         0.00        126.01
1868     Kolton Jurss                               639.45         0.00        191.87
1869     Kristine Kiesow                            201.57         0.00         60.48
1870     Kristy Schneider                            77.69         0.00         23.31
1871     LaShawn Edwards                            503.96         0.00        151.21
1872     Linda Bowers                               119.69         0.00         35.91
1874     Michael A. Brown                           420.00         0.00        126.02
1875     Morgan Cawley                            1,020.61         0.00        306.23
1876     Natalie Gross                              677.25         0.00        203.21
1877     Phoenix Wenzel (Herbst)                      0.00         0.00          0.00
1878     Randy Liegl                                153.38         0.00         46.02
1879     Robert Alan Binder                         112.00         0.00         33.61
1880     Robert Burdick                           1,015.88         0.00        304.81
1881     Jason & Robin Koslucher                    803.25         0.00        241.01




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 58 of 148
1883     Sandra Casey                             1,738.26         0.00        521.56
1884     Sandra Shearer                             155.38         0.00         46.62
1885     Scott Butterfield                        1,091.48         0.00        327.50
1886     Scott Hoehne                               607.96         0.00        182.42
1887     Stacy Oswald                             1,022.70         0.00        306.86
1888     Thomas Harenburg                           647.85         0.00        194.39
1889     Shane Conner Bushie                        130.73         0.00         39.23
1890     Nicole Schomaker                           407.38         0.00        122.23
1891     Todd Smith                               1,887.38         0.00        566.31
1892     Linda Gorzek                               201.57         0.00         60.48
1893     Tracy VanErem                              356.96         0.00        107.11
1895     Neil Petersen                              441.00         0.00        132.32
1896     Kelli Glodowski                            631.58         0.00        189.51
1897     Mariah Moehn                                77.69         0.00         23.31
1898     Tricia Vorpahl                             119.69         0.00         35.91
1899     Camryn Ballweg                             109.19         0.00         32.76
1900     Callisto Verhalen                          130.73         0.00         39.23
1901     Tanya Polifka                              140.69         0.00         42.21
1902     Marisa Maas                                158.00         0.00         47.41
1903     Sara Bechers                                 0.00         0.00          0.00
1904     Chris Morris                               288.23         0.00         86.48
1905     Clare Vanden Heuvel                         98.69         0.00         29.61
1906     Noreane Ziegel                              98.69         0.00         29.61
1907     Joe Frank                                  871.50         0.00        261.49
1908     Mckenzie Soderbeck                         134.38         0.00         40.32
1909     Katie McInnis                               77.69         0.00         23.31
1910     Nancy Weller                                77.69         0.00         23.31
1911     Madison Brown                              377.96         0.00        113.41
1912     Hallie Lefeber                             197.38         0.00         59.22
1913     Paul Fait                                   77.69         0.00         23.31
1914     Melissa Thurner                            550.15         0.00        165.07
1915     Robert Meyer                             1,015.88         0.00        304.81
1916     Michaela Mitchell                          103.94         0.00         31.19




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 59 of 148
1917     Patrick D. Batey                         1,777.13         0.00        533.23
1918     Misti Yeskis                               507.68         0.00        152.33
1919     Ashley Jungwirth                           803.25         0.00        241.01
1920     Rachel Truesdill                           338.63         0.00        101.61
1921     Thomas Simonsen                            586.95         0.00        176.11
1922     Marlee B. Devroy                             0.00         0.00          0.00
1923     Paul Danielson                              98.69         0.00         29.61
1924     Beau Koenig                                 75.00         0.00         22.50
1925     Roland Thelke Jr                            77.69         0.00         23.31
1926     Kelly Doherty                              576.45         0.00        172.96
1927     Dean Kaczmarek                             621.08         0.00        186.35
1928     Brian Meyer                                564.69         0.00        169.44
1929     Kendall Marie Haen                         251.96         0.00         75.60
1930     Travis Howard                              553.88         0.00        166.19
1931     Stephanie Good                             210.00         0.00         63.01
1932     Bryan Kendall                              197.38         0.00         59.22
1933     Abigail G Eiynck                           272.96         0.00         81.90
1934     Quinlan L. Hillesheim                      586.93         0.00        176.11
1935     Mya Snyder                                  67.19         0.00         20.16
1936     Darrell Manning                            619.50         0.00        185.88
1937     Claire Neuberger                             0.00         0.00          0.00
1938     Trishala Paulick                         1,016.15         0.00        304.90
1939     Brian Dorn                                 239.38         0.00         71.83
1940     Annette Beattie                            233.07         0.00         69.93
1941     Richard Bilotto                            722.38         0.00        216.75
1942     Kellie Morgan                              249.88         0.00         74.98
1943     Heather M. Antoniewicz                     139.13         0.00         41.75
1944     Angelo Luis Camacho Jr.                    803.25         0.00        241.01
1945     Jeremy Kubicz                            1,000.13         0.00        300.09
1946     Tanner Brockman                            100.00         0.00         30.00
1947     Philip Schultz                             837.38         0.00        251.26
1949     Krista S Williams                          288.23         0.00         86.48
1950     Allyson M. Harbridge                        85.00         0.00         25.50




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 60 of 148
1951     Taylor Olson                               251.96         0.00         75.60
1952     Robert Sunderland                          286.13         0.00         85.85
1953     Megan Bugni                                155.38         0.00         46.62
1954     Jackie Yenter                               77.69         0.00         23.31
1955     Cole Tomkiewicz                            119.69         0.00         35.91
1956     Jennifer Schmidt                           617.38         0.00        185.24
1958     Breanna Appleton                           130.73         0.00         39.23
1959     Rebecca Omick                              349.11         0.00        104.75
1960     Ty Dorner                                  261.45         0.00         78.45
1961     Nicholas Campbell                          177.45         0.00         53.24
1962     Janelle Miller                             392.18         0.00        117.67
1963     Shayna M. Lammers                          478.76         0.00        143.65
1964     Lathen Becker                              109.19         0.00         32.76
1965     Jody VanBoxtel                           1,606.50         0.00        482.03
1966     Jeffrey S. Hartman                         109.19         0.00         32.76
1967     Noah Gauthier                              412.09         0.00        123.65
1968     Kathleen Treichel                          197.38         0.00         59.22
1969     Kelly L. Lynch                             130.19         0.00         39.06
1970     Tammy Nicholson                            544.95         0.00        163.51
1971     Feather N. Robinson                      1,211.18         0.00        363.41
1972     Bridget Mars                               268.76         0.00         80.64
1973     Jordan Smith                                77.69         0.00         23.31
1974     Kayla Guelig                                67.19         0.00         20.16
1975     Josh Sachse                                 63.00         0.00         18.90
1976     Brenda O'Connor                            677.25         0.00        203.21
1977     Tammy Ebben                                 77.69         0.00         23.31
1978     Kristy Laramore                            422.63         0.00        126.81
1979     Melanie Brock                              149.63         0.00         44.90
1980     Chris Mueller                              155.38         0.00         46.62
1981     Ava Becker                                 180.00         0.00         54.01
1982     Jesse Scheeler                             155.38         0.00         46.62
1983     Alexander Walla                            807.45         0.00        242.28
1984     Dalton Becker                              621.08         0.00        186.35




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 61 of 148
1985     David Dodge                              1,606.50         0.00        482.03
1986     Trevor Mulder                              109.19         0.00         32.76
1987     Sara Koshak                                130.73         0.00         39.23
1988     Sawyer Schaefer                            236.24         0.00         70.88
1989     Laura Kohlwey DeGroot                      130.73         0.00         39.23
1990     Angelena Picucci                           288.23         0.00         86.48
1991     Danielle Gauthier                           67.19         0.00         20.16
1992     Morgan Hilgart                             482.95         0.00        144.91
1993     Chris Diels                                244.13         0.00         73.25
1994     Scott Hoffman                              366.95         0.00        110.10
1995     Abby Habetler                               67.19         0.00         20.16
1996     Matthew Wied                             1,252.13         0.00        375.70
1997     Barbara Loomans                             77.69         0.00         23.31
1998     Paul Fait                                   77.69         0.00         23.31
1999     Abigail Schneider                          260.38         0.00         78.13
2000     Kyle Hilgendorf                             98.69         0.00         29.61
2002     Jennifer Rasner                             67.19         0.00         20.16
2003     Morgan Collins                             197.38         0.00         59.22
2004     Lisa M. Abhold                             668.33         0.00        200.53
2005     Christopher Getchell                       430.50         0.00        129.17
2006     Kaylie Clark                               479.85         0.00        143.98
2007     Nickolas Boylan                            717.68         0.00        215.34
2008     Wyatt Holzman                              261.45         0.00         78.45
2009     Susan Atchley                            1,278.90         0.00        383.73
2010     Alicia Wilcox                              234.12         0.00         70.25
2011     Jody Pomplun                               155.38         0.00         46.62
2012     Kevin Ott                                  447.83         0.00        134.37
2013     Mandy Konkol                             1,106.71         0.00        332.07
2014     Amanda Prout                               585.38         0.00        175.64
2015     Stacy Mulder                             1,444.76         0.00        433.50
2016     Chris Tighe                                 77.69         0.00         23.31
2017     Christopher Lesperance                     299.25         0.00         89.79
2018     Kelly Locy                                 200.00         0.00         60.01




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 62 of 148
2019     Michele Zoellner                                759.43         0.00        227.87
2020     Mindy Essex                                     653.63         0.00        196.12
2021     Patrick McNerney                                803.25         0.00        241.01
2022     Ben Verbruggen                                  272.96         0.00         81.90
2023     Allison Raddant                                 155.38         0.00         46.62
2024     Lori S. Hess                                    327.57         0.00         98.29
2025     Kellie Kjesbo                                 1,086.75         0.00        326.08
2026     Angela Brown aka Ang Sanders                    497.70         0.00        149.33
2027     Jared Sazama                                    261.45         0.00         78.45
2028     Allysa Olson                                    392.65         0.00        117.81
2029     Matthew James Wember                            409.50         0.00        122.87
2030     Karley Aurand                                   251.96         0.00         75.60
2032     Lori Casetta                                    314.96         0.00         94.50
2033     Laura Gross                                     335.95         0.00        100.80
2034     Clayton Sheasby                                 523.95         0.00        157.21
2035     Brittney Bengsch                                677.25         0.00        203.21
2039     Alec Hollman                                    236.78         0.00         71.05
2042     Glenn Hyland                                  1,612.76         0.00        483.91
2043     Jeremy Carney                                   194.25         0.00         58.28
2045     Karie Fletcher                                  178.48         0.00         53.55
2046     Alyssa Koska                                     77.69         0.00         23.31
2047     Olivia Scheeler                                  67.19         0.00         20.16
2048     Tawni Ambrosius                                 413.69         0.00        124.13
2049     Jackie Schweitzer                               218.38         0.00         65.52
2050     Tiffany Zahn                                    429.25         0.00        128.80
2051     Jerry Schwister                                 553.88         0.00        166.19
2052     Megan Santas                                    627.88         0.00        188.40
2054     Rudy J. Dellemann, Sr.                        1,258.96         0.00        377.75
2056     Brett Treptow                                   826.88         0.00        248.11
2057     Nicole Lueck                                  1,212.76         0.00        363.89
2060     Andre Filippelli                                303.45         0.00         91.05
2061     Carrie Kellner                                  354.90         0.00        106.49
2062     Christopher George                            1,606.50         0.00        482.03




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 63 of 148
2063     James Nachreiner                               392.65         0.00        117.81
2065     Jodi Kautzer                                 1,159.25         0.00        347.83
2066     Leah Gauthier                                  155.38         0.00         46.62
2067     Michael Resch                                   67.19         0.00         20.16
2068     Michele Hackel                                 677.25         0.00        203.21
2069     Tammy Washington                               233.07         0.00         69.93
2070     Tina Lupton                                     63.00         0.00         18.90
2071     Trevor Hermus                                  556.50         0.00        166.98
2072     Randall Schmitt                                288.23         0.00         86.48
2073     Jodee Zurfluh                                1,204.88         0.00        361.52
2074     Dylan Rusch                                  1,211.18         0.00        363.41
2075     Jared Baugnet                                  130.73         0.00         39.23
2076     Stacey Brock                                   871.50         0.00        261.49
2077     Christopher J. Vincent                         990.43         0.00        297.18
2078     Anthony Thede                                  400.00         0.00        120.02
2080     Lois Beth                                       77.69         0.00         23.31
2081     Raeanne Klatt                                   79.00         0.00         23.70
2082     Travis Mannikko                                585.38         0.00        175.64
2083     Brian Joosten/Patty Joosten                    109.19         0.00         32.76
2084     Allison Clark                                  100.00         0.00         30.00
2085     Brianna Chaltry                                197.38         0.00         59.22
2086     Stephanie Gruber                               533.40         0.00        160.05
2087     Amberly Segerstrom                             286.13         0.00         85.85
2088     Robyn Wussow                                 1,661.63         0.00        498.57
2089     Alissa Seidl                                    67.19         0.00         20.16
2090     Nehemiah Reiss                                 845.00         0.00        253.54
2091     Crystal LaFreniere                           1,354.50         0.00        406.42
2092     Jack Dodd                                      695.63         0.00        208.72
2093     William Lomis                                  261.45         0.00         78.45
2094     Alyssa Larson                                  455.18         0.00        136.58
2095     Kenzie Hochrein                                 77.69         0.00         23.31
2096     Pauline Poupore                              1,231.13         0.00        369.40
2097     Jacob Ayers                                     67.19         0.00         20.16




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 64 of 148
2098     Kayla Grochow                                67.19         0.00         20.16
2099     Deborah Rabideau                            261.45         0.00         78.45
2100     Nicholas Beine                               67.19         0.00         20.16
2101     Bonnie Schwiesow                             77.69         0.00         23.31
2102     Gerald Thiele                                77.69         0.00         23.31
2103     Kyle Panske                                 403.73         0.00        121.14
2104     Amber Grube                                 124.94         0.00         37.49
2105     Jeanette Roehl                               77.69         0.00         23.31
2106     Cody Kuntz                                  288.23         0.00         86.48
2108     Allison Berger                               80.00         0.00         24.00
2109     Jake Tijan                                  344.38         0.00        103.33
2110     Robin Pampuch                               479.85         0.00        143.98
2111     Matt Gilson                                 576.45         0.00        172.96
2112     Elizabeth Anne Tebo                         371.65         0.00        111.51
2113     Jared Sutliff                               500.33         0.00        150.12
2114     Isabella Berger                              77.69         0.00         23.31
2115     Paul Stenroos                               422.63         0.00        126.81
2116     Cathy Dreifuerst                             77.69         0.00         23.31
2117     Amanda Cisewski                             333.88         0.00        100.18
2118     Susan Erdmann                             1,215.38         0.00        364.67
2119     Stacey King                                 261.45         0.00         78.45
2120     Brenda Schmitz                               77.69         0.00         23.31
2121     Jaylynn Walsh                               150.00         0.00         45.01
2122     Katherine Gorman                            339.13         0.00        101.76
2123     Austin Arbour                               957.60         0.00        287.33
2124     Ashley Kapellen                             268.76         0.00         80.64
2125     Donald Zwiefelhofer                         750.00         0.00        225.04
2126     Mikayla Wing                                288.23         0.00         86.48
2127     Keara Halliday                               77.69         0.00         23.31
2128     Valeri Hauser                               130.73         0.00         39.23
2129     Amber Jirschele                             818.87         0.00        245.70
2130     Elizabeth Stutzman                          610.58         0.00        183.20
2131     Suzanne Kratz                               722.38         0.00        216.75




 UST Form 101-7-NFR (10/1/2010)
                Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 65 of 148
2132     Isabella Sinnaeve                          134.38         0.00         40.32
2133     Mark LaTour                                479.85         0.00        143.98
2134     Grant Parks                                948.68         0.00        284.65
2135     Sydney Pierret                             155.38         0.00         46.62
2137     Tea Livingston                           1,211.18         0.00        363.41
2138     Amanda Bowe                                139.13         0.00         41.75
2139     Amber Ostrander                            157.48         0.00         47.25
2140     Grace Louis-Reindl                         424.16         0.00        127.27
2141     Jason Peterson                             572.25         0.00        171.70
2142     Sheila Rae DeGrand                       1,075.20         0.00        322.61
2143     Mark McCook                                119.69         0.00         35.91
2144     James Appel                                207.88         0.00         62.37
2145     Dean E. Payne                              609.00         0.00        182.73
2146     Jane Hotelling                             418.42         0.00        125.55
2147     Jessica Baker                              172.19         0.00         51.67
2148     Travis Hietpas                              77.69         0.00         23.31
2149     Brady Thomas Pfau                          576.45         0.00        172.96
2150     Ashley Schrank                             803.25         0.00        241.01
2151     Tom Jones                                  359.63         0.00        107.91
2152     Lana Bruss                                 233.07         0.00         69.93
2153     Scott Stamper                              233.07         0.00         69.93
2154     Barb Ingram                                 77.69         0.00         23.31
2155     Megan Kallaher                             684.57         0.00        205.40
2156     Ismael Mussa                               261.45         0.00         78.45
2157     Kari Freis                                 228.38         0.00         68.53
2158     Brian J. Torgersen                         479.85         0.00        143.98
2159     Brayden Stevens                            130.73         0.00         39.23
2160     Megan Thayse                               155.38         0.00         46.62
2161     Denese Mace                                576.45         0.00        172.96
2162     Jamie Schuppel                           2,395.33         0.00        718.72
2163     Karen Duel                                 803.25         0.00        241.01
2164     Marissa Gall                               119.69         0.00         35.91
2165     Tori Weber                                  77.69         0.00         23.31




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 66 of 148
2166     Blaine Neinast                              87.90         0.00         26.37
2167     Samantha Jahfetson                         322.32         0.00         96.71
2168     Mallory Tomczak                            233.07         0.00         69.93
2169A    Scott Gerald Smith                       3,025.00         0.00        907.65
2170     Brittany Urmanski                          359.07         0.00        107.74
2171     Hayley Tesch                               303.45         0.00         91.05
2172     Greg Tow                                    77.69         0.00         23.31
2173     Melinda Urmanski                            77.69         0.00         23.31
2174     Anthony Pupp                               964.43         0.00        289.38
2175     Josh Baumhardt                             130.73         0.00         39.23
2176     Katelyn Yute                               371.65         0.00        111.51
2177     April L. Hudson                            231.00         0.00         69.31
2178     Lee Bergan                                 197.38         0.00         59.22
2179     Alison Juntunen                          1,564.51         0.00        469.43
2180     Kim Zellner                                134.28         0.00         40.29
2181     Lauren Fields                              120.00         0.00         36.01
2182     Rachael Platt                              500.85         0.00        150.28
2183     Lauren Roloff                              491.34         0.00        147.43
2184     Jacinda Freitag                            291.38         0.00         87.43
2185     Matt Dimmer                                360.95         0.00        108.30
2186     Jessianna V Skenadore                      415.28         0.00        124.60
2187     Barbara Rosenberg                          303.45         0.00         91.05
2188     Kristy Ciha                                 78.74         0.00         23.63
2190     Randall L. Streblow                      1,072.01         0.00        321.66
2191     Andrew Hagenow                             806.38         0.00        241.95
2192     Kevin Musolf                               109.19         0.00         32.76
2193     Shelly M. Hansen                           350.70         0.00        105.23
2194     Elizabeth Robb                             350.70         0.00        105.23
2195     Carrie Noren                               565.18         0.00        169.58
2196     Melissa Tressel                            957.57         0.00        287.32
2197     Randall Lavarda                            348.57         0.00        104.59
2198     Jessica Spitzer                            115.50         0.00         34.66
2199     Mark Lektzian                              803.25         0.00        241.01




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 67 of 148
2200     Melissa Kulibert                           109.19         0.00         32.76
2201     Elizabeth Altmann                           67.19         0.00         20.16
2202     Jenna Gutowski                              77.69         0.00         23.31
2203     Grace Maki                                  77.69         0.00         23.31
2204     Rhonda Niemi-Judge                         503.96         0.00        151.21
2205     Nicolas W. Cravillion                      726.57         0.00        218.01
2206     Sarah Anderson                              67.19         0.00         20.16
2207     Michelle Lynn Moerchen                     266.70         0.00         80.02
2208     Vanessa Caroline Grimm                      67.19         0.00         20.16
2209     Jennifer Billings                          821.56         0.00        246.51
2210     Martha Monroe                              314.96         0.00         94.50
2211     Gary Blank                                 677.25         0.00        203.21
2212     Mason Vanderlinden                         239.38         0.00         71.83
2213     Alan Meyer                                 722.38         0.00        216.75
2214     Zoe Trayner                                109.19         0.00         32.76
2215     Diane J. Deane                             799.58         0.00        239.91
2216     Steve Kaltenberg                           864.68         0.00        259.45
2218     Jody Link                                  392.18         0.00        117.67
2219     Conner Robedeaux                           576.45         0.00        172.96
2220     Lynn Ewerdt                                134.38         0.00         40.32
2221     Ashley Traub                               709.80         0.00        212.98
2222     Deidra Hartman                             261.45         0.00         78.45
2223     Jenna Carpenter                             77.69         0.00         23.31
2224     Tony Van Lannen                            392.18         0.00        117.67
2225     Pam Schneider                              251.96         0.00         75.60
2226     Ruthanne Peterson                          585.38         0.00        175.64
2227     Brett Allen                                831.57         0.00        249.51
2228     Michelle Jensen                          1,471.58         0.00        441.55
2229     Craig Bender                               261.45         0.00         78.45
2230     Anthony Thede                                0.00         0.00          0.00
2232     Jeffery Brighum                            800.00         0.00        240.04
2233     Brian McGinnis                             713.92         0.00        214.21
2234     Danielle Plagenz                           134.38         0.00         40.32




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 68 of 148
2236     James Daanen                               288.23         0.00         86.48
2237     Nicole Booth                               820.58         0.00        246.21
2239     Hayley H. Cawley                           548.03         0.00        164.44
2240     Angie May                                1,211.18         0.00        363.41
2241     Tommy Hoffman                            1,211.18         0.00        363.41
2242     Brittany Brodziski                       1,556.10         0.00        466.91
2246     Tyler Hoodie                               154.00         0.00         46.21
2249     Corey Lenz                                 155.38         0.00         46.62
2250     Sarah Braunschweig                          98.69         0.00         29.61
2251     Matthew Braunschweig                        98.69         0.00         29.61
2252     Kyle Bucholz                               553.88         0.00        166.19
2253     Donald Neumann Jr                          479.85         0.00        143.98
2254     John Masters                             1,493.63         0.00        448.16
2255     Cory Hoffmann                              155.38         0.00         46.62
2256     Jeff Alsip                                 367.50         0.00        110.27
2257     Amy Baker                                  260.38         0.00         78.13
2258     Erikk Butzman                              306.57         0.00         91.99
2259     Curt Baumgart                            1,165.50         0.00        349.71
2260     Sara Brooks                                636.83         0.00        191.08
2261     Karen Kaster                               468.78         0.00        140.66
2262     Michelle Cash                              828.45         0.00        248.58
2263     Jeanne Frazier                             554.34         0.00        166.33
2264     Lisa Kallas                                548.08         0.00        164.45
2265     Joshua Kern                                 67.19         0.00         20.16
2266     Robert Laurence                          1,036.35         0.00        310.96
2267     Ryan Schaumburg                            288.23         0.00         86.48
2268     Melisa McCormick                           369.57         0.00        110.89
2269     April Ortner                               197.38         0.00         59.22
2270     Debra Plachinski                           197.38         0.00         59.22
2271     Kimberly Reinhart                          272.96         0.00         81.90
2272     Leon Rigor                                 500.85         0.00        150.28
2273     Michael Rizzo                              218.38         0.00         65.52
2274     Brian Summers                               88.73         0.00         26.62




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 69 of 148
2275     Richard Togstad                             218.38         0.00         65.52
2276     Allison Grobstick                           403.73         0.00        121.14
2277     Ryan Schmidt                              1,953.01         0.00        586.00
2278     Michael S. Bresler                          479.85         0.00        143.98
2279     Randl S. Evans                              207.88         0.00         62.37
2280     Nicole L. Fink                              288.23         0.00         86.48
2281     Jeremy Whyte                                197.38         0.00         59.22
2282     Christine Burnett                           959.18         0.00        287.80
2284     Steven Mushall                            1,804.95         0.00        541.57
2285     Heather Bartelt                           1,204.88         0.00        361.52
2286     Celia Miranda                                67.19         0.00         20.16
2287     Logan Schuiteman                            261.45         0.00         78.45
2288     Jennifer Beattie                             67.19         0.00         20.16
2289     Teresa Heim                                 576.45         0.00        172.96
2290     Megan Bowers                                177.45         0.00         53.24
2291     Janice Opatik                               810.08         0.00        243.06
2292     Isabella Denk                               118.13         0.00         35.44
2293     Makayla Vollmer                             470.38         0.00        141.14
2294     Virginia Brath                              109.19         0.00         32.76
2295     Matthew J. Rose                             130.73         0.00         39.23
2296     Amanda Kramer                               717.68         0.00        215.34
2297     Danny McAlister                             616.63         0.00        185.02
2299     Sean Komorous                               130.73         0.00         39.23
2301     Cody Dupont                                 119.69         0.00         35.91
2303     Stan J. Starr                             1,737.75         0.00        521.41
2304     Dustin Young                                 67.19         0.00         20.16
2305     Laura Gwiazdon                            1,404.38         0.00        421.38
2306     Donald Wolff                              1,491.00         0.00        447.37
2307     Taylor Duchemin                             124.94         0.00         37.49
2308     Emma Melzer                                 119.69         0.00         35.91
2309     Halee Fritsch                                67.19         0.00         20.16
2310     Alenna Shatswell                            324.45         0.00         97.35
2311     Kjersten Hillers                            461.96         0.00        138.61




 UST Form 101-7-NFR (10/1/2010)
                Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 70 of 148
2312     Emma Herrick                                    67.19         0.00         20.16
2313     Gwyndelyn Gross                                119.69         0.00         35.91
2314     Jacob Sukowaty                                  67.19         0.00         20.16
2315     Joseph Desotelle                               109.19         0.00         32.76
2316     Alyssa Taubel                                  479.85         0.00        143.98
2317     Elizabeth Engstrom                             803.25         0.00        241.01
2318     Justin Kain                                    130.73         0.00         39.23
2319     Andrea Rens                                    319.15         0.00         95.76
2320     Keegan Madigan                                  77.69         0.00         23.31
2321     Olivia Duffeck                                  77.69         0.00         23.31
2322     Katrina Schuler                                 77.69         0.00         23.31
2323     Kendra Swanson                                 172.19         0.00         51.67
2324     Gabbi Gaziano                                   77.69         0.00         23.31
2325     Tina Kratz                                     214.19         0.00         64.27
2326     Jaci Tetzlaff                                  617.38         0.00        185.24
2327     Sandra Forster                                 272.96         0.00         81.90
2328     Madelyn Lambie                                 327.57         0.00         98.29
2329     Carrie Lindsey                                 155.38         0.00         46.62
2330     Andrew Chittick                                319.73         0.00         95.93
2331     Philip A Foran                                 576.45         0.00        172.96
2332A    Megan White                                     50.49         0.00         15.15
2333     Lanuhkwatslahawise Van Dyke-Cornelius          188.98         0.00         56.70
2334     Sue Schalkowski                                950.78         0.00        285.28
2335     Eryn Schlotfeldt                               120.00         0.00         36.01
2336     Jackson X. Mangold                              67.19         0.00         20.16
2337     Catherine Ballew                               500.85         0.00        150.28
2338     Steven Koenen                                  682.50         0.00        204.78
2339     Jody Kalkofen                                  392.65         0.00        117.81
2340     Cassandra Pipkorn                              261.45         0.00         78.45
2341     Darian Kuglin                                1,249.44         0.00        374.89
2342     Karla Jepson                                   275.63         0.00         82.70
2343     Michael Kositzke                               428.38         0.00        128.54
2344     Eric Brunsell                                  151.73         0.00         45.53




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 71 of 148
2345     Matthew T. Vanderyheyden                    134.38         0.00         40.32
2346     Grant Miller                                348.57         0.00        104.59
2347     Jason R Harlan                            1,120.35         0.00        336.16
2348     Lauri Behm                                  291.38         0.00         87.43
2349     Tracy Mikulski                            1,892.63         0.00        567.88
2350     Vanessa Lee                                 639.45         0.00        191.87
2351     Diane Van Deurzen                           272.96         0.00         81.90
2352     Nicole Zajakowski                            67.19         0.00         20.16
2353     Joseph Kulakowski                           271.95         0.00         81.60
2354     Madeline Wendricks                          576.45         0.00        172.96
2355     Sara Enke                                   134.38         0.00         40.32
2356     Aya Cairns                                  266.18         0.00         79.87
2357     Kendal Skrzeczkoski                         251.96         0.00         75.60
2358     Kevin Hunkel                                130.73         0.00         39.23
2359     Alec Donlon                               1,564.50         0.00        469.43
2360     Loretta Swanson                           1,015.88         0.00        304.81
2361     Tyler Kroes                                  68.24         0.00         20.48
2362     Niles Shilts                                391.13         0.00        117.36
2363     Edmond Teumer                               327.57         0.00         98.29
2364     Bethany Johnson                             576.45         0.00        172.96
2365     Rebecca Tuma                                 77.69         0.00         23.31
2366     Lisa Woods                                  177.45         0.00         53.24
2367     Sheyann Fletcher                            553.88         0.00        166.19
2368     Erin Peterson                               585.38         0.00        175.64
2369     Jessie Watermolen                           762.26         0.00        228.72
2370     Rileigh Allgeier                             67.19         0.00         20.16
2371     Gloria Behrendt                             226.70         0.00         68.02
2372     Michael Gerhartz                            952.88         0.00        285.91
2373     Sarah Lantz                               1,381.78         0.00        414.60
2374     Daniel J. House                           1,211.18         0.00        363.41
2375     Andrea Volmer                             2,233.35         0.00        670.12
2376     Lisa Cluppert                             2,101.06         0.00        630.42
2377     Ellen Heggesta                              220.50         0.00         66.16




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 72 of 148
2378     Tammy Lofberg                              350.70         0.00        105.23
2379     William Cole                               585.38         0.00        175.64
2380     Damon Ayersman                             314.96         0.00         94.50
2381     Justin M Heil                            1,295.98         0.00        388.86
2382     Benjamin Van Meter                         843.68         0.00        253.15
2383     Dylan Brynien                              261.45         0.00         78.45
2384     Niles Shilts                             1,852.14         0.00        555.73
2385     Marah Van                                  621.08         0.00        186.35
2386     Lucas Gallagher                          2,059.58         0.00        617.98
2387     Samuel Marsden                             261.45         0.00         78.45
2388     Larry Smit, Jr.                            261.45         0.00         78.45
2389     Austin Boardman                            157.00         0.00         47.11
2390     Matt Scheelk                               716.10         0.00        214.87
2391     Katherine Graves                           576.45         0.00        172.96
2392     Kelsey Bollon                               77.69         0.00         23.31
2393     Dustin Ammann                              500.85         0.00        150.28
2394     Maria N. Van Asten                         361.15         0.00        108.36
2395     Ryan Schofield                             272.96         0.00         81.90
2396     Leasa Lefeber                              677.25         0.00        203.21
2397     Sally M. Kay                                 0.00         0.00          0.00
2398     Kelly Merryfield                           885.68         0.00        265.75
2399     Makayla Brick                            1,311.96         0.00        393.65
2400     Kristine Clark                             109.19         0.00         32.76
2401     Anthony A. Considine                       403.73         0.00        121.14
2402     Emma Mueller                                77.69         0.00         23.31
2403     Brooke L. Hill                              77.69         0.00         23.31
2404     Andrea Ballard                           1,045.15         0.00        313.60
2405     Eduardo Contreras                        2,594.03         0.00        778.34
2406     Rachael Lawless                            418.96         0.00        125.71
2407     Eric Schallhorn                            233.07         0.00         69.93
2408     Maya Mathews                                67.19         0.00         20.16
2409     Dominic Timmerman                          803.25         0.00        241.01
2410     Rhea Hoffman                               655.15         0.00        196.58




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 73 of 148
2411     Hayden Johnson                               67.19         0.00         20.16
2412     Troy A Sikes                                576.45         0.00        172.96
2413     Maria Bauer                                  67.19         0.00         20.16
2414     Michael Marino                              134.38         0.00         40.32
2415     Zayn A. Kowalski                            586.95         0.00        176.11
2416     Debra Felde                                 356.96         0.00        107.11
2417     Bobbie Herman                               303.45         0.00         91.05
2418     Christine Kearney                           479.85         0.00        143.98
2419     Katelyn Losee                               392.65         0.00        117.81
2420     Jennifer L. Howard                          727.65         0.00        218.33
2421     Justin Menor                                392.18         0.00        117.67
2422     Jennifer Rudnick                            256.19         0.00         76.87
2423     Angelica Dreyer                             491.38         0.00        147.44
2424     Austin Niesen                               576.45         0.00        172.96
2425     Samantha Hesse                              950.00         0.00        285.05
2426     Nicole Brezinski                            398.96         0.00        119.71
2427     Emily Swanson                               114.44         0.00         34.34
2428     Lauren Calaway                               67.19         0.00         20.16
2429     Travis Schindel                             803.25         0.00        241.01
2430     Hannah Peters                                77.69         0.00         23.31
2431     Steve Zangl                                 583.26         0.00        175.01
2432     Jenna Koshakow                               67.19         0.00         20.16
2433     Reed Schmechel                                0.00         0.00          0.00
2434     Jesse Fritsch                             1,842.75         0.00        552.92
2437     Reed Schmechel                              576.45         0.00        172.96
2438     Kassandra Lynn Flewellin                     67.19         0.00         20.16
2439     Christopher A. Doerrer                        0.00         0.00          0.00
2440     Aaron Anderson                              119.69         0.00         35.91
2441     Julie Trzebiatowski                          77.69         0.00         23.31
2442     Kevin Musolf                                678.58         0.00        203.61
2443     Eva Beeth                                   134.38         0.00         40.32
2445     Linda Iverson                               803.25         0.00        241.01
2446     Chad Gruenstern                             622.65         0.00        186.83




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 74 of 148
2447     John Murphy                                675.09         0.00        202.56
2448     Kyle Raddatz                             1,276.28         0.00        382.95
2449     Ronald E. Wendling                       2,194.50         0.00        658.46
2450     Pamela Pfister                              77.69         0.00         23.31
2451     Jaime Ganas                                722.38         0.00        216.75
2452     Colbie Raught                              940.28         0.00        282.13
2453     Mary Fischbach                             261.45         0.00         78.45
2454     Benjamin Metccalf                          828.45         0.00        248.58
2455     Jessica VandenHeuvel                       392.18         0.00        117.67
2456     Kristen Steinike                           291.38         0.00         87.43
2457     Diane Warning                              871.50         0.00        261.49
2458     Jesse Vande Hey                            585.38         0.00        175.64
2463     Jacob Holm                               1,234.76         0.00        370.49
2470     Peggy McCormick                            533.34         0.00        160.03
2474     Jennifer Masch                             585.38         0.00        175.64
2475     Jerome L Vocke                             828.45         0.00        248.58
2476     Julie A. Eggebrecht                        177.45         0.00         53.24
2479     Greg Lietzke                               512.34         0.00        153.73
2480     Makennah Vandehey                           68.24         0.00         20.48
2481     Kristina Rudolph                           674.03         0.00        202.24
2484     Kelsey Wigand                              197.38         0.00         59.22
2485     Steve Rennhack                             948.68         0.00        284.65
2486     Bethany Johnson                          1,168.13         0.00        350.50
2487     Shawn Sanders                              155.38         0.00         46.62
2488     Kayla Jenson                               518.65         0.00        155.62
2489     Mark Jones                                 864.68         0.00        259.45
2490     Chris Weiland                               77.69         0.00         23.31
2491     Heather Kessler                            551.25         0.00        165.40
2492     Lexi Halase                                180.00         0.00         54.01
2493     Susan Griffin                               98.69         0.00         29.61
2494     Jaime Kleikamp                             814.76         0.00        244.47
2495     Nathaniel Pippin                           151.73         0.00         45.53
2496     Josey Peterson                             224.69         0.00         67.42




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 75 of 148
2497     Eric Donovan                             1,221.68         0.00        366.56
2498     Jeanne Gauthier                          1,434.26         0.00        430.35
2500     Carissa Langenhuizen                       134.38         0.00         40.32
2501     Richard J Braun                            546.00         0.00        163.83
2503     Andrew Henke                               236.24         0.00         70.88
2504     Cheyenne Werner                            134.38         0.00         40.32
2505     Mark Scimeca                             1,417.50         0.00        425.32
2506     Zachary Lindahl                            292.96         0.00         87.90
2507     William Ramey                              807.45         0.00        242.28
2508     Dean Hjelden                               618.00         0.00        185.43
2509     Gerri Lee Seis                           1,394.91         0.00        418.54
2510     Maddie Morris                               77.69         0.00         23.31
2511     Jessica Gallagher                          261.45         0.00         78.45
2512     Randa Wilberg                              631.58         0.00        189.51
2514     Rachael Nerby                              261.45         0.00         78.45
2515     Julie Covelli                              151.73         0.00         45.53
2516     Kaila Keplin                               130.73         0.00         39.23
2517     Scott Banashak                             616.63         0.00        185.02
2518     Samantha Dopson                            272.96         0.00         81.90
2519     Jessica Mueller                             67.19         0.00         20.16
2520     Alyssa Scharbarth                          303.45         0.00         91.05
2521     Eric J. Baumann                          1,559.78         0.00        468.01
2522     Noah Clark                                 141.23         0.00         42.38
2523     Sarah Vienola                              719.25         0.00        215.81
2524     Nichol Hebel                               272.96         0.00         81.90
2525     Caitlin Stanley                            119.00         0.00         35.71
2526     Kelly Vorachek                             359.63         0.00        107.91
2527     Elisabeth Carter                           547.58         0.00        164.30
2528     Gary Huebner                               324.45         0.00         97.35
2529     Adam Landen                                261.45         0.00         78.45
2530     Gerald Kamenick                            705.08         0.00        211.56
2531     Taylor Supple                               67.19         0.00         20.16
2532     Lee Ann Hertzfeldt                          98.69         0.00         29.61




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 76 of 148
2533     Susan M. Heiser                            816.38         0.00        244.95
2534     Cory Marsala                             1,170.75         0.00        351.28
2535     Jay Leiterman                               67.19         0.00         20.16
2536     Luke Seggelink                             177.45         0.00         53.24
2537     Jeff Redlin                                176.38         0.00         52.92
2538     Sara Mitchell                              795.38         0.00        238.65
2539     Danielle Gorsuch                           280.32         0.00         84.11
2540     Claire Cayemberg                            88.19         0.00         26.46
2541     Dillon John Kunz                            97.13         0.00         29.14
2542     Keiana Fender                              479.85         0.00        143.98
2543     Nicolette Wunder                           500.00         0.00        150.02
2544     Samantha DeMoulin                            0.00         0.00          0.00
2545     Allen J. Kramer                            200.00         0.00         60.01
2546     David Peterson                             647.85         0.00        194.39
2547     Shannon Otto                               377.96         0.00        113.41
2548     Morgan Swanson                             271.95         0.00         81.60
2549     Myleah Keller                              155.38         0.00         46.62
2550     Daniel Schmid                            2,705.85         0.00        811.89
2551     Olivia Walton                              155.38         0.00         46.62
2552     Daniel Vieaux                              151.73         0.00         45.53
2553     Jake Umbreit                               249.88         0.00         74.98
2554     Laurie Bartelt Mattes                      543.90         0.00        163.20
2555     Craig Hooper                               885.68         0.00        265.75
2556     Lee McElhaney                              596.15         0.00        178.87
2557     Brittany Willett                           723.40         0.00        217.06
2558     Joseph A. Zimmer                         2,159.77         0.00        648.04
2559     Scott Shorette                           2,045.30         0.00        613.69
2560     Tricia Compton                             479.85         0.00        143.98
2561     Brian Matijevich                           293.96         0.00         88.20
2562     Robin Biernbaum                            401.07         0.00        120.34
2563     Karlie Volk                                134.38         0.00         40.32
2564     Rick Cox                                   639.45         0.00        191.87
2565     Kennedy Carlson                            250.00         0.00         75.01




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 77 of 148
2566     Anissa Gauthier                             77.69         0.00         23.31
2567     Jill Ramel                                 677.25         0.00        203.21
2568     Deanna Luttenberger                         77.69         0.00         23.31
2569     Reggie Johnson                             155.38         0.00         46.62
2570     Ian Moriarty                               288.23         0.00         86.48
2571     Kayla Leurquin                              67.19         0.00         20.16
2572     Megan Anderson                              98.69         0.00         29.61
2573     Robert A. Hein                             677.25         0.00        203.21
2574     Jennifer Starnes                           575.38         0.00        172.64
2575     Heather Bailey                             500.00         0.00        150.02
2576     Krystel Vater                              553.88         0.00        166.19
2577     Carol Ruleau                               925.57         0.00        277.72
2578     Jennifer Eastham                           413.18         0.00        123.97
2579     Kerry Bassett                              480.00         0.00        144.02
2580     Mark Wilson                              1,439.03         0.00        431.78
2581     Wendy Irving                             1,133.95         0.00        340.24
2582     Kris Mabrito                               807.45         0.00        242.28
2583     Angela Hoppe                               402.68         0.00        120.82
2584     Danielle Vollendorf                         98.69         0.00         29.61
2585     Julianne LaCanne                           151.73         0.00         45.53
2586     Rebecca Herald                             576.45         0.00        172.96
2587     Theodore Malkowski                         961.76         0.00        288.58
2588     Carol K. Prellwitz                         677.25         0.00        203.21
2589     Leann Holland                              829.50         0.00        248.89
2590     Sarah Geisthardt                           134.38         0.00         40.32
2591     Alex John Pajnich                          659.40         0.00        197.85
2592     Jena Kratz                                 479.85         0.00        143.98
2593     Trenton Dougan                             553.88         0.00        166.19
2594     Mitch Marohl                               373.76         0.00        112.15
2595     Rosemary Pike                              236.25         0.00         70.89
2596     Tammy Coenen                                98.69         0.00         29.61
2597     Derek Orlikowski                            67.19         0.00         20.16
2598     Jesse James                                228.88         0.00         68.68




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 78 of 148
2599     Christopher Rhode                          251.96         0.00         75.60
2600     Troy C. Erhardt                            356.96         0.00        107.11
2601     Brad Gromoski                              266.18         0.00         79.87
2602     Barbara J Anderson                       1,941.95         0.00        582.68
2603     Daniel Olds                                 80.00         0.00         24.00
2604     Julie Routhieaux                           155.38         0.00         46.62
2605     Raymond D. Davis                         1,278.90         0.00        383.73
2606     Brandt Ertmer                              371.69         0.00        111.53
2607     Terri Klapperich                           170.63         0.00         51.20
2608     Daniel Guerin                              288.23         0.00         86.48
2609     Rebecca Flock                               77.69         0.00         23.31
2610     Eva Lewis                                  351.23         0.00        105.39
2612     Dominique Hardy                            119.69         0.00         35.91
2613     Noah Moderow                               479.85         0.00        143.98
2614     Catherine F Kempen                         267.72         0.00         80.33
2615     Julie Hintz                                765.98         0.00        229.83
2616     Kelly Jean Blood                           261.45         0.00         78.45
2617     Jacob P Virtues                            716.10         0.00        214.87
2618     Jill C Delfosse                            419.96         0.00        126.01
2619     Ian Bell                                   877.72         0.00        263.36
2620     Morgan Iverson                             275.63         0.00         82.70
2621     Terri Redding                              204.23         0.00         61.28
2622     Patti Amann                                375.90         0.00        112.79
2623     Emily Van De Hey                            75.00         0.00         22.50
2624     Melissa M. Zarnoth                       1,007.75         0.00        302.38
2626     Andy Boehm                               1,743.00         0.00        522.99
2627     Cameron Theisen                            155.38         0.00         46.62
2628     Steven Anthony Shiley                      807.45         0.00        242.28
2629     Christina Lezak                          1,024.76         0.00        307.48
2634     Jeremy Good                                803.25         0.00        241.01
2635     Danielle Paszkiewicz                       369.57         0.00        110.89
2636     Dustin Yokiel                              261.45         0.00         78.45
2637     Kylie Yost                                 807.45         0.00        242.28




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 79 of 148
2638     Abby Heinzen                               197.38         0.00         59.22
2639     Ashley Bisick                              576.45         0.00        172.96
2640     Stephanie Lorenz                            85.00         0.00         25.50
2641     Kaylie Gould                               100.00         0.00         30.00
2642     Ian Schiefelbein                           555.40         0.00        166.65
2643     Champagne Hubert                           272.96         0.00         81.90
2644     Lindsey Schuhart                           197.38         0.00         59.22
2645     Tracy Trimm                                599.56         0.00        179.90
2646     Charles Baker                              125.00         0.00         37.51
2647     Grace Witt                                 291.88         0.00         87.58
2648     Carlton Kempfer                          1,246.88         0.00        374.13
2649     Lindsey Burrows                            392.18         0.00        117.67
2650     Jerome Marquette Jr                        507.68         0.00        152.33
2651     Candy Gloyd                                800.00         0.00        240.04
2652     Beau Klein                               1,556.10         0.00        466.91
2653     Michelle M Convery                         677.25         0.00        203.21
2654     Carina Crowe                               237.82         0.00         71.36
2655     Elizabeth Gabrielse                        677.25         0.00        203.21
2656     Richard J Payette                          803.25         0.00        241.01
2657     Jasmine Stenroos                            67.19         0.00         20.16
2658     Adam Heiden                                403.73         0.00        121.14
2659     Amanda Pavelec                             392.65         0.00        117.81
2660     Drayk Stahl                                576.45         0.00        172.96
2661     Scott Walton                               310.76         0.00         93.24
2662     Kyle Vorpahl                               350.70         0.00        105.23
2663     Rebecca Zelhofer                           139.13         0.00         41.75
2664     Jack Kittel                                479.85         0.00        143.98
2665     Jarrod M Marose                            288.23         0.00         86.48
2666     Scott Smet                                 348.57         0.00        104.59
2667     Jeri Loewe                                 272.96         0.00         81.90
2668     Matthew Delorenzo                          134.38         0.00         40.32
2669     Samantha Birkett                           288.23         0.00         86.48
2670     Julia Zipoy                                272.96         0.00         81.90




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 80 of 148
2671A    Andrew Beaulieu                          1,000.00         0.00        300.05
2672     Adam Winslow                             2,331.00         0.00        699.42
2673     Jamie Bales                                260.38         0.00         78.13
2674     Desiree Bender                             533.40         0.00        160.05
2675     Kelly Schumacher                            77.69         0.00         23.31
2676     Candi Rahlf                                100.00         0.00         30.00
2677     Alexxa Young                               428.38         0.00        128.54
2678     Ron Radloff                                134.38         0.00         40.32
2679     Sawyer Skowronski                        1,238.48         0.00        371.61
2680     Natalie Perez                              271.95         0.00         81.60
2681     Taylor Sunke                                50.00         0.00         15.00
2682     Megan Novak                                807.45         0.00        242.28
2683     Chandra Johnson                            564.90         0.00        169.50
2685     Heather Scheffler                          228.38         0.00         68.53
2686     Mike Villeneuve                            272.96         0.00         81.90
2687     Tyler Hoffman                              319.73         0.00         95.93
2688     Tracie Lautenschlager                    1,665.83         0.00        499.83
2689     Tasha Anderson Paavola                     141.23         0.00         42.38
2690     Gary Hill                                  435.75         0.00        130.75
2691     Jeff Montsma                             1,197.00         0.00        359.16
2692     Mackenzie Windl                            623.61         0.00        187.11
2693     Jenna Woik                                 177.45         0.00         53.24
2694     Wendy Clausz                               300.00         0.00         90.01
2695     Douglas Dommer                             448.88         0.00        134.69
2696     Brad Paltz                                 543.88         0.00        163.19
2697     Scott Risch                                 98.69         0.00         29.61
2698     Margo Drew                                 261.45         0.00         78.45
2699     Skyler Schopf                              377.00         0.00        113.12
2700     Jeffery Beese                              402.68         0.00        120.82
2701     Kylie Ploederl                             119.69         0.00         35.91
2702     Alyssa Salzwedel                           392.65         0.00        117.81
2703     Aaron Quast                                288.33         0.00         86.51
2704     Jonathan Westover                        1,656.90         0.00        497.15




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 81 of 148
2705     Ashley Towne                               445.15         0.00        133.57
2706     Bailee Kimbel                              261.43         0.00         78.44
2707     Tamara Turcotte                            621.08         0.00        186.35
2708     Erica Lynn                                 151.73         0.00         45.53
2709     Kevin Brandt                               999.57         0.00        299.92
2710     Kat Bicknese                               261.45         0.00         78.45
2711     Jacob Rodriguez                            261.45         0.00         78.45
2712     Grace Mertz                                130.19         0.00         39.06
2713     Crystal Peffers                            549.68         0.00        164.93
2714     Alexander Kluever                          347.00         0.00        104.12
2715     Allysa Zoller                              197.38         0.00         59.22
2716     Jennifer Harris                            807.45         0.00        242.28
2717     Raven Schuette                             150.00         0.00         45.01
2718     Kelly Kasten                             1,531.43         0.00        459.51
2719     Rina M. Finnell                            218.38         0.00         65.52
2720     Bobby Torgerson                            804.83         0.00        241.49
2721     Lauren Leick                                77.69         0.00         23.31
2722     Elise Wierzbicki                            77.69         0.00         23.31
2723     Camryn Tautges                             197.38         0.00         59.22
2724     Jean Mewes                                 476.65         0.00        143.02
2725     Michelle Bolf                              479.85         0.00        143.98
2726     Jimmie Cretens                             543.90         0.00        163.20
2727     Jeb M. Meyer                               155.38         0.00         46.62
2728     David Allen                                261.45         0.00         78.45
2730     Katie Davis                              1,845.90         0.00        553.86
2731     Greg Austin                                741.30         0.00        222.43
2732     Neil Henriksen                             266.18         0.00         79.87
2733     Robert Tuzik                               261.45         0.00         78.45
2734     Randell Lee Smith                          134.38         0.00         40.32
2735     Gary Friend                                272.96         0.00         81.90
2736     Larry Bayer                                207.88         0.00         62.37
2737     Zach Carey                                 109.19         0.00         32.76
2738     Beth Klein                                 239.38         0.00         71.83




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 82 of 148
2739     Travis Sullivan                             500.33         0.00        150.12
2740     Amanda Gilman                               261.45         0.00         78.45
2741     Courtney Minten                             303.45         0.00         91.05
2742     Barbara Schultz                             489.78         0.00        146.96
2743     Jeff Elliott                                155.38         0.00         46.62
2745     Rhoda Rehn                                  224.69         0.00         67.42
2746     Becky Joppich                             2,047.50         0.00        614.35
2747     Sarah Luedtke                               155.38         0.00         46.62
2748     Justin Cain                                 582.70         0.00        174.84
2749     Christopher C Wolfe                         475.63         0.00        142.71
2750     Mindy Brown                               1,584.45         0.00        475.41
2751     Curt Braatz                                 626.33         0.00        187.93
2752     Garold Nellis                               400.00         0.00        120.02
2753     Hope Phillips                             1,714.13         0.00        514.32
2754     Tricia Hendley                            2,331.00         0.00        699.42
2755     Jeanette Kescenovitz                        722.38         0.00        216.75
2757     Lindsey Sullivan                            157.48         0.00         47.25
2758     Lindsey Sullivan                             94.50         0.00         28.35
2759     Judith Casarez                              719.25         0.00        215.81
2760     Lee Harke                                   806.34         0.00        241.94
2761     Robert Hanna                                324.45         0.00         97.35
2762     Allan Erwin                               2,904.58         0.00        871.52
2763     John Carr Jr                                450.00         0.00        135.02
2764     William Winters                           3,025.00         0.00        907.65
2765     Mary Glomski                              1,451.63         0.00        435.56
2766     Bethany Cegielski                           110.00         0.00         33.01
2767     Jessica Dauphinais                          392.18         0.00        117.67
2768     Debra Luedeman                              382.73         0.00        114.84
2769     Valerie Viau                                884.07         0.00        265.26
2770     Ismael Acevedo                            1,065.75         0.00        319.78
2771     Dana Wyant                                  544.90         0.00        163.50
2772     Robin Inman                                  67.19         0.00         20.16
2773     Barbara Parker                            2,031.75         0.00        609.63




 UST Form 101-7-NFR (10/1/2010)
                Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 83 of 148
2774     Sarah Rich                                   303.45         0.00         91.05
2775     Shawn Winslow                                722.38         0.00        216.75
2776     Andrea Baumler                               770.65         0.00        231.23
2777     Sue Wood                                     647.85         0.00        194.39
2778     Diane Schneider                              134.38         0.00         40.32
2779     Trent Versluis                               319.73         0.00         95.93
2780     Jacqueline Moreno                            261.45         0.00         78.45
2781     Lindsey Bittner                              177.45         0.00         53.24
2782     John Schroeder                               155.38         0.00         46.62
2783     Douglas Schmidt                              585.38         0.00        175.64
2784     Ronald L. Sonnenberg                       1,007.48         0.00        302.29
2785     Patricia Kiefer                              843.68         0.00        253.15
2786     Sarah Karwowski                              134.38         0.00         40.32
2787     Mia McMullen                                   0.00         0.00          0.00
2788     Douglas Dommer                               278.25         0.00         83.49
2790     Tyler J Adams                                621.08         0.00        186.35
2794     Ashleigh Bernarde                            354.90         0.00        106.49
2795     Kristine Dejanovich                          871.50         0.00        261.49
2796     Matthew Semrau                               261.45         0.00         78.45
2797     Sara Smits                                   545.92         0.00        163.80
2798     Cynthia Reinders                              97.13         0.00         29.14
2799     Samantha Dedering-Sargent                    356.96         0.00        107.11
2800     Aiden Berndt                                 150.00         0.00         45.01
2801     Erwyn Hoffias                              2,031.76         0.00        609.63
2802     Connor Brey                                1,137.15         0.00        341.20
2803     Steve Cowling                              2,166.14         0.00        649.95
2804     Carl Brookins                                380.00         0.00        114.02
2805     Paul Weber                                   807.45         0.00        242.28
2806     Taylor Miescke                                98.69         0.00         29.61
2807     Emilee Haag                                  419.96         0.00        126.01
2808     Chloe Lodel                                   67.00         0.00         20.10
2809     Shadrae Smith                                219.45         0.00         65.85
2810     Erich Berndt                                 392.18         0.00        117.67




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 84 of 148
2811     Linda Muche                              2,031.75         0.00        609.63
2812     Chris Marek                                618.45         0.00        185.57
2813A    Devin Sellnow                            3,025.00         0.00        907.65
2814A    Tory Riebe                               3,025.00         0.00        907.65
2815     Amanda Gruszynski                          272.96         0.00         81.90
2816     Laurie Rice                                 67.19         0.00         20.16
2817     Ronald York Jr.                            545.92         0.00        163.80
2818     Marisa Tasson                              390.57         0.00        117.19
2820     Justin Thomas Smith                        260.38         0.00         78.13
2821     Kevin Lashock                            1,323.00         0.00        396.97
2822     Jill Rubio                                  77.69         0.00         23.31
2823     Jennifer Pflum                             404.26         0.00        121.30
2824     Jeff Schlieckau                          2,696.93         0.00        809.21
2825     Alicia Whittemore                          848.40         0.00        254.56
2826     Dave Hoffman                               422.63         0.00        126.81
2827     Daniel Schmidt                             803.25         0.00        241.01
2828     Lawrence J. Martin                         303.45         0.00         91.05
2829     Jean Hoffman                               677.26         0.00        203.21
2830     Austin Marks                               261.45         0.00         78.45
2831     Dakota Rutter                              843.68         0.00        253.15
2832     Darian Sali                                502.71         0.00        150.84
2833     Timothy M Riemer                         1,556.10         0.00        466.91
2834     Danielle Woodruff                          553.88         0.00        166.19
2835     Gene Prellwitz                             940.76         0.00        282.27
2836     Alyssa Grant                               119.69         0.00         35.91
2837     Logan Simkowski                            151.73         0.00         45.53
2838     Anthony Schmalz                            107.00         0.00         32.11
2839     Spencer Wilson                             194.25         0.00         58.28
2840     Mindy Kletzien                             407.38         0.00        122.23
2841     Sue Freitag                                155.38         0.00         46.62
2842     Jason Peirick                              275.63         0.00         82.70
2843     Jason Gantz                              1,089.38         0.00        326.87
2844     Paiton Proud                               407.38         0.00        122.23




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 85 of 148
2845     Robert Swenor                              500.00         0.00        150.02
2846     Ian Huebner                                336.00         0.00        100.82
2847     Alec Wians                                  88.73         0.00         26.62
2848     Diane Gress                                616.88         0.00        185.09
2849     Alysha Nelson                              576.45         0.00        172.96
2850     Braydon Engebretson                        303.45         0.00         91.05
2851     Andrew Lewis                               451.50         0.00        135.47
2852     Kristin LaBarge                            288.23         0.00         86.48
2853     Keri Ploetz                                553.88         0.00        166.19
2854     4imprint                                 1,354.50         0.00        406.42
2855     Adriana Stempa                              77.69         0.00         23.31
2856     Sandra Holmes                              303.45         0.00         91.05
2857     Claire Wittmann                            261.45         0.00         78.45
2858     Thomas Williams                            803.25         0.00        241.01
2859     Kara L. Nagorny                             74.55         0.00         22.37
2860     Norma Garcia Wohler                        479.85         0.00        143.98
2861     Lori Cramer                                197.38         0.00         59.22
2863     Cole Dineen                                207.88         0.00         62.37
2868     Ava Swoboda                                 77.69         0.00         23.31
2869     Jackie Zuelke-Karch                        239.38         0.00         71.83
2870     Stacey Owens                             2,974.13         0.00        892.39
2871     Carly Hansen                               428.38         0.00        128.54
2872     Gordy Paulman                              130.73         0.00         39.23
2873     Michael P. Bray                            288.23         0.00         86.48
2874     Makenna Treadway                            77.69         0.00         23.31
2875     Lexi Chaillier                              67.19         0.00         20.16
2876     Jill Lortscher                             272.96         0.00         81.90
2877     Kevin Coyne                                371.65         0.00        111.51
2878     Timothy P. Mallek                          272.96         0.00         81.90
2879     Michael Tamba                              197.38         0.00         59.22
2880     Alyssa Westover                             67.19         0.00         20.16
2881     Scott Beth                                 288.23         0.00         86.48
2882     Paige Chaillier                            251.96         0.00         75.60




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 86 of 148
2883     Michelle Schuler                            260.38         0.00         78.13
2884     Brandon Conn                                807.45         0.00        242.28
2885     Kaitlyn Waller                              109.19         0.00         32.76
2886     Lucas Gestwicki                             172.19         0.00         51.67
2887     Gabriella Tagliapietra                      375.88         0.00        112.78
2888     Deb Adams                                   576.45         0.00        172.96
2889     Dave Wehrman                                261.45         0.00         78.45
2890     David Halverson                             497.70         0.00        149.33
2891     Ron Griepentrog                             417.38         0.00        125.23
2892     Ted Dietzler                                769.65         0.00        230.93
2893     Jennifer Everson                            548.00         0.00        164.43
2894     Tina Soda                                    67.19         0.00         20.16
2895     Nick Wahlgren                               130.73         0.00         39.23
2896     Baylee Tkaczuk                              155.38         0.00         46.62
2897     Drew Hohmann                                 42.00         0.00         12.60
2898     Colleen and Steve Carrow                    719.25         0.00        215.81
2899     Sally Rathsack                               77.69         0.00         23.31
2900     Bradley Lund                                200.00         0.00         60.01
2901     Garison Bucholtz                          1,966.13         0.00        589.94
2903     Jeffrey Fletcher                            130.73         0.00         39.23
2904     Kevin Iverson                               965.48         0.00        289.69
2905     Rebecca Anderson                            224.59         0.00         67.39
2906     Julie Koski                                 719.25         0.00        215.81
2907     Katherine Gordon                            709.72         0.00        212.95
2908     Thomas A. Fritsch                           493.50         0.00        148.07
2909     Jake Truttmann                              894.53         0.00        268.40
2910     Lisa Berger                                 155.38         0.00         46.62
2911     Abby Evenson                                 67.19         0.00         20.16
2912     Erik Parson                                 130.73         0.00         39.23
2913     Karly Hartjes                                67.19         0.00         20.16
2914     Autumn Hatch-Benson                         576.45         0.00        172.96
2915     Neil Schumann                             1,705.20         0.00        511.64
2916     Rob Drexler                                 489.83         0.00        146.97




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 87 of 148
2917     Timothy Charbarneau                          500.85         0.00        150.28
2918     Summer Pehl                                  207.88         0.00         62.37
2919     Lacey Rodgers                                955.50         0.00        286.70
2920     Richard Newcomb                              626.33         0.00        187.93
2921     Shania Shea                                  155.38         0.00         46.62
2922     Mayson Muche                                  63.00         0.00         18.90
2923     Jennifer James                             1,079.30         0.00        323.84
2924     Amy VanRossum                                340.15         0.00        102.06
2925     Lindsey O'Brien                               77.69         0.00         23.31
2926     Ashley Ashenbrenner                          338.07         0.00        101.44
2927     Andrea E. Longhini                           134.38         0.00         40.32
2928     Billie Jo Christie-Pooler                    964.43         0.00        289.38
2929     Kristine Nath                                544.95         0.00        163.51
2930     Reed Larson                                  439.95         0.00        132.01
2931     Brandon Ruechel                              266.70         0.00         80.02
2932     Darlene Vandenberg                            97.13         0.00         29.14
2933     Christopher LaCrosse                         288.23         0.00         86.48
2934     Carla Kelly                                  871.50         0.00        261.49
2935     Shauna Bowe                                  177.45         0.00         53.24
2936     Taylor Denis                                  60.00         0.00         18.00
2937     Phillip Habel                                151.73         0.00         45.53
2938     Christylee Vickers                           576.45         0.00        172.96
2939     Tia Richards                                 155.38         0.00         46.62
2940     Kellie Aamodt                                266.70         0.00         80.02
2941     Garett Peterson                            1,211.00         0.00        363.36
2942     John Nagel                                   134.38         0.00         40.32
2943     Ellissa Hohensee                             119.69         0.00         35.91
2944     Jennie Monroe                                587.38         0.00        176.24
2945     Jackie Swille - Arnold                     1,590.75         0.00        477.30
2947     Blaine Hudak                                 130.73         0.00         39.23
2948     Nicole Thonn                                 303.35         0.00         91.02
2949     Krystal Ehrman                               479.85         0.00        143.98
2953     Rachael Liermann                              77.69         0.00         23.31




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 88 of 148
2956     Morgan Wiedenhoeft                         500.00         0.00        150.02
2957     Eric Vazquez                               239.38         0.00         71.83
2958     Samantha France                            119.69         0.00         35.91
2959     Timothy Rodgers                            275.63         0.00         82.70
2960     Jason Schulz                               765.98         0.00        229.83
2961     Lisa Bradley                               871.50         0.00        261.49
2962     Rebecca Brezen                              77.69         0.00         23.31
2963     Hayden Kupsh                               186.88         0.00         56.07
2964A    Tracy Schultz                            3,025.00         0.00        907.65
2965     Gabriella Wood                             554.30         0.00        166.32
2966     Megan Klink                                356.96         0.00        107.11
2967     Brian L. Shelly                            548.83         0.00        164.68
2968     Derrick Latender                           639.45         0.00        191.87
2969     Joshua Bornbach                          1,760.33         0.00        528.19
2970     JoEllen K. Hansen                        1,238.48         0.00        371.61
2971     Brad Karashinski                           568.58         0.00        170.60
2972     Jacy Olszewski                              42.00         0.00         12.60
2973     Tammy Ison                                 980.00         0.00        294.05
2974     Jay Hancock                                350.70         0.00        105.23
2975     Karianna Otter-Giese                        77.69         0.00         23.31
2976     Cecelia Rodriguez                           77.69         0.00         23.31
2977     Maria Escobedo                             507.68         0.00        152.33
2978     Sara Marineau                              197.38         0.00         59.22
2979     Cameron Krueger                            261.45         0.00         78.45
2980     Gretchen Schwanz                           774.38         0.00        232.35
2981     Mason VanDenBerg                           303.45         0.00         91.05
2982     Britney Ristow                             130.73         0.00         39.23
2983     Trevor Jandrey                             272.96         0.00         81.90
2984     Tim Cunningham                             828.45         0.00        248.58
2985     Greta Meleen                               233.07         0.00         69.93
2986     Abigail Rogers                              77.69         0.00         23.31
2987     Kayla Russ                                  77.69         0.00         23.31
2988     Meghan Flier                               272.96         0.00         81.90




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 89 of 148
2989     Amanda Butler                              308.69         0.00         92.62
2990     Lexee Funk                                  67.19         0.00         20.16
2991     Ryan Schleihs                              356.96         0.00        107.11
2992     Andrew Biddick                             130.19         0.00         39.06
2993     Ty Lindsley                                723.44         0.00        217.07
2994     Alison Block                                67.19         0.00         20.16
2995     Julia Russ                                  77.69         0.00         23.31
2996     John Halverson                             893.03         0.00        267.95
2997     Kyle Van Damme                             319.73         0.00         95.93
2998     Evan Bowe                                  119.69         0.00         35.91
2999     Nathaniel R. Smith                         402.68         0.00        120.82
3000     Vicky Fuller                                98.69         0.00         29.61
3002     Ryan Hanson                              2,431.72         0.00        729.64
3004     Taylor Bockenstedt                         119.69         0.00         35.91
3005     Mark Adamski                               392.18         0.00        117.67
3006     Kris Mabrito                                 0.00         0.00          0.00
3008     Tyler Carnes                               455.19         0.00        136.58
3011     Donald Bies                                677.25         0.00        203.21
3012     Kayla C. Simon                             242.55         0.00         72.78
3013     Jacob Shavlik                              717.68         0.00        215.34
3015     Elizabeth Taylor                           266.70         0.00         80.02
3016     Daniel I Mosincat                          807.45         0.00        242.28
3018     Amelia Filer                               377.96         0.00        113.41
3020     Ryan Delrow                                151.73         0.00         45.53
3021     Amy Hungerford                             828.45         0.00        248.58
3022     Alexandria Her                             109.19         0.00         32.76
3023     Deanna Johnson                           1,079.38         0.00        323.87
3024     Andrew Frey                                288.23         0.00         86.48
3025     Nicholas Van Valin                          77.69         0.00         23.31
3026     Michelle Maldonado                         377.96         0.00        113.41
3027     Brett Slimmer                              343.32         0.00        103.01
3028     Carla j Niemi                              228.88         0.00         68.68
3029     Randy O'Connell                          1,005.91         0.00        301.82




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 90 of 148
3030     Michael Ray                                261.45         0.00         78.45
3031     Beth Bennett                               318.95         0.00         95.70
3032     Christopher Schultz                      1,271.01         0.00        381.37
3033     Candy Sue Birner                         2,454.90         0.00        736.59
3034     Vanessa Forqurean                          553.88         0.00        166.19
3035     Danielle Kingry                            303.45         0.00         91.05
3036     Kali Enstad                                239.38         0.00         71.83
3037     Daniel Albert                              402.68         0.00        120.82
3038     Sarah Schulz                               218.38         0.00         65.52
3039     Jane Perttu                                268.76         0.00         80.64
3040     Mary Ott                                   585.38         0.00        175.64
3041     Danita M Docka                             803.25         0.00        241.01
3042     Gabriel Christenson                         67.19         0.00         20.16
3043     Wallace Noack                              815.33         0.00        244.64
3044     Carie Ligman                               587.92         0.00        176.41
3045     Robyn Blakeley                             359.07         0.00        107.74
3046     Brandyn Fitzgerald                         239.38         0.00         71.83
3047     Craig Schumann                             266.70         0.00         80.02
3048     Kaden Callaway                             109.19         0.00         32.76
3049     John Faucett                               470.38         0.00        141.14
3050     Jose Pulido                                151.73         0.00         45.53
3051     Brian Soltesz                              576.45         0.00        172.96
3052     Lynn Thibault                              803.25         0.00        241.01
3053     John Nickel                                 88.73         0.00         26.62
3054     Danielle Thimmig                           177.45         0.00         53.24
3055     Julie Zietlow                              504.00         0.00        151.23
3056     Lexi Bird                                  201.57         0.00         60.48
3057     Kristia L. Skenandore                      500.85         0.00        150.28
3058     Ashlynne Amundson                           67.19         0.00         20.16
3059     Eric Geisler                               288.23         0.00         86.48
3060     David Knight                               194.25         0.00         58.28
3061     Austin Jenss                               151.73         0.00         45.53
3062     Todd Cina                                  314.96         0.00         94.50




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 91 of 148
3063     Brent McCoy                              1,560.83         0.00        468.33
3064     Savannah Schmitt                           172.19         0.00         51.67
3065     Samuel Calanni                             439.95         0.00        132.01
3066     Taylor Fournier                            254.07         0.00         76.23
3067     Laura Maki Dahn                            261.45         0.00         78.45
3068     Paula Menting                              340.15         0.00        102.06
3069     Carlie Seaman                              201.57         0.00         60.48
3070     Alexia Brooks                              500.00         0.00        150.02
3071     Jeffrey Williams                           803.25         0.00        241.01
3072     Julie Schmitt                              134.38         0.00         40.32
3073     Tracy Miller                               361.15         0.00        108.36
3074     Sarah Kolb                                 371.65         0.00        111.51
3075     Elizabeth Ramsey                           371.65         0.00        111.51
3076     Daniel Sobek                               849.98         0.00        255.04
3077     Theresa Stai                               130.73         0.00         39.23
3079     Rylee M. Bartel                            398.96         0.00        119.71
3080     Nicole Held                                177.45         0.00         53.24
3081     Elizabeth Seibold                          667.25         0.00        200.21
3082     Doreen Bernier                              77.69         0.00         23.31
3083     Angelle Curry                            1,748.25         0.00        524.56
3084     Taylor Stumpf                               67.19         0.00         20.16
3085     Ryan Hoffman                             1,068.95         0.00        320.74
3086     Joshua Schroetter                          266.70         0.00         80.02
3088     Aaron Mueller                              479.85         0.00        143.98
3089     Greg Zerbe                                 491.34         0.00        147.43
3090     Jeni Ripley                                 67.19         0.00         20.16
3091     Kylie Moe                                  134.38         0.00         40.32
3092     Dianna Anderson                            828.45         0.00        248.58
3093     Amy Dowling                                134.38         0.00         40.32
3094     Luke Freeman                               288.23         0.00         86.48
3095     Chadwick Guild                             157.50         0.00         47.26
3096     Mark Gamerdinger                         1,040.01         0.00        312.05
3097     Amanda Holm                                130.73         0.00         39.23




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 92 of 148
3098     Troy Brocker                               279.69         0.00         83.92
3099     Terry Witt                                 890.38         0.00        267.16
3100     Derek Dachelet                             288.23         0.00         86.48
3101     Paul or Robyn Locke                        233.07         0.00         69.93
3102     Frederick Peters                           272.96         0.00         81.90
3103     Roseanne Mertens                           882.53         0.00        264.80
3104     Anthony Davis                            1,915.73         0.00        574.81
3105     Heather Murray                             293.96         0.00         88.20
3106     Sasha Berube                               214.19         0.00         64.27
3107     Marshall Brown                             312.38         0.00         93.73
3108     Shannon Van Buren                          392.18         0.00        117.67
3109     Robert Wiza                                150.00         0.00         45.01
3110     Billy Laurin                               657.83         0.00        197.38
3111     Emily Karoses                               77.69         0.00         23.31
3112     Lori Garrett                               155.38         0.00         46.62
3113     Darwin Resop                               677.25         0.00        203.21
3114     Lisa Pirk                                1,493.63         0.00        448.16
3115     Gina LaPietra-Edidin                       356.96         0.00        107.11
3116     John Suchomel                              428.38         0.00        128.54
3117     Trevor Bujold                              130.19         0.00         39.06
3118     Kristy Hecke                               261.45         0.00         78.45
3119     Clifford Kellner                           479.85         0.00        143.98
3120     Tammy Crosby                             1,360.76         0.00        408.30
3121     Megan Malone                                67.19         0.00         20.16
3122     Andrew C Koenig                            197.38         0.00         59.22
3123     Ronald Markofski                           677.25         0.00        203.21
3124     Kimberlee Quick                            614.21         0.00        184.29
3125     David Wegenke                              443.63         0.00        133.11
3126     Wyatt Polencheck                           576.45         0.00        172.96
3127     Cinnamon Harley                          1,561.35         0.00        468.48
3128     Daniel Chambers                            130.19         0.00         39.06
3129     Elijah Thomas Valero                       491.34         0.00        147.43
3130     Aleaya Neu                                 361.15         0.00        108.36




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 93 of 148
3131     Tony Parlato                                288.23         0.00         86.48
3132     Grace Brown                               1,548.75         0.00        464.70
3133     Don Silloway                                300.00         0.00         90.01
3134     Nathaniel D. Hickson                        120.00         0.00         36.01
3135     Jerilyn Samz                                479.85         0.00        143.98
3136     Benjamin Robert Buchrens                  1,078.35         0.00        323.56
3137     John Kautz                                1,354.50         0.00        406.42
3138     Cullen Gahagan                              134.38         0.00         40.32
3139     Katie Schwarzbauer                          109.19         0.00         32.76
3140     Misty Mrotek                                119.69         0.00         35.91
3141     Anthony M. Ray                                0.00         0.00          0.00
3142     Linda Mischnick                             201.57         0.00         60.48
3143     Sarah Pennings                              286.13         0.00         85.85
3144     Roseann Everard                           1,045.76         0.00        313.78
3145     Eric McKay                                  491.37         0.00        147.44
3146     Doug Atkins                                 345.00         0.00        103.52
3147     Rick Otradovic                            1,211.18         0.00        363.41
3148     Jeremy Kust                                 261.45         0.00         78.45
3149     Jeremy Weiger                             1,335.88         0.00        400.83
3150     Kristina Boudry                             155.38         0.00         46.62
3151     Logan Lau                                 2,643.91         0.00        793.30
3152     Charles Cannon                              639.45         0.00        191.87
3153     Benjamin Wakkuri                            606.90         0.00        182.10
3154     Danielle Wiedmeyer                           98.69         0.00         29.61
3155     Missy Brempell                              394.76         0.00        118.45
3156     Sarah Boutwell                              558.57         0.00        167.60
3157     Jordan Appel                                 77.69         0.00         23.31
3158     Steve Bannow                                858.90         0.00        257.71
3159     Jayme L. Roskom                             677.25         0.00        203.21
3160A    Annamae Caswell                           3,025.00         0.00        907.65
3161     Easton Meyer                                553.88         0.00        166.19
3162     Meghan Bannow                               288.23         0.00         86.48
3163     Ashlyn Lynch                                214.19         0.00         64.27




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 94 of 148
3164     Rochelle Henn                               68.24         0.00         20.48
3165     Michael Jaeger                             493.45         0.00        148.06
3167     Michael A. Westphal                        500.00         0.00        150.02
3168     Todd Soucy                                 402.68         0.00        120.82
3169     Jacob Beyer                                708.75         0.00        212.66
3170     Chandra C Dimmer                           548.03         0.00        164.44
3171     Melissa Holly Rasmussen                    109.19         0.00         32.76
3172     William Allen Liming                       860.00         0.00        258.04
3173     Amelia McDonald                            272.96         0.00         81.90
3174     Jasmin Davis                             1,110.90         0.00        333.33
3175     Jacob Morris                             1,016.40         0.00        304.97
3177     Michelle Paulson                           155.38         0.00         46.62
3178     Todd Meyer                                 543.88         0.00        163.19
3179     Samantha Baumgartner                       553.88         0.00        166.19
3180     Hailey Rusher                              197.38         0.00         59.22
3181     Bryan Weghorn                               67.19         0.00         20.16
3182     Anna Koshak                                130.73         0.00         39.23
3183     Jacqueline Nikoleit                        803.25         0.00        241.01
3184     Greg W. Sundberg Jr.                       291.88         0.00         87.58
3185     Shania Shirk                                67.19         0.00         20.16
3187     Daniel Schafer                             889.88         0.00        267.01
3188     Lisa Baehman                               155.38         0.00         46.62
3193     Cameron Stennes                            261.45         0.00         78.45
3197     Susan Beckman                              293.96         0.00         88.20
3198     Bonnie Pierce                              677.25         0.00        203.21
3199     Dustin Cota                                414.23         0.00        124.29
3200     Lisa M. Reed                                77.69         0.00         23.31
3201     Scott F. Zweifel                           640.00         0.00        192.03
3202     Scott A. Mayo                            2,008.13         0.00        602.54
3203     Zachary Olejniczak                         553.88         0.00        166.19
3204     Travis J. Schaefer                         553.88         0.00        166.19
3205     Cody Brunclik                              310.76         0.00         93.24
3206     Kendra Agnew                               311.82         0.00         93.56




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 95 of 148
3207     James Beckley                              402.68         0.00        120.82
3208     Kasandra A. Lehmann                      1,149.75         0.00        344.98
3209     Michelle Hemp                              420.00         0.00        126.02
3210     Zachary J Diny                             134.38         0.00         40.32
3211     Brie Bergholz                            1,079.34         0.00        323.86
3212     Susan Helms                                677.26         0.00        203.21
3213     Nicholas Roemer                            288.23         0.00         86.48
3214     Bryanna Kirsch                             204.23         0.00         61.28
3215     Chad Hackbarth                             130.73         0.00         39.23
3217     Jesse John Lawatsch                        553.88         0.00        166.19
3218     Jennifer Pritchard                         268.76         0.00         80.64
3219     Natalie Perrault                           100.00         0.00         30.00
3220     Maggie Meyer                               225.00         0.00         67.51
3221     Rita A Melchor                           1,165.50         0.00        349.71
3222     Tim Mancl                                  218.38         0.00         65.52
3223     Ataysha Wright                             497.65         0.00        149.32
3224     Richard Dobrzynski                         177.45         0.00         53.24
3225     Miriam Bushala                              67.19         0.00         20.16
3226     Anthony Liotta                             479.85         0.00        143.98
3227     Reid T. Clark                              497.65         0.00        149.32
3228     Ashley Gibbons                             134.38         0.00         40.32
3229     Ann M Laska                                118.13         0.00         35.44
3230     Matthew Ryan Buth                        1,603.88         0.00        481.24
3231     Jared Swadley                              134.38         0.00         40.32
3232     Chadwick J. Schuettpelz                  1,554.00         0.00        466.28
3233     Kristen Anderson                           286.76         0.00         86.04
3234     Ashley Cohen                               119.69         0.00         35.91
3235     Julie Ahrens                               626.33         0.00        187.93
3236     Kristi Sook                                634.20         0.00        190.29
3237     Brenda Berend                              497.65         0.00        149.32
3238     Derek Meidl                                541.72         0.00        162.54
3239     Tim Winchell                                88.73         0.00         26.62
3240     Michelle Reiche                            642.88         0.00        192.90




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 96 of 148
3241     William Utter                             1,842.75         0.00        552.92
3243     Jill Hetzel                                 281.38         0.00         84.43
3245     Richard Wussow                              548.83         0.00        164.68
3246     Kevin Stephanie                             278.25         0.00         83.49
3247     Sara Waters                                 342.83         0.00        102.87
3248     Christopher Becker                          803.25         0.00        241.01
3249     Patrick Hughes                            1,039.50         0.00        311.90
3250     Dakota Fingerhut                             98.69         0.00         29.61
3251     Suzanne Wilcox                              338.63         0.00        101.61
3252     Jeffrey E. Potters                        1,612.76         0.00        483.91
3253     Luke Kreyer                                 770.65         0.00        231.23
3254     Lori Klotz                                  803.25         0.00        241.01
3255     Joe Machkovich                            1,472.63         0.00        441.86
3256     Madelynn Otto                                67.19         0.00         20.16
3257     Melissa Ann Mallon                          781.20         0.00        234.40
3258     Erin K Ries                                  67.19         0.00         20.16
3259     Katie Bushong                               600.57         0.00        180.20
3260     Hanna M Brausen                             392.65         0.00        117.81
3261     Adalynn Johnson                              67.19         0.00         20.16
3262     Taylor Meyer                                356.96         0.00        107.11
3263     Christina Grant                             733.95         0.00        220.22
3264     Cody Kromrie                                 77.69         0.00         23.31
3265     Shaun Geracie                               354.90         0.00        106.49
3266     Paul Seibel                                 392.18         0.00        117.67
3267     Savanna Jacobs                              359.07         0.00        107.74
3268     Lauren VanderMause                           77.69         0.00         23.31
3269     Jody Thiel                                  149.63         0.00         44.90
3270     Jeff Telson                                 705.08         0.00        211.56
3271     Michael Beard                             1,479.98         0.00        444.07
3272     Stevie Gutbrod                              717.68         0.00        215.34
3273     Jeff Perry                                  479.85         0.00        143.98
3274     James Gluth                                 976.50         0.00        293.00
3275     Althea Vanevenhoven                          98.69         0.00         29.61




 UST Form 101-7-NFR (10/1/2010)
                Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 97 of 148
3276     Caitlin Frawley                              155.38         0.00         46.62
3277     Natalie Geiger                             1,328.21         0.00        398.53
3278     Zak Kocken                                   130.73         0.00         39.23
3279     Cody Grundeen                                261.45         0.00         78.45
3280     Dallas Bannasch                              377.96         0.00        113.41
3281     Sara Cote                                    869.93         0.00        261.02
3282     Lisa Weiss                                    77.69         0.00         23.31
3283     Joseph Wilson                                582.75         0.00        174.85
3284     Katrina Miller                                98.69         0.00         29.61
3285     V. Alan Shatzer                              272.96         0.00         81.90
3286     Kennedy Benesh                                77.69         0.00         23.31
3287     Jami R Kohl                                  155.38         0.00         46.62
3288     Alex P Paschke                               130.73         0.00         39.23
3290     Sandy Luther                                 677.25         0.00        203.21
3291     Eyricka Oglesby                              216.82         0.00         65.06
3295     Nicholas Immel                               166.94         0.00         50.09
3296     David Hardie                                 479.85         0.00        143.98
3297     Bailey Wendt                                 201.57         0.00         60.48
3298     Samantha Birling                              67.19         0.00         20.16
3299     Michelle Shadof                              327.57         0.00         98.29
3300     Emily Devries                                553.88         0.00        166.19
3301     Diane Weiler                                 233.07         0.00         69.93
3302     Cindy Fredericksen                         1,274.70         0.00        382.47
3303     Hannah Alexis Lancelle                       177.45         0.00         53.24
3304     Eli Cisneroz                                 120.00         0.00         36.01
3305     Jodi Mulder                                  119.69         0.00         35.91
3306     Karla Sendelbach-Elizondo                  1,606.50         0.00        482.03
3307     Kayla Weiss                                  677.25         0.00        203.21
3308     D'Ann Thoenes                                310.76         0.00         93.24
3309     Michael Rodrian                              609.00         0.00        182.73
3310     Krystal Burkard                              261.45         0.00         78.45
3311     Tyler M. Stipe                               288.23         0.00         86.48
3312     Aleigha Rampson                              100.00         0.00         30.00




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 98 of 148
3313     Nattasha Tobias                             639.45         0.00        191.87
3314     Roya Romaine                                111.83         0.00         33.55
3315     Michelle Werch                              803.25         0.00        241.01
3316     Jennie Schlichting                        1,152.90         0.00        345.93
3317     Matthew Whitaker                             97.13         0.00         29.14
3318     Michelle DeJesus                            500.00         0.00        150.02
3319     Taylor Soltis                               355.95         0.00        106.80
3320     Gennie Thomas                               194.25         0.00         58.28
3321     Jessica Lypsinmaa                           266.18         0.00         79.87
3322     Kim Smith                                   300.00         0.00         90.01
3323     Bernie Bernal                               553.88         0.00        166.19
3324     April L. Huffman                            831.08         0.00        249.37
3325     Megan M Pollard                              77.69         0.00         23.31
3326     Michael Begovac                             705.08         0.00        211.56
3327     Lance Baker                                 288.23         0.00         86.48
3328     Cody Rossmiller                             401.63         0.00        120.51
3329     Christopher Ortman                          576.45         0.00        172.96
3330     Joshua Dapoz                                648.88         0.00        194.70
3331     Rachael Strnad                              995.30         0.00        298.64
3332     Shae Vizineau                                67.19         0.00         20.16
3333     Sarah and Joshua Schmidt                    466.19         0.00        139.88
3334     Bryson Madden                               323.38         0.00         97.03
3335     Doug Steiner                              1,245.30         0.00        373.65
3336     Ashley Erschen                              251.96         0.00         75.60
3337     James Strey                                 663.08         0.00        198.96
3338     Hannah Thyrion                              747.57         0.00        224.31
3339     Adrian Huber                                476.18         0.00        142.88
3341     Bette Casey                                 186.88         0.00         56.07
3342     Tammy Weickert                              268.76         0.00         80.64
3344     Marshall Kent                               544.90         0.00        163.50
3347     Isaac Jordan                                803.25         0.00        241.01
3348     Jade Koenings                               472.50         0.00        141.77
3350     Scott Wyatt                                 820.58         0.00        246.21




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 99 of 148
3352     Merry McBroom                              76.13          0.00         22.84
3353     Amy Gunderson                            1,211.18         0.00        363.41
3354     Jenel Karow                               392.65          0.00        117.81
3355     Shane Totsky                              392.18          0.00        117.67
3356     Trevor Prusinski                          272.96          0.00         81.90
3357     Julie Benesh                               77.69          0.00         23.31
3358     Joeseph E Geiger                           77.69          0.00         23.31
3359     Kevin S Kohler                            278.25          0.00         83.49
3360     Kristin Popp                              338.63          0.00        101.61
3361     Kaylee Schumacher                          77.69          0.00         23.31
3362     Tracy Stewart                             287.15          0.00         86.16
3363     Wendy Knop                                600.57          0.00        180.20
3364     Lesli Hemauer                              76.13          0.00         22.84
3365     Nick Vondran                             1,556.10         0.00        466.91
3366     Carolyn Dammen                            350.65          0.00        105.21
3367     Alicia Grube                               67.19          0.00         20.16
3368     David Hreska                              288.23          0.00         86.48
3369     Kate Dietzen                              272.96          0.00         81.90
3370     Aaron Parker                              401.63          0.00        120.51
3371     Brian Wauters                            1,672.65         0.00        501.88
3372     Jacob Schramm                              67.19          0.00         20.16
3373     Kennedy Chmela                             67.19          0.00         20.16
3374     Daymion Pier                              319.73          0.00         95.93
3375     Sandra DePlonty                           518.65          0.00        155.62
3376     Melissa O'Brien                           551.25          0.00        165.40
3377     Veronique Madel                           314.96          0.00         94.50
3378     Phil Nikolas                             1,606.50         0.00        482.03
3379     Tanya Garfoot                             303.45          0.00         91.05
3380     Kylie Schwefel                            134.38          0.00         40.32
3381     Tiana Hanson                              707.65          0.00        212.33
3382     Hailey Wichman                            204.74          0.00         61.43
3383     Tammy Shively                             500.85          0.00        150.28
3384A    David Holz                               3,025.00         0.00        907.65




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 100 of 148
3385     Jody King                                        0.00         0.00          0.00
3386     Renee Vanden Boom                              67.19          0.00         20.16
3387     Beckett D. Thomsen                            803.25          0.00        241.01
3388     Allie Guyant                                  356.96          0.00        107.11
3389     Julie Johnson                                1,274.70         0.00        382.47
3390     Julie Sprangers                              2,669.00         0.00        800.83
3391     Ky Schaefer                                   686.65          0.00        206.03
3393     Jason VanAlstine                              921.38          0.00        276.46
3394     Ryan Kitterman                                864.68          0.00        259.45
3395     Jennifer Dehn                                 384.83          0.00        115.47
3396     Gina Delelio                                  261.45          0.00         78.45
3397     Dianne Higbee                                 533.40          0.00        160.05
3398     Tammy Schwarzbauer                            268.76          0.00         80.64
3399     Brianna Vettese                                77.69          0.00         23.31
3400     Lee Gruenwald                                 479.85          0.00        143.98
3401     Takoda Reilly                                 285.00          0.00         85.51
3402     Tim Barth                                     479.85          0.00        143.98
3403     Noah Everard                                  214.19          0.00         64.27
3404     Harvey E Jones Jr                             479.85          0.00        143.98
3405     James Douglas                                 984.38          0.00        295.36
3406     Elizabeth and Daniel Lynch                    617.38          0.00        185.24
3407     Bryce Ries                                    134.38          0.00         40.32
3408     Katryna Winter-De Leon                        177.45          0.00         53.24
3409     Rachele Depagter                              371.65          0.00        111.51
3410     Bayley Krueger                                300.00          0.00         90.01
3411     Haley Anderson                                151.73          0.00         45.53
3412     Curtis Gresbach                               576.45          0.00        172.96
3413     Shawn Chase                                   130.73          0.00         39.23
3414     Joshua H. Tepolt                              501.91          0.00        150.60
3415     Kelly Allport                                 151.73          0.00         45.53
3416     Lacie Crumbley                                261.45          0.00         78.45
3417     Paul Zangl                                    945.00          0.00        283.55
3418     Kristi Ebsch                                  803.25          0.00        241.01




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 101 of 148
3419     Brennon Quick                               88.73          0.00         26.62
3420     Jeremiah G Jacobson                       2,150.89         0.00        645.37
3421     Michael Thayer                             261.45          0.00         78.45
3422     Jessica Baerwolf                           261.45          0.00         78.45
3423     Patricia Heil                             1,363.43         0.00        409.10
3424     Amanda Coehoorn                            677.25          0.00        203.21
3425     Diana DeHarde                              155.38          0.00         46.62
3426     Kayla Rybicki                              497.65          0.00        149.32
3427     Michael Thayer                             377.96          0.00        113.41
3428     Summer Brantner                            543.90          0.00        163.20
3429     Butch Chamulak                             376.53          0.00        112.98
3430     Jennifer Reiman                            228.38          0.00         68.53
3431     Sarah Thiel                                272.96          0.00         81.90
3432     Brandon Sinjakovic                         130.73          0.00         39.23
3433     Alyssa Lind                                323.38          0.00         97.03
3434     Collision Clinic Ltd                      1,548.75         0.00        464.70
3436     Rachael Wetmiller                          416.86          0.00        125.08
3439     Linda Djupstrom                             67.19          0.00         20.16
3440     Zachary Sherbinow                          628.93          0.00        188.71
3441     Jonathan Fox                               807.45          0.00        242.28
3442     Lauren Beisswenger                         151.73          0.00         45.53
3443     America Hartmann                           632.20          0.00        189.69
3444     Sherry Ferron                              228.38          0.00         68.53
3445     Michael D Roller                           303.45          0.00         91.05
3446     Garrett Turpin                             162.23          0.00         48.68
3447     Erika Bednarz                              327.57          0.00         98.29
3448     Broc Fleischer                             684.55          0.00        205.40
3449     Anthony Winnekens                          632.00          0.00        189.63
3457     Payton Stehno                              434.69          0.00        130.43
3458     Bryce Demeny                               371.65          0.00        111.51
3459     Brooke Yokiel                              858.90          0.00        257.71
3460     Mary Thome                                 314.96          0.00         94.50
3461     Jeffrey L Solberg                          343.88          0.00        103.18




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 102 of 148
3462     Katherine Rubisch                           77.69          0.00         23.31
3463     Hayden Lackas                               67.19          0.00         20.16
3464     Laura J Hofacker                           197.38          0.00         59.22
3465     Kathryn Kreuser                            155.38          0.00         46.62
3466     Melissa Urmanski                           155.38          0.00         46.62
3467     Amy Loose                                   77.69          0.00         23.31
3468     Grace Behnke                                60.00          0.00         18.00
3469     Amie Landry                                726.08          0.00        217.86
3470     Brian Wilkum                               500.85          0.00        150.28
3471     Ally Gietzel                                77.69          0.00         23.31
3472     Kayla Prichard                            1,170.75         0.00        351.28
3473     Rosemary Van Eperen                        677.25          0.00        203.21
3474     Trevor Wilke                               151.73          0.00         45.53
3475     Kayla Fritz                                864.68          0.00        259.45
3476     Logan Rampson                              392.65          0.00        117.81
3477     Matthew or Sara Romps                     1,627.51         0.00        488.33
3478     Jonathan Koepke                            261.45          0.00         78.45
3479     Craig Mallett                              803.26          0.00        241.02
3480     Kayla Zehner                               155.38          0.00         46.62
3481     Chris Luck                                 288.23          0.00         86.48
3482     Bennett Bartol                             251.96          0.00         75.60
3483     Jose A. Santiago, Jr.                      177.45          0.00         53.24
3484     Tressa Eckhoff                             218.38          0.00         65.52
3485     Summer Frosland                            334.93          0.00        100.50
3486     Patricia Raab                              677.25          0.00        203.21
3487     Helena Buttke                               60.00          0.00         18.00
3489     Lisa Buelow                                390.57          0.00        117.19
3490     David S Jastrow                            288.23          0.00         86.48
3492     John Van Handel                             77.69          0.00         23.31
3493     Erin Kelley                                228.88          0.00         68.68
3494     Kate Bertog                                109.19          0.00         32.76
3495     Jared Bowker                               807.45          0.00        242.28
3496     Stacy Smith                                165.88          0.00         49.77




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 103 of 148
3498     Manuel Zapata                                    402.68          0.00        120.82
3499     Brianna Babler                                   260.38          0.00         78.13
3500     Stacey Babler                                    251.05          0.00         75.33
3501     Kevin Vodak                                      210.98          0.00         63.30
3503     Malachiah Fleming                                948.68          0.00        284.65
3504     Christopher Edward Chimileski                    271.95          0.00         81.60
3505     Susan P. Freetly                                 254.07          0.00         76.23
3506     Susan P. Freetly                                 119.69          0.00         35.91
3507     Brandon Krueger                                  271.95          0.00         81.60
3508     Amanda Jones                                        0.00         0.00          0.00
3509     Brady Bierman                                     98.69          0.00         29.61
3510     Andrew Boucher                                   553.88          0.00        166.19
3511     McKenzie Kalscheuer                              197.38          0.00         59.22
3512     Delaney Cullinane                                130.19          0.00         39.06
3513     Kenneth A Seal                                   497.85          0.00        149.38
3514     Stephanie Laufer                                 287.69          0.00         86.32
3515     Taylor Sanderfoot                                130.73          0.00         39.23
3516     Sara Gerrits                                     130.73          0.00         39.23
3517     Kristina Sanderfoot                              585.38          0.00        175.64
3518     Rachel Disterhaft                                   0.00         0.00          0.00
3519     Jadyn Nienhaus                                    77.69          0.00         23.31
3520     Samantha Eickhoff                                533.40          0.00        160.05
3521     Nathan Wallace                                   197.38          0.00         59.22
3522     Amber Wolff                                      303.45          0.00         91.05
3523     Alex Leonhardt                                  2,934.23         0.00        880.41
3524     Jason Zelenik                                    315.00          0.00         94.52
3525     Waubegwenaise Rice                               479.85          0.00        143.98
3526     Chloe Schwartz                                    98.69          0.00         29.61
3527     Tiffany Dufeck                                   134.38          0.00         40.32
3528     John Leonoff                                     345.45          0.00        103.65
3529     Lucas Haltaufderheide                            275.07          0.00         82.53
3530     Garrett Miller                                   645.70          0.00        193.74
3531     Mary Hammen                                      218.38          0.00         65.52




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh          Doc 196   Filed 07/14/21   Page 104 of 148
3532     Mark Nordwig                              689.32          0.00        206.83
3533     Dean Meyer                                350.00          0.00        105.02
3534     Karen Karls                               308.69          0.00         92.62
3535     Frank M Lake                              377.96          0.00        113.41
3536     Jennifer Nett                             593.25          0.00        178.00
3537     Robert Petzke                             807.44          0.00        242.27
3538     Laura Stehno                              197.38          0.00         59.22
3539     Edwin Daniel Ramirez                      479.85          0.00        143.98
3540     Tyler McCarthy                            303.45          0.00         91.05
3541     Amanda Finch                              303.45          0.00         91.05
3542     Corey Haag                                760.16          0.00        228.09
3543     Rachel Pavlik                             194.00          0.00         58.21
3544     Justin Bluemke                            834.75          0.00        250.47
3545     Margie Canfield                           197.38          0.00         59.22
3546     Kathy Diedrich                            134.38          0.00         40.32
3547     Michael Barr                              828.45          0.00        248.58
3548     Sarah Kaul                                803.25          0.00        241.01
3549     Pam Billman                               871.50          0.00        261.49
3550     Kirsten Pankau                            350.70          0.00        105.23
3551     Kathy Diedrich                               0.00         0.00          0.00
3552     James Paulsen                             695.63          0.00        208.72
3553     Tami Phillips                             134.38          0.00         40.32
3554     Sue Franke                                314.96          0.00         94.50
3555     Scott Booth                               155.38          0.00         46.62
3556     Kathleen Foti                              67.19          0.00         20.16
3557     Justin Lawrence                          1,614.90         0.00        484.55
3558     John Haas                                 864.68          0.00        259.45
3559     David Schneider                           551.25          0.00        165.40
3560     Natalie Apple                             531.26          0.00        159.40
3561     Lisa Snow                                 803.25          0.00        241.01
3562     Lawrence J. Chick                        1,110.38         0.00        333.17
3563     Zane Cecich                               576.45          0.00        172.96
3564     Noah Schwartz                             519.76          0.00        155.95




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 105 of 148
3565     Michael Bailey                            864.68          0.00        259.45
3566     Lisa Dorn                                 500.00          0.00        150.02
3567     Timothy Petri                             976.50          0.00        293.00
3568     William Holfeltz                          359.63          0.00        107.91
3569     Michael B Grimmer                          76.13          0.00         22.84
3570     Jacob Kobasic                            1,897.35         0.00        569.30
3571     Wayne Borski                             1,896.58         0.00        569.07
3572     Janet Paulik                             1,081.50         0.00        324.50
3573     Jennifer Huseboe                          218.38          0.00         65.52
3574     Christy Haefner                           903.50          0.00        271.09
3575     Marcus Frelich                            159.00          0.00         47.71
3576     Maria Homier-McNamee                      155.38          0.00         46.62
3577     Jamie Pritzl                               77.69          0.00         23.31
3578     Emily Hudson                              251.98          0.00         75.61
3579     Jacob Kooiman                             155.38          0.00         46.62
3580     Ben Bradley                              1,211.18         0.00        363.41
3581     Steven Rothe                              525.01          0.00        157.53
3582     Brinlee Hall                               98.69          0.00         29.61
3583     Kesha Woodson-Maddox                      512.38          0.00        153.74
3584     Mackenzie Malchow                        1,069.96         0.00        321.04
3585     Becky Steiner                             303.45          0.00         91.05
3586     Selina Walters                             77.69          0.00         23.31
3587     Pamela Amundson                           803.25          0.00        241.01
3588     Karen L. Jacques                             0.00         0.00          0.00
3589     Trevor Letourneau                            0.00         0.00          0.00
3590     Lauren Byrnes                             953.30          0.00        286.04
3591     Paige Hintz                               120.00          0.00         36.01
3592     Ashley Tull                                77.69          0.00         23.31
3593     Matthew Thode                            1,165.50         0.00        349.71
3595     Jessica Garcia                            553.88          0.00        166.19
3596     Tamara Kinkade                            585.38          0.00        175.64
3597     Paula Petri                              2,204.48         0.00        661.45
3599     Andy Zuraw                                261.45          0.00         78.45




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 106 of 148
3600     Arianna Krueger                                77.69          0.00         23.31
3601     Austin Meyers                                    0.00         0.00          0.00
3602     Viktoriya Yatsenko                            130.73          0.00         39.23
3603     Kristopher Merrick                            455.18          0.00        136.58
3604     Nathaniel Bonesho                             251.96          0.00         75.60
3605     Taylor Gleason                                645.70          0.00        193.74
3609     Marissa Deibert                               717.68          0.00        215.34
3610     Kurt and Christine Lefeber                    266.70          0.00         80.02
3611     Kurt and Christine Lefeber                    350.70          0.00        105.23
3612     Carrie Lefeber                                 10.50          0.00          3.15
3615     Lisa Patterson                                272.96          0.00         81.90
3617     Josh Huston                                    77.69          0.00         23.31
3618     Ashley Pomplun                               1,015.88         0.00        304.81
3619     Kyle Benz                                     553.88          0.00        166.19
3620     Abigail Mauno                                  80.00          0.00         24.00
3621     Bridgette Lammers                             350.65          0.00        105.21
3622     Jessica Fieweger                              251.96          0.00         75.60
3624     Kaitlyn Guelig                                603.70          0.00        181.14
3625     Olivia Reichardt                               77.69          0.00         23.31
3626     Laura Hieb                                    491.34          0.00        147.43
3627     Isabel Dunsmore                               585.38          0.00        175.64
3628     Kenzie Hansen                                 441.00          0.00        132.32
3629     Jacob Rosenmeier                              120.00          0.00         36.01
3630     Ashley Wilz                                   151.73          0.00         45.53
3631     Lori Levonowicz                               677.25          0.00        203.21
3632     Ron Meyer                                     803.25          0.00        241.01
3633     Deborah R Sabel                               417.38          0.00        125.23
3634     Madison Wagner                                272.96          0.00         81.90
3635     Tyler Hampton                                 260.38          0.00         78.13
3636     Jamie Stoffel                                 261.45          0.00         78.45
3637     Joshua A Desotelle                           1,556.10         0.00        466.91
3638     Wendy Veraghen                                155.38          0.00         46.62
3639     Abbey Gernenz                                  67.19          0.00         20.16




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 107 of 148
3640     Josh Huston                               130.73          0.00         39.23
3641     Mariah Peterson                           261.45          0.00         78.45
3642     Constance Swenson                         338.07          0.00        101.44
3643     Alex Cizek                                575.38          0.00        172.64
3644     Jaslyn Posewitz                            67.19          0.00         20.16
3645     Hunter Laabs                              304.48          0.00         91.36
3648     Jon Walters                               952.88          0.00        285.91
3652     Madeline J Butke                           50.00          0.00         15.00
3653     Katlyne Sprotte                           261.45          0.00         78.45
3659     Aleesha Gillingham                        214.19          0.00         64.27
3660     Abigail Hoffman                           871.50          0.00        261.49
3663     Patrick McGinnis II                       807.45          0.00        242.28
3669     Megan Wiegel                              407.38          0.00        122.23
3670     Megan Faude                                77.69          0.00         23.31
3671     Morgan Laux                               203.69          0.00         61.12
3673     Amber Wians-Bixby                         130.73          0.00         39.23
3674     Brittanie Booher                          558.57          0.00        167.60
3675     Michelle DeGrave                         1,387.03         0.00        416.18
3676     Haley Mattacotti                          371.65          0.00        111.51
3677     Rod Neverman                              871.50          0.00        261.49
3679     Robert Coffey                            1,204.88         0.00        361.52
3680     Kim Coffey                                403.73          0.00        121.14
3681     James R Grabe                             677.25          0.00        203.21
3682     Nahdia Alba                               807.45          0.00        242.28
3683     Richard Henrikson                         805.84          0.00        241.79
3684     Tori Molenda Phillips                      98.69          0.00         29.61
3685     Robert Wagner                             200.00          0.00         60.01
3686     Michael Babby                             130.73          0.00         39.23
3687     Penny L. Harlan                          1,393.63         0.00        418.16
3688     Joshua Dziaba                             214.19          0.00         64.27
3689     Jerry L. Grygny                          1,409.63         0.00        422.96
3690     Calinda L. Hayes                          181.13          0.00         54.35
3691     Jean M. Neubauer                         1,211.18         0.00        363.41




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 108 of 148
3692     Timothy J. Thompson                            677.25          0.00        203.21
3693     Brittany Condon                                553.88          0.00        166.19
3694     Mya Edwards                                     73.50          0.00         22.05
3695     Carol Koepsel                                  677.25          0.00        203.21
3696     Jeremy Thomas VanWeelden                      1,294.13         0.00        388.30
3697     Danielle Walbrun                               266.70          0.00         80.02
3698     Ben Scopp                                      272.96          0.00         81.90
3699     Shannon Bakich-Grasser                         327.57          0.00         98.29
3700     Peter Herrick                                 1,015.89         0.00        304.82
3701     Brandy Hansen                                 2,170.88         0.00        651.37
3702     Mitchell Bartelt                                67.19          0.00         20.16
3703     Sarah Mueller                                  294.00          0.00         88.21
3704     Deidra J. Hilton                               585.38          0.00        175.64
3705     Heather Schwarzhuber                           109.19          0.00         32.76
3706     Kristin Rohr                                   151.73          0.00         45.53
3708     Leander Bonnett                               1,284.15         0.00        385.31
3709     Belinda L. Ryan                                428.38          0.00        128.54
3710     Charles Wischow                                871.50          0.00        261.49
3711     Mark Kuehl                                     402.68          0.00        120.82
3712     MiLissa Onifs Stipe                           2,178.76         0.00        653.74
3713     Madelin Corrao                                 109.19          0.00         32.76
3714     Brandon J. Hoefler                             585.90          0.00        175.80
3715     Noah Lakeman                                   314.96          0.00         94.50
3716     Susan J Berry                                  180.00          0.00         54.01
3717     Elissa Weger                                  1,189.55         0.00        356.92
3718     Denice D Last                                  592.19          0.00        177.69
3719     Mikayla Pavlekovich                            449.38          0.00        134.84
3722     Nathanael Zastrow                              218.38          0.00         65.52
3723     Grant Woodland                                 236.25          0.00         70.89
3724     Shane Meyer                                    576.45          0.00        172.96
3725     James Jacoby                                   266.18          0.00         79.87
3726     Alyssa Mae Hegemann                             67.19          0.00         20.16
3727     Michael J Gonzalez Gonzalez                    319.73          0.00         95.93




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 109 of 148
3728     Matthew Smuda                              288.23          0.00         86.48
3729     Ethan Dunse                                200.00          0.00         60.01
3731A    Joshua Woodward                            350.00          0.00        105.02
3732     Ryan Drilling                               88.73          0.00         26.62
3733     Gary Relien                                800.00          0.00        240.04
3734     Lauren Gabe                                 77.69          0.00         23.31
3735     Timothy C. Fisher                          409.50          0.00        122.87
3736     Mariah Ryan                                303.45          0.00         91.05
3737     Payton Krueger                              67.19          0.00         20.16
3738     Traci R. Meyer                             233.07          0.00         69.93
3739     Linda Hanson                               314.96          0.00         94.50
3740     Jennifer Leah Langkau                      130.73          0.00         39.23
3741     Amanda Pinkston                            576.45          0.00        172.96
3742     Breanda A. Towne                           120.00          0.00         36.01
3743     Danielle Brassard                          728.18          0.00        218.49
3744     Kevin Beekman                              479.85          0.00        143.98
3745     Grace Kouba                                 67.19          0.00         20.16
3746     Nicole M. Hanner                           377.96          0.00        113.41
3747     Evvan Plank                                 77.69          0.00         23.31
3749     Daniel L. Diemel                           430.50          0.00        129.17
3750     Jessica J. Krueger                          88.73          0.00         26.62
3751     Tricia Skruch                              500.85          0.00        150.28
3752     Adam Ogea                                   88.73          0.00         26.62
3753     Jacob Lafave                               807.45          0.00        242.28
3754     Callie A. Olson                             77.69          0.00         23.31
3755     Xiomara Posselt                            261.45          0.00         78.45
3756     Jadon Motquin                              218.38          0.00         65.52
3757     Bryan Burr                                 392.65          0.00        117.81
3758     Kyle Mickelson                             130.19          0.00         39.06
3759     Jadyn J. Georgenson                        119.69          0.00         35.91
3760     Jaiden Williams                            130.19          0.00         39.06
3761     Andrew H. Voigt                            303.00          0.00         90.92
3762     Allison Piette                             243.57          0.00         73.08




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 110 of 148
3763     Kathleen LaMere                            303.45          0.00         91.05
3764     Jason Roselle                              141.23          0.00         42.38
3768     Krista Thuer                                77.69          0.00         23.31
3769     Elizabeth Beza                             639.45          0.00        191.87
3770     Nicholas Kendhammer                       1,606.50         0.00        482.03
3771     John Medley                                507.68          0.00        152.33
3772     Samantha Strook                             97.13          0.00         29.14
3773     Bryan Chamberlain                          392.65          0.00        117.81
3774     Alex Baleiko                               288.23          0.00         86.48
3775     Kelsy Capstran                              67.19          0.00         20.16
3776     Kirstin Hughes                             147.00          0.00         44.11
3777     Amber Immel                               1,037.30         0.00        311.24
3778     Robin Hearley                              261.45          0.00         78.45
3779     Stephanie Hamus                            134.38          0.00         40.32
3780     Tracy Kiefert                              286.13          0.00         85.85
3783     Nicholas Themar                            151.73          0.00         45.53
3784     Alyssa Arguelles                           479.85          0.00        143.98
3785     Patricia Eberly                           1,321.39         0.00        396.48
3786     Dianne Austin                              479.85          0.00        143.98
3787     Adam Puddy                                 288.23          0.00         86.48
3788     Joshua Peterson                            303.45          0.00         91.05
3789     Jessie Seffens                            1,327.63         0.00        398.35
3790     Heather Kratz                              155.38          0.00         46.62
3791     Matthew Pophal                             392.18          0.00        117.67
3793     Zachary Senske                             392.65          0.00        117.81
3794     Jamie Jandre                                79.00          0.00         23.70
3795     Donald Holtger                            3,025.00         0.00        907.65
3796     Brennan J. Mrotek                          287.69          0.00         86.32
3797     Becky Ruechel                              937.25          0.00        281.22
3798     Steve Lamping                              416.86          0.00        125.08
3803     Grant Parks                                   0.00         0.00          0.00
3804     Jolita Katlauskaite                        413.18          0.00        123.97
3805     Zoe Stratman                               251.96          0.00         75.60




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 111 of 148
3806     Joshua Smith                             1,701.00         0.00        510.38
3807     Carley Wong                               134.38          0.00         40.32
3808     Payton Mueller                            130.19          0.00         39.06
3809     Jade Unger                                 67.19          0.00         20.16
3810     Richard Gratton                           261.45          0.00         78.45
3811     Daniel M. Barnhart Jr.                    479.85          0.00        143.98
3812     Trinity Roehl                             155.38          0.00         46.62
3813     Doug Timmens                              728.18          0.00        218.49
3814     Terry Strickland                          572.25          0.00        171.70
3815     Elizabeth A Burns                          98.69          0.00         29.61
3816     Alicia Grados                             412.33          0.00        123.72
3817     Rheanna Lacount                           256.19          0.00         76.87
3818     Amber Davids                              356.96          0.00        107.11
3819     Jake Horder                                10.50          0.00          3.15
3820     Carmen Roehl                              134.38          0.00         40.32
3821     Crystal Bullock                           553.88          0.00        166.19
3822     Samantha Haynes                           134.38          0.00         40.32
3823     Breanna Sadowski                          251.96          0.00         75.60
3824     Jessica Garcia                               0.00         0.00          0.00
3825     Cassandra Running                        1,000.00         0.00        300.05
3826     Adam Mallow                               350.70          0.00        105.23
3827     Debbie J. Reimer                         1,322.96         0.00        396.95
3829     Tammy Sheriff                              77.69          0.00         23.31
3830     Stephanie Kalis                           507.68          0.00        152.33
3831     Vicki E. Smith                             77.69          0.00         23.31
3833     Alayna Skrzypchak                         155.38          0.00         46.62
3834     Jason Loyster                             507.00          0.00        152.13
3835     Kimberly Bluhm                           1,693.13         0.00        508.02
3836     Eric Larson                               327.57          0.00         98.29
3837     Hannah Furmanski                          103.73          0.00         31.12
3838     Bobby Ames                               1,168.13         0.00        350.50
3839     Mark Maloney                             1,063.60         0.00        319.13
3840     Cynthia Powers                            134.38          0.00         40.32




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 112 of 148
3841     Catherine Misorski                         77.69          0.00         23.31
3844     Kevin Schmitz                             404.25          0.00        121.30
3846     Zachery Freeman                           455.70          0.00        136.73
3847     Alexis Mokler                             155.38          0.00         46.62
3852     Kristine Leverenz                         454.64          0.00        136.41
3853     Robert S. Feulner                         585.38          0.00        175.64
3854     Dave Blehovde                             200.00          0.00         60.01
3855     Cameron Reith                             909.30          0.00        272.84
3856     Devin R. Stelow                           864.68          0.00        259.45
3857     Matt Shields                               67.19          0.00         20.16
3858     Tanner Belke                              151.73          0.00         45.53
3859     Chase Kinney                              466.19          0.00        139.88
3860     Tyler Anderson                            488.25          0.00        146.50
3861     Jessica Stuyvenberg                       785.38          0.00        235.65
3862     Alec Craig                                177.45          0.00         53.24
3863     Laurel Booth                              522.91          0.00        156.90
3864     Madelyn Hanagan                            73.50          0.00         22.05
3865     Tierney Dickman                           541.76          0.00        162.55
3866     Randy Winkler                             955.50          0.00        286.70
3867     Brady Pittman                             420.00          0.00        126.02
3868     Wesley T. Ketchum                         895.13          0.00        268.58
3869     Steve Kohn                                155.38          0.00         46.62
3870     Kristin O'Connell                         436.76          0.00        131.05
3871     Hailee Sanford                            119.69          0.00         35.91
3872     Beth Hodgson                              725.02          0.00        217.54
3873     Mackenzie Wichman                         130.19          0.00         39.06
3874     Sandi Neumaier                            716.76          0.00        215.06
3875     Jeremy Jon Mundt                          479.85          0.00        143.98
3876     Joshua F Eckert                           434.69          0.00        130.43
3877     Dave Bader                               1,606.50         0.00        482.03
3878     Ann Klemp                                 134.38          0.00         40.32
3879     Amy Wettstein                              67.19          0.00         20.16
3882     Calvin Denlinger                          839.91          0.00        252.01




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 113 of 148
3883     Timothy Allen Guest                           807.45          0.00        242.28
3884     Mary M. Loomis                                785.38          0.00        235.65
3885     Carie Stedman                                 806.38          0.00        241.95
3891     Kallie Moderson                               140.69          0.00         42.21
3893     Andrea Knipp                                  388.50          0.00        116.57
3894     Gail Larson                                  1,015.88         0.00        304.81
3895     Ashley Ann Orr                                449.38          0.00        134.84
3896     Alyson D. Stitz                               334.96          0.00        100.50
3897     Emma Bohren                                   398.96          0.00        119.71
3898     Erica Richter                                 140.00          0.00         42.01
3899     Richard L. Riffe                               77.69          0.00         23.31
3900     April Hermes                                  677.25          0.00        203.21
3901     Samantha O'Connell                            463.57          0.00        139.09
3902     Johnette G. Grams                             545.95          0.00        163.81
3904     Josh Thompson                                 576.45          0.00        172.96
3905     Emily Bauer                                   468.26          0.00        140.50
3906     Morgan Budde                                  508.73          0.00        152.64
3907     Melanie R. Higgins                            803.25          0.00        241.01
3908     Mackenzee Stoltz                              203.69          0.00         61.12
3909     Mackenzie Hanson Albrecht                     110.24          0.00         33.08
3910     Connie and Lyle Geisthardt                    155.38          0.00         46.62
3911     Brittany Curry                                377.96          0.00        113.41
3912     Alexandria C. Glodowski                       303.45          0.00         91.05
3913     Benjamin Houseye                              155.38          0.00         46.62
3914     Samuel Brookins                               423.68          0.00        127.13
3916     Melissa S. Spoerl                             576.45          0.00        172.96
3917     Christopher L. Ellis                         1,606.50         0.00        482.03
3918     Jessica Grenier                                88.73          0.00         26.62
3922     Megan Wilde                                   418.90          0.00        125.69
3923     Amy Dallman                                   200.00          0.00         60.01
3925     Mason McGinley                                218.38          0.00         65.52
3926     James Gray III                                500.85          0.00        150.28
3927     Lexi LeClair                                  134.38          0.00         40.32




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 114 of 148
3928     Michael D'Amato                            842.07          0.00        252.66
3929     Elizabeth Smith                            134.38          0.00         40.32
3930     Christopher J. Schmidt                     130.73          0.00         39.23
3931     Anna Curry                                 155.38          0.00         46.62
3932     Christina Olson                            130.73          0.00         39.23
3933     Russell Cluchey                           1,000.00         0.00        300.05
3934     Alex Kohler                                350.00          0.00        105.02
3935     Jill Cook                                  576.45          0.00        172.96
3936     Clayton Collins                            726.08          0.00        217.86
3937     Morgan Krause                               67.00          0.00         20.10
3938     Jake Herlache                              130.19          0.00         39.06
3939     McKenna Russell                            155.38          0.00         46.62
3940     Tyler Ermis                                949.20          0.00        284.81
3941     Stephanie Bucksa                           534.40          0.00        160.35
3942     Jennifer Lee Hake                          970.15          0.00        291.09
3943     Rebecca Young                              197.38          0.00         59.22
3944     Aaron Rommelfaenger                        319.73          0.00         95.93
3945     Nicole M. George                           324.45          0.00         97.35
3946     Autumn Wilcox                              200.00          0.00         60.01
3947     Bradley Brusky                             553.88          0.00        166.19
3948     Josephine M. O'Neal                        177.45          0.00         53.24
3949     Abbey Vanne                                762.30          0.00        228.73
3950     Brian Fortune                              497.00          0.00        149.12
3951     Gregg Shafen                               271.95          0.00         81.60
3952     Daniel Scott                               479.85          0.00        143.98
3953     Nathan Rantanen                            261.45          0.00         78.45
3954     Phil Pope Jr                               403.73          0.00        121.14
3955     Leevon Chinnock                            261.45          0.00         78.45
3956     Kaitlynn Bentle                            438.88          0.00        131.69
3957     Katie Seidl                                413.18          0.00        123.97
3958     Zachary Wickham                            130.73          0.00         39.23
3960     Karlee Rose Kuntze                         843.08          0.00        252.97
3961     Jessica Schilling                          177.45          0.00         53.24




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 115 of 148
3963     Nathan Bittorf                            1,078.88         0.00        323.72
3964     Whitney Everard                            155.38          0.00         46.62
3965     David Bawol                                400.00          0.00        120.02
3966     Bradley A. Smith                           288.23          0.00         86.48
3967     Alicia Tebo                                197.38          0.00         59.22
3968     Ambria (Amy) Yates                        2,706.38         0.00        812.05
3969A    Kathy Brockman                            3,025.00         0.00        907.65
3971     Paul Kehl                                  921.38          0.00        276.46
3972     Jaired Blaine                              876.75          0.00        263.07
3973     McKayla Zastrow                             77.69          0.00         23.31
3974     Amy Schuelke                               109.19          0.00         32.76
3975     Michele Wickham                            401.63          0.00        120.51
3979     Kaitlyn Nault                              382.19          0.00        114.68
3983     Jason Traber                               401.63          0.00        120.51
3985     Jerod Lowney                              1,066.03         0.00        319.86
3988     Chase Wardian                              282.46          0.00         84.75
3990     Kody Hill                                  134.38          0.00         40.32
3991     Barbara Baer                               338.63          0.00        101.61
3992     Nichole Polster                            807.45          0.00        242.28
3993     Christian Benson                           706.63          0.00        212.02
3994     Marty Schneidewind                         826.88          0.00        248.11
3995     Megan Cook                                  77.69          0.00         23.31
3996     Grace Rauch                                134.38          0.00         40.32
3997     John Podlasek                             2,430.75         0.00        729.35
3998     Michael Garcia                             177.45          0.00         53.24
3999     Amy Supanich                              1,467.77         0.00        440.40
4000     Todd Garrigan Jr.                          130.73          0.00         39.23
4001     Ross Peterson                              845.76          0.00        253.77
4002     Jamie Grubb                                402.68          0.00        120.82
4003A    Miranda Nicole Vielbaum                    303.45          0.00         91.05
4004     Christopher Anklam                         507.68          0.00        152.33
4005     Benjamin J. Olson                          479.85          0.00        143.98
4006     Jessika Guzman                             360.66          0.00        108.22




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh    Doc 196   Filed 07/14/21   Page 116 of 148
4008     Kaitlin Slama                                     356.96          0.00        107.11
4009     Cole Mitchell                                        0.00         0.00          0.00
4010     Jeremy Roloff                                     762.30          0.00        228.73
4011     Erin Dyszelski                                    294.51          0.00         88.37
4012     Luke Ziemer                                       134.38          0.00         40.32
4014     Vicki Helein                                       67.19          0.00         20.16
4015     Jeffrey Weir                                      384.83          0.00        115.47
4016     Brody Arndt                                       228.88          0.00         68.68
4017     Colleen Kingsland                                 398.96          0.00        119.71
4018     Olivia Beyer                                       98.69          0.00         29.61
4019     Shelly and Christopher Misener                    288.23          0.00         86.48
4020     Sarah Spang                                       345.98          0.00        103.81
4021     Judith A. Huinker                                 774.38          0.00        232.35
4022     Patricia DeLorme                                  414.71          0.00        124.43
4023     Abbey Ambrosius                                   206.32          0.00         61.91
4024     Tyler Fayta                                       155.38          0.00         46.62
4025     Gary Kuehn                                        260.16          0.00         78.06
4026     Nathan Bonenfant                                  272.96          0.00         81.90
4027     Scott M. Winiki                                   553.88          0.00        166.19
4028     Michael Shaub                                     261.00          0.00         78.31
4029     William Presutto                                  807.45          0.00        242.28
4030     Beth Rosin                                        300.00          0.00         90.01
4031     Jerald Gardiepy                                   246.75          0.00         74.04
4032     Rachael Singer                                    155.38          0.00         46.62
4033     Emily LaVine                                      264.57          0.00         79.38
4034     William Tyler Butzlaff                           1,083.57         0.00        325.12
4035     Carli Finley                                      130.73          0.00         39.23
4037     Jonathon E. Ripperdan                             675.09          0.00        202.56
4039     Gina and Ramon Sague                             1,650.00         0.00        495.08
4040     Allan Wakkuri                                     130.73          0.00         39.23
4041     Laurie Wiench Grimm                               130.73          0.00         39.23
4043     LeAnn Salmi                                       134.38          0.00         40.32
4045     Timothy Wozniczka                                 204.23          0.00         61.28




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh           Doc 196   Filed 07/14/21   Page 117 of 148
4047     Erin Carmichael                             77.69          0.00         23.31
4050     Taylor Cook                                 77.69          0.00         23.31
4058     Dan Axberg                                 218.38          0.00         65.52
4059     Morgan Borchardtd                           77.69          0.00         23.31
4062     Bea Salm                                   518.65          0.00        155.62
4067     Jeffrey Hobbs                              204.23          0.00         61.28
4068     Cassie Leino                               639.45          0.00        191.87
4069A    Michael Nicola                            3,025.00         0.00        907.65
4070     Valerie Ploeckelman                       1,062.08         0.00        318.68
4071     Paul Coppola                               807.46          0.00        242.28
4073     Kody Campshure                                0.00         0.00          0.00
4075     Paul Munagian                             2,029.13         0.00        608.84
4076     Jack Desens                                392.65          0.00        117.81
4077     Tanner Edward Chouinard                    141.23          0.00         42.38
4078     Angela Floyd                               261.45          0.00         78.45
4079     Eric Tessier                               864.68          0.00        259.45
4080     Samantha Herman                            414.23          0.00        124.29
4082     Jeffrey L. Taylor                          350.70          0.00        105.23
4083     Tammi Miller                              1,120.35         0.00        336.16
4084     Amber Pearce                               500.85          0.00        150.28
4085     Alex Kurivial                              261.45          0.00         78.45
4086     Ahna J. Magness                            134.38          0.00         40.32
4087     Dustin J. Reilly                           858.90          0.00        257.71
4088     Makena Felten                              197.38          0.00         59.22
4089     Amanda Ernst                               359.63          0.00        107.91
4090     Cory W DuDeVoire                           271.95          0.00         81.60
4091     Stacey Lancaster                           717.68          0.00        215.34
4092     Anthony Capener                            130.73          0.00         39.23
4094     Tiffani King                              1,493.63         0.00        448.16
4095     Anthony Ray                                403.73          0.00        121.14
4096     Joshua D. Arnett                           846.00          0.00        253.84
4098     Susan P. Freetly                          1,165.50         0.00        349.71
4099     Tiffany Jacobsen                           828.45          0.00        248.58




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 118 of 148
4100     Richard Olson                                807.45          0.00        242.28
4101     Holly Feistner                               435.75          0.00        130.75
4102     Brandon Wells                                261.45          0.00         78.45
4103     Janet McWane                                 233.07          0.00         69.93
4104     Neil J. Wolfe                                553.88          0.00        166.19
4105     Nicole Mroczynski                            303.45          0.00         91.05
4106     Gary Dean Paepke                             684.08          0.00        205.26
4107     Paul Perzinski                               642.88          0.00        192.90
4108     Jill Perock                                  747.57          0.00        224.31
4109     Kent A Van De Leygraaf                       443.63          0.00        133.11
4110     Sue Brenwall                                  75.00          0.00         22.50
4111     Abigail Schweiner                            100.00          0.00         30.00
4112     Mary Sanford                                 155.38          0.00         46.62
4113     Robert Mindt                                 271.95          0.00         81.60
4114     Casey Otto                                   157.48          0.00         47.25
4115     Clayton J. Lewis                             403.73          0.00        121.14
4116     Deanna Lindow                                172.50          0.00         51.76
4117     Allyson Tebon                                 67.19          0.00         20.16
4118     Alisa Mundt                                  671.92          0.00        201.61
4119     Tessa Birkholz                               717.68          0.00        215.34
4120     Caleb J. Luken                               151.73          0.00         45.53
4121     Joel T. Ditter                               175.00          0.00         52.51
4122     Daniel Mindt                                 479.85          0.00        143.98
4123     Alison Pujanauski                            214.19          0.00         64.27
4124     Cole R Thielen                               948.68          0.00        284.65
4125     Tabitha Lueneburg                            266.70          0.00         80.02
4126     Brenda and Thomas Vanden Bush               1,036.88         0.00        311.12
4127     Katie Carten                                 576.12          0.00        172.86
4128     Nick Soltis                                  261.45          0.00         78.45
4129     Jared LaBelle                                623.65          0.00        187.13
4130     Nicholas Brunette                            589.58          0.00        176.90
4131     Christopher Biersteker                       319.73          0.00         95.93
4132     Chelsea Maiers                               790.09          0.00        237.07




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 119 of 148
4133     Chelsea Shuda                                   207.88          0.00         62.37
4134     Kennedy Klaus                                   130.19          0.00         39.06
4135     Jacob Weymouth                                   98.69          0.00         29.61
4136     Mike Lewis                                     2,422.35         0.00        726.83
4137     Charlene Trevino                                350.70          0.00        105.23
4138     Jeannette Basom                                 338.63          0.00        101.61
4140     Josh Killerlain                                 717.68          0.00        215.34
4141     Cheryl F. Marti                                 202.13          0.00         60.65
4143     Gaye Trcka                                      338.63          0.00        101.61
4144     Nicole Lettow                                   303.45          0.00         91.05
4145     Mackenzie Mattheis                              497.65          0.00        149.32
4146     Suzanne Cox                                     134.38          0.00         40.32
4147     Tyler Wright                                    287.69          0.00         86.32
4148     Luke N. Mangold                                  67.19          0.00         20.16
4149     Christian Silvestri                             288.23          0.00         86.48
4152     Susie Olson                                     803.25          0.00        241.01
4153     Briana Handschke                               1,039.45         0.00        311.89
4154     Jonathan Hanson                                 402.68          0.00        120.82
4157     Jay Stadtmueller                                945.00          0.00        283.55
4158     Alexander S Villegas                            610.38          0.00        183.14
4159     Christopher Lamers                              290.82          0.00         87.26
4160     Justin Kleiber                                 1,693.13         0.00        508.02
4162     Sheena Kalepp                                    77.69          0.00         23.31
4163     Kari Kessel                                     201.57          0.00         60.48
4164     Brian Bond                                     1,255.76         0.00        376.79
4165     Katie Sotiros                                   155.38          0.00         46.62
4166     Gracie Corbett                                   67.19          0.00         20.16
4167     Renee Sponem                                    554.34          0.00        166.33
4168     Emma Neale                                       98.69          0.00         29.61
4169     Bobby J. Crocker or Julie Anderson              893.03          0.00        267.95
4171     Ireland Grenlie                                 400.00          0.00        120.02
4172     Skyler Vilwock                                 1,158.68         0.00        347.66
4173     Skyler Vilwock                                  617.38          0.00        185.24




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 120 of 148
4174     Stacey Clauss                             261.45          0.00         78.45
4175     Peter Thomas                             1,465.26         0.00        439.65
4176     Justin Nimmer                             197.38          0.00         59.22
4184     Corinne J. Cornett                       1,294.28         0.00        388.35
4185     Katrin Humphrey                           303.45          0.00         91.05
4186     Rachelle Rodriguez                       2,349.84         0.00        705.07
4187     Kelley Silcock                            553.88          0.00        166.19
4188     Holly Pogliano                            204.74          0.00         61.43
4189     Susan P. Freetly                          684.61          0.00        205.42
4190     Emily Nickel                              553.88          0.00        166.19
4194     Chelsea Kerwin                           1,600.00         0.00        480.08
4195     Karri Kepler                              815.85          0.00        244.80
4196     Kyle Barkovich                            717.68          0.00        215.34
4198     Edmund Hatch                             2,459.63         0.00        738.01
4200     Tyler Wells                                67.19          0.00         20.16
4201     Laura A. Pavloski                         585.38          0.00        175.64
4205     Nicole Lijewski                           677.25          0.00        203.21
4206     Dominic D'Acquisto                        261.45          0.00         78.45
4207     Alison Coovert                            119.69          0.00         35.91
4208     Laura Clay                                130.73          0.00         39.23
4209     Alyssa Nelson                              50.00          0.00         15.00
4210     Brianna Holliday                          413.18          0.00        123.97
4211     Marty J Brost                             413.18          0.00        123.97
4212     Zach Smith                                155.38          0.00         46.62
4213     Holly Ann Pogliano                        204.74          0.00         61.43
4214     Curtis Ward                               803.25          0.00        241.01
4215     Brenda Schellpfeffer                      803.25          0.00        241.01
4216     William Kienbaum                          197.38          0.00         59.22
4217     Stacy Albright                            359.63          0.00        107.91
4218     Scott Fogel                               261.45          0.00         78.45
4220     Richard Brehmer                           350.00          0.00        105.02
4221     Ryan Miller                               392.18          0.00        117.67
4222     Vickie Waskowiak                          803.25          0.00        241.01




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 121 of 148
4223     Joann Campbell                            1,354.50         0.00        406.42
4224     Joshua E Tessmer                          1,032.68         0.00        309.86
4225     Alivia Brandner                             76.13          0.00         22.84
4226     Karissa Brunette                           539.65          0.00        161.92
4227     Maria Francisco                             77.69          0.00         23.31
4228     Timothy Pahnke                             288.23          0.00         86.48
4229     Jason Kuehn                                439.95          0.00        132.01
4230     Abigail Sordahl                            204.74          0.00         61.43
4231     James Back                                  99.23          0.00         29.77
4232     Kristine Gay                               350.65          0.00        105.21
4233     Nathan Morris                             2,778.77         0.00        833.77
4234     Ryan Walejko                               177.45          0.00         53.24
4236     Mark Geier                                1,548.75         0.00        464.70
4237     John Gillmer                              1,996.33         0.00        599.00
4238     Tracey Larson                              272.96          0.00         81.90
4239     Melissa Asmondy                            425.25          0.00        127.60
4240     Peter J Soulier                            500.85          0.00        150.28
4243     Summer Blenker                             553.88          0.00        166.19
4245     Ryan Jordan                               1,487.50         0.00        446.32
4247     Mark Gezella II                            288.23          0.00         86.48
4248     Mason Robert Ritz                          350.70          0.00        105.23
4249     Mandy Rozmiarek                            438.38          0.00        131.54
4252     Tyler Hoefler                              130.73          0.00         39.23
4254     Jesse Liedke                               242.55          0.00         72.78
4255     Scott Hallgren                             350.70          0.00        105.23
4256     Sherrie Rosenau                            197.38          0.00         59.22
4257     Douglas Lane                               479.85          0.00        143.98
4258     Savannah Hildebrand                        288.23          0.00         86.48
4259     Jeff Huettl                                 67.19          0.00         20.16
4260     Jerome Weller                              677.25          0.00        203.21
4261     Angela Dollaway                           1,211.18         0.00        363.41
4262     John R Pluta                               155.38          0.00         46.62
4263     Collin Levy                                392.18          0.00        117.67




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 122 of 148
4264     Kamryn Griswold                           455.00          0.00        136.52
4265     Abby Ashauer                              273.00          0.00         81.91
4266     Jackie Ronsman                            134.38          0.00         40.32
4267     Ulee Vang                                 261.45          0.00         78.45
4273     Ashley Montrose                           807.45          0.00        242.28
4275     Douglas Lane                              281.38          0.00         84.43
4276     Lindsay Peterson                          151.19          0.00         45.36
4277     Karen Larson                              251.96          0.00         75.60
4278     Lori Coulahan                             652.58          0.00        195.81
4279     Clinton Diehl                             134.38          0.00         40.32
4280     Travis Boulanger                          350.70          0.00        105.23
4282     Angelica Morales                          500.85          0.00        150.28
4283     Emma Myhill                               409.50          0.00        122.87
4284     Katelyn Hansmann                           77.69          0.00         23.31
4285     Nicholas Doherty                          779.03          0.00        233.75
4286     Pete Rausch                               155.38          0.00         46.62
4287     Dawn Wiebelhaus                           201.57          0.00         60.48
4288     Stewart J. Boivin                         254.07          0.00         76.23
4289     Kayleigh Bonlander                         77.69          0.00         23.31
4290     Lance E. Ernsting                         840.00          0.00        252.04
4291     Autumn Keshick                            413.18          0.00        123.97
4292     William Farrow                            677.25          0.00        203.21
4293     Toni B. Dotson                            177.45          0.00         53.24
4294     Tracy L. Peterson                         660.45          0.00        198.17
4295     Kennedy Theobald                          810.57          0.00        243.21
4296     Madison Dunavant                         1,556.10         0.00        466.91
4297     Lexi Steele                               371.65          0.00        111.51
4299     Mariah Wallace                            576.45          0.00        172.96
4300     Ethan A. Ouellette                        621.08          0.00        186.35
4301     Scott Utke                                438.91          0.00        131.69
4302     Myles Parker                              100.00          0.00         30.00
4303     Judy Patz                                1,141.28         0.00        342.44
4304     Suzanna Heusman                           230.00          0.00         69.01




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 123 of 148
4305     Paula VandenEng                            576.46          0.00        172.97
4307     Johannah Kaminske                          518.65          0.00        155.62
4308     Hannah Heyerdahl                           677.26          0.00        203.21
4309     Courtney Christel                         1,345.58         0.00        403.74
4312     Hana Sobczak                                  0.00         0.00          0.00
4313     Renee Brown                                268.76          0.00         80.64
4314     Mickayla Davis                             377.96          0.00        113.41
4315     Terry Stephens                            1,278.90         0.00        383.73
4316     Robert Reed                                398.48          0.00        119.56
4317     Barbara Craighead                          356.96          0.00        107.11
4318     Amber Wiebelhaus                           278.25          0.00         83.49
4319     Laura Maeder                               338.63          0.00        101.61
4320     Alexis Louwagie                            201.57          0.00         60.48
4321     Jamie Rauwerdink                           177.45          0.00         53.24
4322     Travis Wiltzius                            401.63          0.00        120.51
4323     Lisa J Stumpf                              384.26          0.00        115.30
4325     Chad Giles                                 576.45          0.00        172.96
4326     Bonnie McGraw                             1,606.50         0.00        482.03
4327     Shelly Igl                                 510.26          0.00        153.10
4328     Tracy Schierl                             3,024.00         0.00        907.35
4329     Luke J. Brolin                              67.19          0.00         20.16
4330     Ross R. Bielema                            403.73          0.00        121.14
4331     Mitchell Waechter                          134.38          0.00         40.32
4332     Annalisa Suprenand                         155.38          0.00         46.62
4333     Samantha Seidl                             585.00          0.00        175.53
4334     Cassondra Garton                           388.45          0.00        116.55
4335     Michael Teletzke, Jr.                      576.45          0.00        172.96
4336     Stephanie Roth                             155.38          0.00         46.62
4337     Tony Singleton                             550.00          0.00        165.03
4338     Lori Loeffler                              177.45          0.00         53.24
4339     Andy Vollert                               155.38          0.00         46.62
4340     Erica MacIntosh                           1,527.76         0.00        458.40
4341     Nicholas J. Wilichowski                    200.00          0.00         60.01




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 124 of 148
4344     Tina Mack                                      345.98          0.00        103.81
4345     Anthony Eason                                  118.13          0.00         35.44
4346     Kris Brugman                                   130.73          0.00         39.23
4347     Anna Cleghorn                                  500.85          0.00        150.28
4348     Danette R. Olson                               157.48          0.00         47.25
4349     Bradley Schwittay                              572.25          0.00        171.70
4350     Jacob Heynis                                   479.85          0.00        143.98
4351     Donna R Waupoose                               864.68          0.00        259.45
4352     Christopher Alvin                              479.85          0.00        143.98
4353     Emily Conger                                      0.00         0.00          0.00
4354     Lori L. Coubal                                1,152.90         0.00        345.93
4355     Jameson Frank                                  553.88          0.00        166.19
4356     John Heggesta                                  220.50          0.00         66.16
4357     Jason Michael Kotek                            705.08          0.00        211.56
4358     Denise Lornson                                 268.76          0.00         80.64
4359     Claudia Murray                                 201.57          0.00         60.48
4360     Norman Peters                                  553.88          0.00        166.19
4361     Lauren Retzlaff                                119.69          0.00         35.91
4362     Anthony Wayne Snyder                           500.00          0.00        150.02
4363     Nancy Sterletske/Denmark State Band            626.33          0.00        187.93
4364     Brittney Van Rossum                             77.69          0.00         23.31
4366     Emily Boyea                                    155.38          0.00         46.62
4368     Jodi Hewitt                                    667.76          0.00        200.36
4369     Ivan Lee                                       576.45          0.00        172.96
4370     Kenneth Hurley                                 303.45          0.00         91.05
4371     Carissa Dollahite                              303.45          0.00         91.05
4372     Dawn M Ziegler                                 109.19          0.00         32.76
4373     Patricia Albright                              414.75          0.00        124.45
4374     Adam Fisher                                   1,556.10         0.00        466.91
4376     Jamie L Nicholas                               606.90          0.00        182.10
4377     Stephen Lessard                                155.38          0.00         46.62
4379     Brittany Salmi                                 214.19          0.00         64.27
4380     Emily Albrecht                                  67.19          0.00         20.16




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 125 of 148
4385     Ian Vandergrinten                         233.07          0.00         69.93
4386     Elizabeth Atkins                          576.45          0.00        172.96
4387     Tim Kolb                                  288.23          0.00         86.48
4389     Tami Geiger                                50.00          0.00         15.00
4390     Brandon Gardner                           130.73          0.00         39.23
4391     Kathy Smith                               272.96          0.00         81.90
4392     Christina Eberhard                         67.19          0.00         20.16
4393     Amy S. Hillen                             669.38          0.00        200.85
4394     Michael Eis                               413.18          0.00        123.97
4395     Shelby Wiench-Warner                      288.23          0.00         86.48
4396     Shaina Wolf                               152.25          0.00         45.68
4397     Marissa Lovejoy                           239.38          0.00         71.83
4398     Michael S Mann                            198.45          0.00         59.54
4399     Megan Ruth Johnson                        119.69          0.00         35.91
4400     Madison Hardy                             479.85          0.00        143.98
4401     Madison Brown                              31.50          0.00          9.45
4402     Sam Fischer                                77.69          0.00         23.31
4403     Jana Warden                                67.19          0.00         20.16
4404     Paul Schroeder                            807.45          0.00        242.28
4405     Brandon Lampi                             479.85          0.00        143.98
4406     Jasmine Werman                            639.45          0.00        191.87
4407     Tina Dumbleton                           1,173.38         0.00        352.07
4408     Brenda VanDyke                           2,031.76         0.00        609.63
4409     Roger J. Clark                            130.73          0.00         39.23
4410     Erin Lindemann                            250.00          0.00         75.01
4411     Floyd Schmidt                                0.00         0.00          0.00
4412     Julie Buenzli                             455.18          0.00        136.58
4413     Drew Rodgers                              551.25          0.00        165.40
4414     Jodi Hewitt                                  0.00         0.00          0.00
4415     Kasey Behring                             109.19          0.00         32.76
4416     Robert Snider                             807.45          0.00        242.28
4419     Marce Marce                              1,556.10         0.00        466.91
4420     Kendra Van Camp                           406.32          0.00        121.92




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 126 of 148
4424     John-Michael Robert Vinzant                   1,107.75         0.00        332.38
4427     Lauren Marino                                  151.73          0.00         45.53
4429     Natalie Mullendore                             281.38          0.00         84.43
4430     Shaina Smartt                                  303.45          0.00         91.05
4431     Diane Stormoen                                1,354.50         0.00        406.42
4432     John DeLuca                                   1,606.50         0.00        482.03
4433     Barbara Maki                                   677.25          0.00        203.21
4434     Mindy Metoxen                                  864.68          0.00        259.45
4435     Crystle L. Brockman                            261.45          0.00         78.45
4436     Kelly J. Robinson                              218.38          0.00         65.52
4437     Nicholas J. Pozolinski                         151.73          0.00         45.53
4438     Andrew Beierwaltes                            2,409.75         0.00        723.04
4439     Penny Tesch                                    200.00          0.00         60.01
4440     Neal Wermuth                                  1,165.50         0.00        349.71
4441     Jason A. Gessert                              1,588.65         0.00        476.67
4442     Ronald Skelton                                 807.45          0.00        242.28
4443     Sarah Magee                                    289.76          0.00         86.94
4444     Danielle Kilthau                               350.70          0.00        105.23
4446     Kenneth Richards                               921.38          0.00        276.46
4447     Marissa Maleck                                 272.96          0.00         81.90
4448     Alexis G. Oliver                               917.18          0.00        275.20
4449     William N. Lauer                               119.69          0.00         35.91
4450     Linda Van Camp                                 155.38          0.00         46.62
4451     Brendan Barkow                                 444.12          0.00        133.26
4452     Sara Grell                                    1,993.95         0.00        598.28
4453     Ronald A Hawes                                 553.88          0.00        166.19
4454     Anna Anderson                                  197.38          0.00         59.22
4455     Justin Smith                                   719.26          0.00        215.81
4456     Grace B. Peterson                              134.38          0.00         40.32
4457     Amanda Zane                                    377.96          0.00        113.41
4458     Aaron Schneider                                610.58          0.00        183.20
4459     Paul M. Bloch                                   67.19          0.00         20.16
4461     Kyle Clauss                                    266.18          0.00         79.87




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 127 of 148
4462     Erica Kampen                              576.45          0.00        172.96
4463     Richard Whybark                           288.23          0.00         86.48
4464     Brittni Johns                              67.19          0.00         20.16
4465     Cody Wedde                                177.45          0.00         53.24
4466     Sarah E. Ver Voort                         65.63          0.00         19.69
4468     Joann Lee Johnson                         828.45          0.00        248.58
4469     Travis Kluge                              177.20          0.00         53.17
4470     Connor Mclaughlin                          77.69          0.00         23.31
4471     Maggie Scharf                             103.94          0.00         31.19
4473     Diana Johnson                             791.18          0.00        237.39
4474     Olivia Meissner                            67.19          0.00         20.16
4477     Nicholas Schmitt                          399.51          0.00        119.87
4478     Andrew Patterson                          728.18          0.00        218.49
4481     Joshua Ybarra                            1,211.18         0.00        363.41
4482     Kyle Kositzke                             149.63          0.00         44.90
4483     William Schepis                          1,648.50         0.00        494.63
4485     Heather A. Schultz                       1,639.05         0.00        491.80
4486     Todd Mc Cormick                           275.07          0.00         82.53
4487     Adam J O'Connor                           748.13          0.00        224.48
4488     Jason Pierce                              261.45          0.00         78.45
4489     Megan Koepke                              134.38          0.00         40.32
4490     Greta K Stodieck                          553.88          0.00        166.19
4491     Michelle Eby                              134.38          0.00         40.32
4492     Lisa Schneider                            626.82          0.00        188.08
4493     Devin R. Houle                            460.18          0.00        138.08
4494     Amanda Caloun                             109.19          0.00         32.76
4496     Tyler Peterson                            134.38          0.00         40.32
4497     Kenneth Klarich                           251.96          0.00         75.60
4498     Jonathan Schueller                        733.95          0.00        220.22
4500     Peyton Diem                               404.25          0.00        121.30
4501     Tyler Hetzel                              585.38          0.00        175.64
4502     Alison Makinen                             50.00          0.00         15.00
4503     Lori Melahn                               470.38          0.00        141.14




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 128 of 148
4504     Jodi Wagner                               155.38          0.00         46.62
4505     Catherine Weyenberg                       719.26          0.00        215.81
4507     Kaitlyn Leitheiser                        155.38          0.00         46.62
4508     Katherine Wildman                         533.40          0.00        160.05
4509     Amy Perkins                               194.25          0.00         58.28
4510     Teri Murray                               392.18          0.00        117.67
4511     Theresa Payne                             272.96          0.00         81.90
4512     Bailey Kochevar                            67.19          0.00         20.16
4513     Jason Haynes                              807.45          0.00        242.28
4514     Dylan Herbst                              130.73          0.00         39.23
4515     Cotie Holbek                              214.19          0.00         64.27
4516     Roger Cieslinski                         1,455.83         0.00        436.82
4517     Tracy Schaub                             1,288.38         0.00        386.58
4518     Jason Hanson                              466.20          0.00        139.88
4519     Tanya Anderson                            388.50          0.00        116.57
4520     Matthew Buss                              413.65          0.00        124.12
4521     Dawson Steckbauer                         205.00          0.00         61.51
4523     Mitch VerVelde                             67.19          0.00         20.16
4524     Jay R. Moriva                             959.18          0.00        287.80
4525     Andrew Thomas Seiler                      508.15          0.00        152.47
4526     Abbey Williams                            155.38          0.00         46.62
4527     Kevin Grace                               553.88          0.00        166.19
4529     Jessica Goetzke                           134.38          0.00         40.32
4532     Cynthia Helke                              77.69          0.00         23.31
4536     Joshua Michael Longtin                    853.13          0.00        255.98
4537     Cody Kolka                                477.70          0.00        143.33
4538     Blythe Kramer                             288.23          0.00         86.48
4539     Kayla Murray                              685.13          0.00        205.57
4540     Rachel Lynn Schroeder                     288.23          0.00         86.48
4541     Alex Hanson                               560.00          0.00        168.03
4542     Matthew Ryan Khania                       288.73          0.00         86.63
4543     Alexandria Shibilski                         0.00         0.00          0.00
4544     Paul Hughes                               405.83          0.00        121.77




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 129 of 148
4545     Dylan Richardt                            585.39          0.00        175.65
4546     Sandra Katalinick                         677.25          0.00        203.21
4548     Amanda Stoner                             640.00          0.00        192.03
4550     Kyle Nabbefeld                             67.19          0.00         20.16
4551     Steven Rogers                             261.45          0.00         78.45
4552     Justin Sinjakovic                         130.73          0.00         39.23
4556     Julie M Guetzke                           319.73          0.00         95.93
4559     Allison M Richard                         575.38          0.00        172.64
4560     Jacqueline Cramer                         271.95          0.00         81.60
4561     Abbey Nelson                              500.85          0.00        150.28
4562     Shane Hale                                850.44          0.00        255.17
4563     Darryl Sundin                             286.13          0.00         85.85
4564     Rebecca Quast                             466.19          0.00        139.88
4565     Randal Lee                                330.75          0.00         99.24
4566     Jacob Lawrenz                             263.55          0.00         79.08
4567     Isabel Martinez                           576.45          0.00        172.96
4568     Shari Mason                               118.13          0.00         35.44
4569     Conner Lanman                             260.38          0.00         78.13
4570     Ginger Denton                             937.65          0.00        281.34
4571     Margaret E. Schears                       553.88          0.00        166.19
4573     Troy Weyland                             1,354.50         0.00        406.42
4574     Ashley Franklin                           795.13          0.00        238.58
4575     Kimberly Vande Hey                        272.96          0.00         81.90
4576     Dallas Humphrey                           594.45          0.00        178.36
4577     Megan Iwanski                             677.25          0.00        203.21
4578     Kerri Fei                                 319.73          0.00         95.93
4579     Alen Maring                              2,032.80         0.00        609.94
4583     Aubrey Lynne Carlson                      498.23          0.00        149.49
4584     Aerianna Price                           1,519.36         0.00        455.88
4587     David Mork                               1,211.70         0.00        363.57
4590     Jordan Marquardt                          476.65          0.00        143.02
4596     Michelle Jankowski                        177.45          0.00         53.24
4597     Art Tselepis                              774.38          0.00        232.35




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 130 of 148
4598     Brandon Mitchell                               194.25          0.00         58.28
4599     Larry Muenster                                 828.45          0.00        248.58
4600     Joshua Seefeldt                                302.38          0.00         90.73
4601     Nicholas Lyons                                 251.96          0.00         75.60
4602     Tanya and Zachary Michalski                   1,950.38         0.00        585.21
4603     Avery Martell                                  251.96          0.00         75.60
4604     Lori Arent                                     261.45          0.00         78.45
4605     Bart Knaga                                    1,211.18         0.00        363.41
4606     Josh Lyons                                     478.76          0.00        143.65
4607     Nick Muelder                                    67.19          0.00         20.16
4608     Lynn M. Slottke                                422.63          0.00        126.81
4610     Lee Brandriet                                  141.23          0.00         42.38
4612     Mitchell Musser                                109.19          0.00         32.76
4613     Michael Harris                                1,075.20         0.00        322.61
4614     Tyler C. Howard                               1,097.31         0.00        329.25
4615     Shannon Wepner                                 277.00          0.00         83.11
4616     Ken Jochem                                     422.63          0.00        126.81
4617     Lindsey Klug                                   134.38          0.00         40.32
4618     Justin Hauert                                  500.85          0.00        150.28
4619     Michael Barker                                1,600.00         0.00        480.08
4620     Roch Cournouyer Mongrain                       414.71          0.00        124.43
4621A    Mike Glass                                     303.58          0.00         91.09
4622     Colin Saegert                                  155.38          0.00         46.62
4623     Brianna Diedrich                               288.23          0.00         86.48
4626     Michael Javier Gonzalez Gonzalez                  0.00         0.00          0.00
4627     Joel Trede                                     282.45          0.00         84.75
4628     Kelly Lynn Christopherson                      272.96          0.00         81.90
4629     Justin Koplien                                 677.26          0.00        203.21
4630     Brian Hagler                                   452.56          0.00        135.79
4631     Andrew Brown                                  1,556.10         0.00        466.91
4636     Shanna Smith                                   130.73          0.00         39.23
4637     Angie Hodkiewicz                               218.38          0.00         65.52
4638     Christopher Geirach                           2,370.38         0.00        711.23




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh        Doc 196   Filed 07/14/21   Page 131 of 148
4639     Julie Bishop                              100.00          0.00         30.00
4645     Brittney Duford                           369.57          0.00        110.89
4647     Ashley Franklin                              0.00         0.00          0.00
4648     Ryan Sinjakovic                            67.19          0.00         20.16
4649     Holly Hotchkiss                           639.45          0.00        191.87
4652     Zach Hautala                              288.23          0.00         86.48
4653     Maya Zorn                                 272.96          0.00         81.90
4654     Phillip Hahn                              402.68          0.00        120.82
4655     Trevor Marquardt                          119.69          0.00         35.91
4657     Maddie Gryzik                             155.38          0.00         46.62
4659     Trisha Miller                            1,606.50         0.00        482.03
4660     Jason Bednarski                           479.85          0.00        143.98
4661     Alexander Hugdahl                         261.45          0.00         78.45
4662     Amyjo Johnson                            1,743.00         0.00        522.99
4663     Mae Micolichek                            155.38          0.00         46.62
4664     Daniel Runge                              717.16          0.00        215.18
4665     John Steppan                              507.68          0.00        152.33
4666     Jennifer Vander Zanden                   1,267.88         0.00        380.43
4668     Matthew Christian                         139.13          0.00         41.75
4669     Sarah Christian                            67.19          0.00         20.16
4670     Lili Duvnaj                               288.23          0.00         86.48
4671     Jessican Henning                          239.38          0.00         71.83
4672     Sean Mitchell                             690.34          0.00        207.14
4673     Tara Schepp                               134.38          0.00         40.32
4674     Amanda Jacobchick                         437.32          0.00        131.22
4675     Taleigh Fox                               180.00          0.00         54.01
4676     Amanda Heckert                            303.45          0.00         91.05
4677     Mike Goede                                766.50          0.00        229.99
4679     Noelle Kellner                            664.13          0.00        199.27
4680     Slade Clark                                  0.00         0.00          0.00
4681     Jeffrey Micklo                            500.85          0.00        150.28
4683     Kimberly Hein                            1,083.57         0.00        325.12
4684     Alexys Jenkins                            576.46          0.00        172.97




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 132 of 148
4685     Greg Wright                                252.00          0.00         75.61
4686     Karen Koch                                 218.38          0.00         65.52
4687     Jordan Klinker                             130.73          0.00         39.23
4688     Tyler Schmitz                              307.13          0.00         92.15
4691     Tracy Mikle                                155.38          0.00         46.62
4692     Dave Kuchenbecker                         1,982.40         0.00        594.82
4694     Curt Long                                  177.45          0.00         53.24
4695     Jonathan R Draves                          195.00          0.00         58.51
4696     Benjamin Lelinski                             0.00         0.00          0.00
4697     Levi Kempka                                655.15          0.00        196.58
4698     Chelsea Davenport                          303.45          0.00         91.05
4699     Mae Cornelius                              705.08          0.00        211.56
4700     Timothy Monts, Jr.                        1,299.50         0.00        389.91
4701     Shannon S Kraus                            377.96          0.00        113.41
4702     Jennifer Van De Hei                        155.38          0.00         46.62
4703     Elizabeth Kahler                           449.34          0.00        134.82
4704     Alexia Weber                               200.00          0.00         60.01
4705     Brian Dehn                                1,338.76         0.00        401.69
4707     Ashton Forsythe                            705.57          0.00        211.71
4708     Aaron Dassey                               130.73          0.00         39.23
4709     Chelsey Johnson                            785.30          0.00        235.63
4710     Peter Marohl                               553.88          0.00        166.19
4711     Jody Williams                             2,968.27         0.00        890.63
4712     Nick Herzfeldt                             303.45          0.00         91.05
4713     Brando J. Holcomb                         1,170.75         0.00        351.28
4714     Bryr Harenda                               151.73          0.00         45.53
4715     Steven Kavalauskas                         402.68          0.00        120.82
4717     Julie Steger                               109.19          0.00         32.76
4718     Barbara Neal                               585.38          0.00        175.64
4719     Anthony Lavere                             479.85          0.00        143.98
4720     Trisha Houfek                              319.73          0.00         95.93
4727     Ricardo Guajardo                           828.45          0.00        248.58
4728     Bryce Winters                              392.18          0.00        117.67




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 133 of 148
4729           Tara Drefahl                                              479.85                 0.00         143.98
4730           Claire Burkard                                            275.07                 0.00          82.53
4731           Melinda Johnson                                           486.43                 0.00         145.95
                                                 Total to be paid for priority claims:      $          653,540.16
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 456,208.88 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            WNCY-FM/Midwest Communications, Inc.                    5,603.91                 0.00              0.00
  2            WHBZ/Midwest Communications, Inc.                         786.98                 0.00              0.00
  3            WOZZ-FM/Division of WRIG, Inc.                          1,133.03                 0.00              0.00
  7            Racheal Kaske                                             258.00                 0.00              0.00
  9B           Robert Livingston                                       2,909.14                 0.00              0.00
 180B          Greg Oppermann                                            944.00                 0.00              0.00
 523B          David Wagner                                               87.20                 0.00              0.00
 726B          Trent Rahmlow                                               1.00                 0.00              0.00
 913B          Robert Osheim                                             710.85                 0.00              0.00
1024           Derek Michals                                           1,002.21                 0.00              0.00
1031           Evan Tennie                                               218.38                 0.00              0.00
1075B          Cristy Wildenberg                                           3.00                 0.00              0.00
1123           Michaela Schaubroeck                                      136.48                 0.00              0.00
1124           Christopher Stratton                                      261.45                 0.00              0.00
1136           Shelly Severson                                           554.34                 0.00              0.00
1230           Melanie Stollfuss                                         392.65                 0.00              0.00
1231           Andrew Hatopp                                             575.38                 0.00              0.00
1363           Jennifer Birr                                             677.25                 0.00              0.00
1399           Tyler Parizek                                             130.73                 0.00              0.00
1400           Sandy Vang                                                553.88                 0.00              0.00




  UST Form 101-7-NFR (10/1/2010)
                     Case 20-27367-gmh           Doc 196       Filed 07/14/21        Page 134 of 148
1403B    Kenneth Marron                                 275.63          0.00        0.00
1406B    Phillip Heimbruch                             1,925.75         0.00        0.00
1413     Jill Heft                                      401.63          0.00        0.00
1415     Sarah Drella                                    77.69          0.00        0.00
1416     Lara Totzke                                     77.69          0.00        0.00
1420     Gerri Lee Seis                                1,394.91         0.00        0.00
1531     Kristal Ann Kuhr                               197.38          0.00        0.00
1539     William Crouch                                  84.53          0.00        0.00
1542B    Scott Hein                                     298.25          0.00        0.00
1634     Connie Thompson                                100.00          0.00        0.00
1650     Sabrina Schwietzer                             700.88          0.00        0.00
1683     Kevin Taylor                                   677.25          0.00        0.00
1685     4 Ross Investments III, LLC                       0.00         0.00        0.00
1724B    Chris Carter                                   497.75          0.00        0.00
1739     Bryan Cole                                     407.00          0.00        0.00
1744     Nicole Larsen                                  197.38          0.00        0.00
1773     Julie Stein                                    677.25          0.00        0.00
1782     Kathryn Norris                                 261.45          0.00        0.00
1793     Maxwell Pace                                   414.23          0.00        0.00
1797     Steve Mushall                                 1,804.95         0.00        0.00
1798     Heidi Okreglicki                               201.57          0.00        0.00
1800     Christopher Slinger                            807.45          0.00        0.00
1801     Erik Peterson                                  270.38          0.00        0.00
1802B    Shawn Gourley                                  120.80          0.00        0.00
1803     Tricia Hendley                                2,331.00         0.00        0.00
1805     Anne Wernecke                                  300.00          0.00        0.00
1807     Tiffany Hendrickson                            359.63          0.00        0.00
1821B    Nicole Clark                                  2,524.90         0.00        0.00
1834     Beth Garncarz                                  398.69          0.00        0.00
1835     Tieranny Noel Zarter                           310.76          0.00        0.00
1837     Justin Marchand                                251.96          0.00        0.00
1839     Lisa Brown                                     493.45          0.00        0.00
1840     Kaily McAuliffe                                 77.69          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 135 of 148
1842     Keith Sengenberger                               639.45          0.00        0.00
1847     Cindy Van Rite                                   155.38          0.00        0.00
1848     Sydney Malicki                                   130.19          0.00        0.00
1859B    Joann Heier                                      640.02          0.00        0.00
1866     Lakefront Communications, LLC                   2,880.00         0.00        0.00
1873     Jeremy Hargens                                  3,836.70         0.00        0.00
1882     Matt Stiltjes                                    816.90          0.00        0.00
1894     Wendy Bonikowske                                 197.38          0.00        0.00
1948     Jodi Riemenschneider                            1,706.20         0.00        0.00
1957     Jodi Riemenschneider                            1,706.20         0.00        0.00
2001     Justin Noe                                       500.85          0.00        0.00
2031     Christy Madigan                                  197.38          0.00        0.00
2036     Scott Daniel Bonnett                             299.25          0.00        0.00
2037     Brett Bradison                                   134.38          0.00        0.00
2038     Alyssa Salas                                     361.15          0.00        0.00
2040     Katie Bleck                                      377.96          0.00        0.00
2041     Ryan Jordan                                     1,487.60         0.00        0.00
2044     Steven Shutts                                   1,032.68         0.00        0.00
2053     Kennedy Carlson                                  250.00          0.00        0.00
2055     Kourtney Krohn                                    70.00          0.00        0.00
2058     Angela Tuchalski                                 479.85          0.00        0.00
2059     Kelly Berres                                     155.38          0.00        0.00
2064     Steve Luebbers                                   130.73          0.00        0.00
2079     Jamie Forler                                     576.45          0.00        0.00
2107     Ashley Mercer                                    261.45          0.00        0.00
2136     Jenell Wood                                     1,300.18         0.00        0.00
2169B    Scott Gerald Smith                                72.50          0.00        0.00
2189     Steve Sobotta                                    130.00          0.00        0.00
2217     Levi Anttila                                        0.00         0.00        0.00
2231     Liza Klitzka                                     155.38          0.00        0.00
2235     Lexi Brown                                       198.45          0.00        0.00
2238     Miranda Frazier                                  354.90          0.00        0.00
2243     Michelle Reyes                                   400.00          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh         Doc 196   Filed 07/14/21   Page 136 of 148
2244     June Elizabeth Schumacher                    717.68          0.00        0.00
2245     Ashley Reyes                                 130.19          0.00        0.00
2247     Michelle Reyes                               400.00          0.00        0.00
2248     Ashley Reyes                                 130.19          0.00        0.00
2283     Shane McCarty                                272.96          0.00        0.00
2298     Jeffrey Jawson                               130.73          0.00        0.00
2300     Sierra Schomer                               314.94          0.00        0.00
2302     Sierra Schomer                               314.94          0.00        0.00
2332B    Megan White                                    16.70         0.00        0.00
2435     Paige Welch                                  134.38          0.00        0.00
2436     Paige Welch                                  134.38          0.00        0.00
2444     Marie Blawat                                 155.38          0.00        0.00
2459     Reed Hafeman                                 239.38          0.00        0.00
2460     Jamie Hasenstein                             807.45          0.00        0.00
2461     Emily Kohlwey                                398.96          0.00        0.00
2462     Cindy Schilling                              807.45          0.00        0.00
2464     Shannon Weyenberg                            200.00          0.00        0.00
2465     Kristina Edwards                             576.45          0.00        0.00
2466     Troy Michalski                               500.85          0.00        0.00
2467     Michelle Wagner                              119.69          0.00        0.00
2468     Amy Buchanan                                 327.57          0.00        0.00
2469     George Schumacher                            717.68          0.00        0.00
2471     Thomas R. Fuller                             197.38          0.00        0.00
2472     Sokha Sean                                     99.23         0.00        0.00
2473     Eric Steif                                   134.38          0.00        0.00
2477     Matthew Camden White                         218.38          0.00        0.00
2478     Beth Roberts                                 100.00          0.00        0.00
2482     Dana Jane Tuszke                             151.73          0.00        0.00
2483     David Steinruck                              261.45          0.00        0.00
2499     Trevor Anderson                              109.19          0.00        0.00
2502     Ford Dealers Assn.                        175,000.00         0.00        0.00
2513     Hannah Oliver                                131.24          0.00        0.00
2611     Corey L. Canniff                            1,165.50         0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh     Doc 196   Filed 07/14/21   Page 137 of 148
2625     Taylor Luepke                             155.38          0.00        0.00
2630     Randy Lindner                             576.45          0.00        0.00
2631     Santino Zizzo                             151.73          0.00        0.00
2632     Jessica Anderson                         1,288.35         0.00        0.00
2633     Tyler Koerth                              261.45          0.00        0.00
2671B    Andrew Beaulieu                           200.00          0.00        0.00
2684     Diane Knoske                              194.25          0.00        0.00
2729     Linda Will                                261.45          0.00        0.00
2744     Thomas Wendtland                          923.91          0.00        0.00
2756     Shannon Rantanen                          286.13          0.00        0.00
2789     Caleb Andes                                67.19          0.00        0.00
2791     Jacob Boening                             150.00          0.00        0.00
2792     Daryl H Jeno                             1,089.38         0.00        0.00
2793     Marcia Schodrow                           546.51          0.00        0.00
2813B    Devin Sellnow                            1,471.50         0.00        0.00
2814B    Tory Riebe                               1,634.38         0.00        0.00
2819     Neal Harding                              261.45          0.00        0.00
2862     Kate Lamont                                  0.00         0.00        0.00
2864     Taylor Hoffman                            175.00          0.00        0.00
2865     Brad Schneider                            354.90          0.00        0.00
2866     Kerri Vogel                               338.07          0.00        0.00
2867     Tony Combs                               1,968.75         0.00        0.00
2902     Chad Perre                               1,165.50         0.00        0.00
2946     BrookLynn Lenz                               0.00         0.00        0.00
2950     Chad Vincent                              288.23          0.00        0.00
2951     Jordyn Snell                              151.73          0.00        0.00
2952     Richard J Lukas Jr                        134.38          0.00        0.00
2954     Brenda Thomas                            1,446.90         0.00        0.00
2955     Martina Jacobson                         1,000.00         0.00        0.00
2964B    Tracy Schultz                             287.76          0.00        0.00
3001     Scott Nicklas                            1,947.75         0.00        0.00
3003     Nicholas Zach                            1,860.50         0.00        0.00
3007     Rebecca DeJardin                          266.70          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 138 of 148
3009     Elisha Laird                                  220.50          0.00        0.00
3010     Will Denoyer                                     0.00         0.00        0.00
3014     Kristen Anderson                              268.76          0.00        0.00
3017     Brandon Ciske                                 413.18          0.00        0.00
3019     Carla Scheuer                                 557.03          0.00        0.00
3078     Barb Kennow                                   677.25          0.00        0.00
3087     Kristen Wisser                                 77.69          0.00        0.00
3160B    Annamae Caswell                              1,561.40         0.00        0.00
3166     Donald Totman                                 479.85          0.00        0.00
3176     Stacy Braun                                   344.38          0.00        0.00
3186     Kohel Drywall                                8,000.00         0.00        0.00
3189     Evelyn Tollar                                  67.19          0.00        0.00
3190     Tiffany Dulock                                479.85          0.00        0.00
3191     Ashlyn Libby                                  218.38          0.00        0.00
3192     Reed Albinger                                 155.38          0.00        0.00
3194     David Wagner                                 3,112.20         0.00        0.00
3195     Ryan Williams                                 610.58          0.00        0.00
3196     Carol Topp                                    350.00          0.00        0.00
3216     Kristina Wondra                               197.38          0.00        0.00
3242     Bailey Klein                                  261.45          0.00        0.00
3244     Alexander Legault                             130.73          0.00        0.00
3289     Mad City Windows and Baths                   9,100.00         0.00        0.00
3292     Tracy Kiefert                                    0.00         0.00        0.00
3293     Tracy Kiefert                                    0.00         0.00        0.00
3294     Danielle Aranda                                99.23          0.00        0.00
3340     Kevin Schueller                               741.30          0.00        0.00
3343     Peter Schnoor                                 109.19          0.00        0.00
3345     Amber Schwark                                 674.63          0.00        0.00
3346     Katie Hauke                                    97.13          0.00        0.00
3349     Weslee Blosenski                              373.76          0.00        0.00
3351     Rick Harner                                   747.88          0.00        0.00
3384B    David Holz                                    127.63          0.00        0.00
3392     Hanna Rohrer                                  109.19          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 139 of 148
3435     Alexis Hagstrom                             77.69          0.00        0.00
3437     Sarah Baumgartner                          690.84          0.00        0.00
3438     Adam Brotski                               486.15          0.00        0.00
3450     Kassie Diane Brugman                       512.38          0.00        0.00
3451     Kristina Meloy                             177.45          0.00        0.00
3452     Jessica Dodds                              177.45          0.00        0.00
3453     Nariah Ketchum                             119.69          0.00        0.00
3454     Jeremy McConnell                           589.58          0.00        0.00
3455     Ryan Gorsuch                               826.88          0.00        0.00
3456     Nicholas Schommer                           67.19          0.00        0.00
3488     Susan P. Freetly                           500.85          0.00        0.00
3491     Janelle Johnson                             98.69          0.00        0.00
3497     Brooke Veldt                               300.00          0.00        0.00
3502     Angela Cochran                             472.50          0.00        0.00
3594     Eric Stiltjes                              261.45          0.00        0.00
3598     Jennifer Bostedt                           551.25          0.00        0.00
3606     Jason Semling                             1,133.95         0.00        0.00
3607     Ethan Hendricks                            402.68          0.00        0.00
3608     Nick Plahn                                 826.28          0.00        0.00
3613     Lindsey Fergus                             177.45          0.00        0.00
3614     Jane Steger                                134.38          0.00        0.00
3616     Abigail Nellessen                          249.00          0.00        0.00
3623     Angela M Rice                             2,263.28         0.00        0.00
3646     Sarah Hamilton                             155.38          0.00        0.00
3647     Dan Krug                                   288.23          0.00        0.00
3649     Stacey L Neu                               260.38          0.00        0.00
3650     Daniel Black                               119.69          0.00        0.00
3651     Robert Sprenkle                            906.68          0.00        0.00
3654     Keegan Horan                                67.19          0.00        0.00
3655     Jason Planting                             585.38          0.00        0.00
3656     Nick Miller                                 67.19          0.00        0.00
3657     James Gieryk                               564.90          0.00        0.00
3658     Trinity Rucker                              67.19          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
               Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 140 of 148
3661     Brady Thiel                               261.45          0.00        0.00
3662     Grace Kowalkowski                         119.69          0.00        0.00
3664     Samantha Goldade                          134.38          0.00        0.00
3665     Carole Benson                             576.45          0.00        0.00
3666     Susan Riewe                                67.19          0.00        0.00
3667     Korri Kujawa                              272.96          0.00        0.00
3668     Neiko Levenhagen                          288.23          0.00        0.00
3672     David Smith                              1,000.00         0.00        0.00
3678     Jill D. Ronk                              272.96          0.00        0.00
3707     Charley J Hopp                            288.23          0.00        0.00
3720     Rita Heyroth                              329.70          0.00        0.00
3721     Courtney Keiser                           667.76          0.00        0.00
3730     Rita Heyroth                              329.70          0.00        0.00
3731B    Joshua Woodward                              5.95         0.00        0.00
3748     Aimee Willems                             398.96          0.00        0.00
3765     Steve Oudenhoven                          288.23          0.00        0.00
3766     Eric T Sauet                             2,196.60         0.00        0.00
3767     Jason Nelson                              879.34          0.00        0.00
3781     Brandon Ivey                              465.68          0.00        0.00
3782     Calvin Creapeau                           218.38          0.00        0.00
3792     Shannon Jacobson                          600.00          0.00        0.00
3799     Jonathan Dewey                            354.90          0.00        0.00
3800     Joel Jahnke                               288.23          0.00        0.00
3801     Spencer Schroeder                         261.45          0.00        0.00
3802     Mark K Miller                             356.96          0.00        0.00
3828     Melissa Reali                             419.96          0.00        0.00
3832     Nick G. Techel                            640.44          0.00        0.00
3842     Karley Aurand                             251.96          0.00        0.00
3843     Susan P. Freetly                          252.00          0.00        0.00
3845     Alison Schulenburg                        109.19          0.00        0.00
3848     Keegan Knox                               576.45          0.00        0.00
3849     Jason Bailey                              842.07          0.00        0.00
3850     Rick Griffin                              960.75          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 141 of 148
3851     Natasha Bebo                                  240.00          0.00        0.00
3880     Taylor Larson                                 356.96          0.00        0.00
3881     Leigh Parker                                 1,410.15         0.00        0.00
3886     Chelse Grigg                                  807.45          0.00        0.00
3887     Samantha Deruz                                241.50          0.00        0.00
3888     Justin Beck                                  1,357.13         0.00        0.00
3889     Kurtis Stoddard                               151.73          0.00        0.00
3890     Paul Kluz                                     270.38          0.00        0.00
3892     Kathy Behn                                   1,307.25         0.00        0.00
3903     Jeff Ksobiech                                 119.69          0.00        0.00
3915     Kathryne (Katie) Kohlman                      272.96          0.00        0.00
3919     Lisa Bosio                                    677.25          0.00        0.00
3920     Jessie Zach                                    75.00          0.00        0.00
3921     Brandon Koval                                 948.68          0.00        0.00
3924     Kaylee Legois                                  67.19          0.00        0.00
3959     Chance Wall                                   621.08          0.00        0.00
3962     Michael D. Lehman                             392.18          0.00        0.00
3969B    Kathy Brockman                                760.25          0.00        0.00
3970     Hannah Brown                                  377.96          0.00        0.00
3976     Ulna Etsitty                                 4,478.00         0.00        0.00
3977     JPMorgan Chase Bank, N.A.                     310.99          0.00        0.00
3978     Jordan Herring                                523.95          0.00        0.00
3980     Megan Elizabeth Livingston                    197.38          0.00        0.00
3981     Connie Evers                                  155.38          0.00        0.00
3982     Tracy Kiefert                                    0.00         0.00        0.00
3984     Elizabeth Wulff                               197.38          0.00        0.00
3986     Layne Neuenfeldt                               50.00          0.00        0.00
3987     Aaron Klapper                                 130.19          0.00        0.00
3989     Katrice Breselow                              576.45          0.00        0.00
4003B    Miranda Nicole Vielbaum                       261.45          0.00        0.00
4007     Austin Quartullo                              155.38          0.00        0.00
4013     Sally Van Camp                                 77.69          0.00        0.00
4036     Michael Middleton                             755.92          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 142 of 148
4038     Kaitlyn Brabbit                           155.38          0.00        0.00
4042     Rebecca Geiyer                            119.68          0.00        0.00
4044     Breanna Stadler                           377.96          0.00        0.00
4046     Becca Wherry                              151.73          0.00        0.00
4048     Connor G Jacobson                         130.73          0.00        0.00
4049     Jeremy Shawmeker                          151.73          0.00        0.00
4051     Deann Brown                               642.57          0.00        0.00
4052     Krissy Weidenfeller                       272.96          0.00        0.00
4053     Julia Johnson                              77.69          0.00        0.00
4054     Jed Manske                                263.00          0.00        0.00
4055     Jessica Paulsen                           261.45          0.00        0.00
4056     Alexis Davis                              807.45          0.00        0.00
4057     Mike Dolan                                203.69          0.00        0.00
4060     Christopher Holden                        319.73          0.00        0.00
4061     Mariah Smitala                            177.45          0.00        0.00
4063     Jeff Van Dyn Hoven                       3,110.63         0.00        0.00
4064     Rachel Derouin                            134.38          0.00        0.00
4065     Susan P. Freetly                          863.00          0.00        0.00
4066     Susan P. Freetly                          312.38          0.00        0.00
4069B    Michael Nicola                           1,756.20         0.00        0.00
4072     Leah Walker                               155.00          0.00        0.00
4074     Susan P. Freetly                          261.45          0.00        0.00
4081     Kyle Hogen                                130.73          0.00        0.00
4093     Jason M Mentzel                          1,697.33         0.00        0.00
4097     Aaron Hannah                              717.68          0.00        0.00
4139     Cynthia Kanak                             761.25          0.00        0.00
4142     Natalie Bodette                           124.94          0.00        0.00
4150     Jack Campbell                             130.73          0.00        0.00
4151     Jeff N Montsma                           1,197.00         0.00        0.00
4155     Felicia Pataska                          2,071.13         0.00        0.00
4156     Kayla Parvin                              543.91          0.00        0.00
4161     Toys for Trucks, Inc                     3,750.00         0.00        0.00
4170     Matt Kluck                               1,498.88         0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 143 of 148
4177     Anthony Sterlavage                        356.96          0.00        0.00
4178     Susan P. Freetly                          450.00          0.00        0.00
4179     Nicholas Nielsen                          700.00          0.00        0.00
4180     Ryan Geenen                               871.50          0.00        0.00
4181     Alicia Campion                            807.00          0.00        0.00
4182     Alyssa Schwartz                           921.90          0.00        0.00
4183     Cody Lanham                               444.43          0.00        0.00
4191     Abigail Sordahl                           204.74          0.00        0.00
4192     Parker Buth                               130.19          0.00        0.00
4193     Chelsea Kerwin                           1,700.00         0.00        0.00
4197     Allison Dobrunz                              0.00         0.00        0.00
4199     Lori Holland                              350.70          0.00        0.00
4202     Jordyn Sartain                            500.00          0.00        0.00
4203     Tari Martin                              3,404.63         0.00        0.00
4204     Jeff N. Montsma                          1,197.00         0.00        0.00
4219     Amanda McIntire                            45.00          0.00        0.00
4235     Jesse Dolgner                             543.91          0.00        0.00
4241     Christopher Groesbeck                     450.00          0.00        0.00
4242     Sherry Kennedy                            803.25          0.00        0.00
4244     Brenda Crow                               436.00          0.00        0.00
4246     Danielle Paszkiewicz                      369.57          0.00        0.00
4250     Debra Bartz                               576.45          0.00        0.00
4251     Abigail Kallaher                          214.19          0.00        0.00
4253     Tiffany Bednarczyk                        159.00          0.00        0.00
4268     Shannon Walker                            843.68          0.00        0.00
4269     Leann Peterson                           1,500.00         0.00        0.00
4270     Brian Pezon                               215.25          0.00        0.00
4271     Aly Boettcher                              67.19          0.00        0.00
4272     William Feldkamp                          677.25          0.00        0.00
4274     Zach Yaeger                              1,154.48         0.00        0.00
4281     Tiffany Terrell                           114.44          0.00        0.00
4298     Kyle Wallendal                               0.00         0.00        0.00
4306     Michael Murphy                             67.19          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 144 of 148
4310     Jon Christian Fogleson                        807.45          0.00        0.00
4311     Chris Holinbeck                               251.96          0.00        0.00
4324     Elijah O'Laughlin                              79.00          0.00        0.00
4342     Jennifer L Sleeman                           2,018.63         0.00        0.00
4343     Kirstin Schernecker                           149.00          0.00        0.00
4365     John Nagel                                    254.07          0.00        0.00
4367     Diane Demeuse                                2,256.44         0.00        0.00
4375     Kristi Busscher                               414.00          0.00        0.00
4378     Jarrod Michail Kaczanowski                    119.69          0.00        0.00
4381     Tucker Jahnke                                 159.00          0.00        0.00
4382     Justin Schoen                                 414.23          0.00        0.00
4383     Troy Dilley                                    88.73          0.00        0.00
4384     Meghan Wenninger                              491.34          0.00        0.00
4388     Phillip Levenhagen                            543.90          0.00        0.00
4417     Gordon James                                  575.67          0.00        0.00
4418     Josh Kent                                    2,349.90         0.00        0.00
4421     Carly LaFave                                   67.19          0.00        0.00
4422     Scott Rajchel                                1,556.10         0.00        0.00
4423     Norman Schwebs                               2,955.75         0.00        0.00
4425     Branson Rawlings                             2,233.35         0.00        0.00
4426     Craig A Ramthun                               576.45          0.00        0.00
4428     Joshua Strean                                 480.38          0.00        0.00
4445     Reilly Freund                                 677.25          0.00        0.00
4460     Cierra Snyder                                    0.00         0.00        0.00
4467     Anthony Young                                2,150.40         0.00        0.00
4472     Kayla Keepers                                 261.45          0.00        0.00
4475     Kaitlin Armbruster                            680.38          0.00        0.00
4476     David Evans                                   576.45          0.00        0.00
4479     Natalie Nigbor                                 67.19          0.00        0.00
4480     Haley Minor                                    67.19          0.00        0.00
4484     John Woehrer                                  968.63          0.00        0.00
4495     Seneca Bivens                                 157.51          0.00        0.00
4499     Erika Rausch                                  288.23          0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh       Doc 196   Filed 07/14/21   Page 145 of 148
4506     Brianna Kerscher                          371.65          0.00        0.00
4522     Taylor Jagodinski                         151.73          0.00        0.00
4528     Thomas Smith                              828.45          0.00        0.00
4530     Andrea Daniel                             303.45          0.00        0.00
4531     Chad Empey                                694.58          0.00        0.00
4533     Ashley Sodemann                           130.73          0.00        0.00
4534     Christina Torpey                          319.73          0.00        0.00
4535     Adam McSorley                             412.65          0.00        0.00
4547     JennaMarie P. Pagel                       272.96          0.00        0.00
4549     William Mueller                           130.73          0.00        0.00
4553     Lucas Simon                              1,556.10         0.00        0.00
4554     WRLO/NRG Media, LLC                      5,457.00         0.00        0.00
4555     Jeffrey Coulthard                        1,556.10         0.00        0.00
4557     WYTE/NRG Media, LLC                     10,668.00         0.00        0.00
4558     WBCV/NRG Media, LLC                      7,056.00         0.00        0.00
4572     Kaylee Rybarczyk                          304.46          0.00        0.00
4580     Nicole Williams                           705.57          0.00        0.00
4581     Corina Mueller                            617.38          0.00        0.00
4582     Kathryn Grodi                             287.69          0.00        0.00
4585     Tiffany Berry                             303.45          0.00        0.00
4586     Katie Oleson                              553.88          0.00        0.00
4588     Jacob Kaszuba                              67.19          0.00        0.00
4589     Jacob Kaszuba                              67.19          0.00        0.00
4591     Lilly Haase                                67.19          0.00        0.00
4592     Maria Varela                              350.70          0.00        0.00
4593     Brittany R Henthorn                       959.18          0.00        0.00
4594     Brianna Groelle                           272.96          0.00        0.00
4595     David Grond                              1,894.20         0.00        0.00
4609     Andrew Alcott                             204.23          0.00        0.00
4611     Donna Alcott                              261.45          0.00        0.00
4621B    Mike Glass                                113.80          0.00        0.00
4624     Nicole Saxon-Frye                        1,300.00         0.00        0.00
4625     Nicole Saxon-Frye                        1,300.00         0.00        0.00




 UST Form 101-7-NFR (10/1/2010)
              Case 20-27367-gmh   Doc 196   Filed 07/14/21   Page 146 of 148
4632           Andrew Sinclair                                           576.45               0.00             0.00
4634           Pinkie Moore                                           1,110.35                0.00             0.00
4635           Ava Ramadan                                               545.92               0.00             0.00
4640           Thomas Jensen                                               0.00               0.00             0.00
4641           Mike Svec                                                 803.25               0.00             0.00
4642           Dylan Riedy                                               392.65               0.00             0.00
4643           Cora B Austin                                              77.69               0.00             0.00
4644           Angela Keegan                                             576.46               0.00             0.00
4646           Keri Miller                                               677.25               0.00             0.00
4650           Mary Lloyd                                                561.75               0.00             0.00
4651           Laurie M Judas                                            677.25               0.00             0.00
4656           Oren D. Kinney                                            639.45               0.00             0.00
4658           Cheryl Griesbach                                          228.38               0.00             0.00
4724           Jason Rose                                                 98.69               0.00             0.00
                             Total to be paid for timely general unsecured claims:        $                  0.00
                             Remaining balance:                                           $                  0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 7,089.12 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                      Allowed Amount Interim Payments            Proposed
No                                                                  of Claim          to Date           Payment
4667           Haydon Cowan                                              150.00               0.00             0.00
4678           Danielle Mogged                                        1,439.03                0.00             0.00
4682           Amy Blaskowski                                            155.00               0.00             0.00
4689           Brian Crawfird                                            250.00               0.00             0.00
4690           Sean Highhouse                                            479.85               0.00             0.00
4693           Jordan Endries                                            968.10               0.00             0.00
4706           Rebecca Glickman                                       1,152.90                0.00             0.00
4716           Kim Guderski                                               77.69               0.00             0.00
4721           David J. Brummer                                          660.00               0.00             0.00
4722           Jim Hansen                                                155.38               0.00             0.00




  UST Form 101-7-NFR (10/1/2010)
                     Case 20-27367-gmh           Doc 196      Filed 07/14/21         Page 147 of 148
4723           Kyle Bohmsach                                                 254.07                   0.00               0.00
4725           Brittney Judge                                                770.65                   0.00               0.00
4726           Michael A. Jimenez                                            576.45                   0.00               0.00
                              Total to be paid for tardy general unsecured claims:                $                    0.00
                              Remaining balance:                                                  $                    0.00


             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                           Allowed Amount Interim Payments               Proposed
No                                                                       of Claim          to Date              Payment
                                                           None
                                                    Total to be paid for subordinated claims: $                        0.00
                                                    Remaining balance:                        $                        0.00




                                                Prepared By: /s/BRUCE A. LANSER
                                                                                             Trustee

             BRUCE A. LANSER
             N14 W24200 Tower Place
             Suite 201
             Waukesha, WI 53188
             (262) 522-2280
             blanser@lanserlaw.com
             STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
             Act exemption 5 C.F.R. §1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
                     Case 20-27367-gmh              Doc 196        Filed 07/14/21          Page 148 of 148
